Exhibit 10.1

Execution Version

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH

RESPECT TO ANY SECURITIES OR A SOLICITATION OF VOTES WITH RESPECT

TO A CHAPTER 11 PLAN OF REORGANIZATION. ANY SUCH OFFER OR

SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS

AND/OR, AS APPLICABLE, PROVISIONS OF THE BANKRUPTCY CODE

 

 

RESTRUCTURING SUPPORT AGREEMENT

by and among

PYXUS INTERNATIONAL, INC.

EACH OF ITS SUBSIDIARIES PARTY HERETO

and

EACH CONSENTING NOTEHOLDER PARTY HERETO

dated as of June 14, 2020

 

 

 



--------------------------------------------------------------------------------

RESTRUCTURING SUPPORT AGREEMENT

 

PREAMBLE      1   RECITALS      1   1.  

DEFINITIONS; INTERPRETATION

     2   2.  

EFFECTIVENESS; ENTIRE AGREEMENT

     11   3.  

DEFINITIVE RESTRUCTURING DOCUMENTS

     11   4.  

COVENANTS OF ALL PARTIES

     12   5.  

ADDITIONAL COVENANTS OF THE CONSENTING NOTEHOLDERS

     13   6.  

DIP FACILITY COMMITMENT

     14   7.  

MILESTONES

     15   8.  

ADDITIONAL COVENANTS OF THE COMPANY PARTIES

     15   9.  

NO WAIVER OF PARTICIPATION AND PRESERVATION OF RIGHTS

     18   10.  

MUTUAL REPRESENTATIONS AND WARRANTIES BY ALL PARTIES

     19   11.  

ADDITIONAL REPRESENTATIONS AND WARRANTIES BY THE CONSENTING NOTEHOLDERS

     19   12.  

ADDITIONAL REPRESENTATIONS AND WARRANTIES BY THE COMPANY PARTIES

     20   13.  

TRANSFER RESTRICTIONS

     21   14.  

TERMINATION OF OBLIGATIONS

     22   15.  

SPECIFIC PERFORMANCE

     28   16.  

COUNTERPARTS

     28   17.  

NO SOLICITATION AND ACKNOWLEDGEMENTS

     28   18.  

NOTEHOLDER CONSENT FEES; FEES GENERALLY

     28   19.  

GOVERNING LAW; CONSENT TO JURISDICTION

     30   20.  

INDEPENDENT ANALYSIS

     30  



--------------------------------------------------------------------------------

21.  

THIRD-PARTY BENEFICIARIES

     30   22.  

NOTICES

     30   23.  

SEVERABILITY

     31   24.  

MUTUAL DRAFTING

     32   25.  

HEADINGS

     32   26.  

WAIVERS AND AMENDMENTS; RIGHTS OF THE AD HOC GROUP OF CONSENTING FIRST LIEN
NOTEHOLDERS

     32   27.  

SEVERAL, NOT JOINT, CLAIMS

     34   28.  

INDEPENDENT NATURE OF CONSENTING NOTEHOLDERS’ OBLIGATIONS AND RIGHTS.

     34   29.  

AUTOMATIC STAY.

     35   30.  

SETTLEMENT DISCUSSIONS

     35   31.  

CONSIDERATION

     35   32.  

CONFIDENTIALITY AND PUBLICITY

     35   33.  

SURVIVAL

     36  

 

EXHIBIT A   

FORM OF TRANSFER AGREEMENT

EXHIBIT B   

RESTRUCTURING TERM SHEET

EXHIBIT C   

DIP FACILITY TERM SHEET

EXHIBIT D   

EXIT SECURED NOTES TERM SHEET

EXHIBIT E   

EXIT TERM FACILITY TERM SHEET

 

-ii-



--------------------------------------------------------------------------------

PREAMBLE

This Restructuring Support Agreement (including all annexes, exhibits, term
sheets and schedules attached hereto or thereto, in each case, as may be
amended, modified or supplemented from time to time only in accordance with the
terms hereof, this “Agreement”), dated as of June 14, 2020 (the “Execution
Date”), is entered into by and among the following parties (each of the persons
described in the following sub-clauses a “Party” and, collectively, the
“Parties”):1

 

  i.

Pyxus International, Inc. (f/k/a Alliance One International, Inc.), a Virginia
corporation (“Pyxus”) and each of the undersigned subsidiaries of Pyxus (and
together with Pyxus, the “Company Parties” or the “Debtors”);

 

  ii.

severally and not jointly, each beneficial owner, or investment advisor,
sub-advisor or manager thereof, of First Lien Notes that has executed and
delivered a counterpart signature page to this Agreement as of the date hereof
(together with their respective successors and permitted assigns and any
subsequent beneficial owner, or investment advisor, sub-advisor or manager
thereof, of First Lien Notes that becomes party to this Agreement in accordance
with the terms hereof, collectively, the “Consenting First Lien Noteholders,”
and each a “Consenting First Lien Noteholder”); and

 

  iii.

severally and not jointly, each beneficial owner, or investment advisor,
sub-advisor or manager thereof, of Second Lien Notes that has executed and
delivered a counterpart signature page to this Agreement as of the date hereof
(together with their respective successors and permitted assigns and any
subsequent beneficial owner, or investment advisor, sub-advisor or manager
thereof, of Second Lien Notes that becomes party to this Agreement in accordance
with the terms hereof, collectively, the “Consenting Second Lien Noteholders,”
and each a “Consenting Second Lien Noteholder”; the Consenting First Lien
Noteholders and the Consenting Second Lien Noteholders, collectively, the
“Consenting Noteholders,” and each a “Consenting Noteholder”).

RECITALS

WHEREAS, the Parties have negotiated in good faith and at arm’s-length a
transaction that will effectuate a financial restructuring (the “Restructuring”)
of the capital structure and financial obligations of the Company Parties, on
the terms and conditions set forth in this Agreement and the Definitive
Restructuring Documents;

WHEREAS, to effectuate the Restructuring, the Company Parties propose to (x)
begin solicitation of votes for a joint prepackaged Chapter 11 plan of
reorganization consistent with the terms of this Agreement and the Definitive
Restructuring Documents, (y) commence voluntary prepackaged bankruptcy cases
(collectively, the “Chapter 11 Cases”) under Chapter 11

 

 

1

Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1 of this Agreement.



--------------------------------------------------------------------------------

of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy
Code”), in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”), and (z) seek confirmation of the joint prepackaged Chapter
11 plan of reorganization and Bankruptcy Court approval of the other Definitive
Restructuring Documents; and

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the Restructuring, including with respect to the
consummation of the Plan and the execution, delivery and/or performance of the
other Definitive Restructuring Documents.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

  1.

Definitions; Interpretation.

The general terms and conditions of the Restructuring are set forth in this
Agreement. In the event the terms and conditions set forth in any Definitive
Restructuring Document are inconsistent with this Agreement, the terms and
conditions set forth in such other Definitive Restructuring Document shall
govern. Each of the annexes, schedules, term sheets and exhibits attached hereto
is expressly incorporated herein and made a part of this Agreement.

In this Agreement, unless the context otherwise requires:

 

  (a)

words importing the singular also include the plural, and references to one
gender include all genders;

 

  (b)

the headings in this Agreement are inserted for convenience only and do not
affect the construction of this Agreement and shall not be taken into
consideration in its interpretation

 

  (c)

the words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

  (d)

the words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “without limitation;” the word “or” is not exclusive;

 

  (e)

the phrase “counsel to the Consenting Noteholders” refers to each counsel listed
in Section 22 hereof other than counsel to the Company Parties;

 

  (f)

references to any governmental entity or any governmental department,
commission, board, bureau, agency, regulatory authority, instrumentality, or
judicial or administrative body, in any jurisdiction shall include any successor
to such entity; and

 

-2-



--------------------------------------------------------------------------------

  (g)

unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time in accordance with the terms of this Agreement.

The following terms shall have the following meanings:

“Ad Hoc Group of Consenting First Lien Noteholders” means the ad hoc group of
Consenting First Lien Noteholders advised by Stroock & Stroock & Lavan LLP,
Pachulski Stang Ziehl & Jones LLP and Perella Weinberg Partners L.P; provided,
that all rights expressly provided to the Ad Hoc Group of Consenting First Lien
Noteholders and/or the Required Ad Hoc First Lien Consenting Noteholders in this
Agreement or the Definitive Restructuring Documents (including all consent and
termination rights in Sections 1, 14 and 26 of this Agreement) shall only be
effective and enforceable until (i) the Minimum Threshold Condition ceases to be
satisfied at any time or (ii) Pyxus obtains and accepts binding commitments for
the Replacement First Lien Financing (as defined in the Restructuring Term
Sheet) at any time on or prior to the date set forth in the Restructuring Term
Sheet, and upon the occurrence of either such event such rights shall be null
and void and from and after such time this Agreement and the Definitive
Restructuring Documents shall be deemed automatically amended to remove all such
rights; provided that, if with respect to the foregoing clause (ii), such
binding commitments for the Replacement First Lien Financing are terminated,
such consent rights shall be reinstated and thereafter be effective and
enforceable; provided, further, that nothing in this definition shall be
construed as amending, waiving, supplementing or otherwise modifying the
Company’s obligations to pay the Consenting Noteholder Advisors of the Ad Hoc
Group of Consenting First Lien Noteholders to the extent provided in
Section 8(f). The members of the Ad Hoc Group of Consenting First Lien
Noteholders as of the Execution Date are identified on Schedule 2.

“Agreement” has the meaning set forth in the preamble hereto.

“Alternative Transaction” means (i) any alternative refinancing,
recapitalization, share exchange, rights offering, equity investment or other
transaction (in each case, other than the Restructuring) or any purchase, sale,
or other disposition of all or a material portion of the Debtors’ business or
assets (including interests in any Debtor or its subsidiaries) taken as a whole,
except for the sale of assets in the ordinary course of business, including with
respect to the Debtors’ existing receivables facilities, (ii) any merger,
acquisition, consolidation, or similar business combination transaction
involving a Debtor (excluding any intercompany transactions among any Company
Parties) or (iii) any other reorganization, restructuring or other transaction
the purpose or effect of which would be reasonably expected to, or which would,
prevent or render impractical, or otherwise frustrate or impede in any material
respect, the Restructuring, or is otherwise inconsistent with the Definitive
Restructuring Documents. The Replacement First Lien Financing shall not be an
Alternative Transaction and the solicitation, negotiation and consummation
thereof shall be consistent with the Restructuring.

“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, the
Federal Trade Commission Act, as amended and all other laws (statutory or
common), statutes, regulations, rules, codes or ordinances enacted, adopted,
issued or promulgated by any U.S. or non-U.S.

 

-3-



--------------------------------------------------------------------------------

federal, state, municipal, local, judicial, administrative, legislative or
regulatory agency, department, commission, court, or tribunal of competent
jurisdiction (including any branch, department or official thereof), that are
designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or lessening of
competition through merger or acquisition.

“Bankruptcy Code” has the meaning set forth in the recitals hereto.

“Bankruptcy Court” has the meaning set forth in the recitals hereto.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, promulgated
under 28 U.S.C. § 2075, the Local Rules of Bankruptcy Practice and Procedure of
the United States Bankruptcy Court for the District of Delaware, the Local Rules
of Civil Practice and Procedure of the United States District Court for the
District of Delaware, and general orders and chambers procedures of the
Bankruptcy Court, each as applicable to the Chapter 11 Cases and as amended from
time to time.

“Board” means the Board of Directors of Pyxus.

“Business Day” means any day, other than a Saturday, Sunday or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).

“Cash Collateral” has the meaning set forth in Section 363(a) of the Bankruptcy
Code.

“Chapter 11 Cases” has the meaning set forth in the recitals hereto.

“Claim” means any claim (as defined in Section 101(5) of the Bankruptcy Code)
against any Debtor.

“Company Parties” has the meaning set forth in the recitals hereto.

“Confirmation Order” means the order confirming the Plan and any related motion
or other pleadings, which shall be in form and substance reasonably satisfactory
to (a) the Debtors, (b) the Required Consenting Noteholders and (c) the Required
Ad Hoc First Lien Consenting Noteholders.

“Consenting First Lien Noteholder” has the meaning set forth in the preamble
hereto.

“Consenting Noteholder” has the meaning set forth in the preamble hereto.

“Consenting Noteholder Advisors” means, (a) with respect to the Ad Hoc Group of
Consenting First Lien Noteholders: Stroock & Stroock & Lavan LLP, Pachulski
Stang Ziehl & Jones LLP and Perella Weinberg Partners L.P.; and (b) with respect
to the Consenting Second Lien Noteholders: Wachtell, Lipton, Rosen & Katz,
Morris, Nichols, Arsht & Tunnell LLP and TRS Advisors, LLC.

 

-4-



--------------------------------------------------------------------------------

“Consenting Second Lien Noteholder” has the meaning set forth in the preamble
hereto.

“Covered Claims/Interests” means, individually or in the aggregate, any Claims
against or Interests in a Company Party, including the First Lien Notes Claims
and the Second Lien Notes Claims.

“Debtors” has the meaning set forth in the recitals hereto.

“Definitive Restructuring Documents” has the meaning set forth in Section 3(a)
hereof.

“DIP Credit Agreement” means a debtor-in-possession credit agreement (as
amended, restated, supplemented or otherwise modified in accordance with its
terms), by and among Pyxus, as borrower, and the lenders and agents from time to
time party thereto, consistent in all material respects with the terms of and
substantially in the form of the draft credit agreement attached as Annex II to
the DIP Facility Term Sheet and otherwise reasonably satisfactory to (a) the
Debtors and (b) the Financing Commitment Parties.

“DIP Documents” means, collectively, the DIP Credit Agreement and any and all
other agreements, documents, and instruments delivered or entered into in
connection therewith, including any guarantee agreements, pledge and collateral
agreements, intercreditor agreements, and other security documents (and any
joinders thereto).

“DIP Facility” means the debtor-in-possession facility to be provided to Pyxus
in accordance with the terms, and subject in all respects to the conditions, set
forth in the DIP Facility Term Sheet, the DIP Credit Agreement and the DIP
Orders.

“DIP Facility Term Sheet” means the term sheet attached hereto as Exhibit C,
including all annexes, exhibits and schedules attached thereto, as such term
sheet may be amended, modified, or supplemented only in accordance with this
Agreement.

“DIP Motion” means the motion to be filed by the Debtors in the Chapter 11 Cases
seeking entry of the DIP Orders.

“DIP Orders” means collectively, the Interim DIP Order and the Final DIP Order.

“Disclosure Statement” means a disclosure statement containing “adequate
information” (as that term is defined in Section 1125(a)(1) of the Bankruptcy
Code) with respect to the Plan and the transactions contemplated thereby, and
which otherwise is in form and substance reasonably satisfactory to (a) the
Debtors, (b) the Required Consenting Noteholders and (c) the Required Ad Hoc
First Lien Consenting Noteholders.

“Entity” has the meaning set forth in Section 101(15) of the Bankruptcy Code.

“Execution Date” has the meaning set forth in the preamble hereto.

 

-5-



--------------------------------------------------------------------------------

“Exit ABL Credit Agreement” means a credit agreement for a senior secured
asset-based revolving or term loan credit facility, by and among Reorganized
Pyxus, the other applicable Company Parties, and the lenders and agents party
thereto (which lenders may be third parties or one or more existing creditors of
the Company Parties), which shall (i) become effective on the Plan Effective
Date and (ii) be consistent with the Restructuring Term Sheet and otherwise in
form and substance reasonably satisfactory to (a) the Debtors, (b) the Required
Consenting Second Lien Noteholders, and (c) the Required Consenting First Lien
Noteholders, solely with respect to any term or provision of the Exit ABL Credit
Agreement that materially and adversely affects the rights of the Consenting
First Lien Noteholders (in their capacities as such).

“Exit Intercreditor Agreement” means one or more intercreditor agreements by and
among the agent and trustees under the Exit ABL Credit Agreement, the Exit
Secured Notes Indenture or the Replacement First Lien Financing (as defined in
the Restructuring Term Sheet), as applicable, and/or the Exit Term Facility
Agreement in each case in form and substance reasonably satisfactory to (a) the
Debtors, (b) the Required Consenting Noteholders and (c) the Required Ad Hoc
First Lien Consenting Noteholders.

“Exit Secured Notes” means the notes issued by Reorganized Pyxus under the Exit
Secured Notes Indenture on the Plan Effective Date to holders of First Lien
Notes pursuant to the Plan.

“Exit Secured Notes Indenture” means an indenture by and among Reorganized
Pyxus, as issuer, the guarantors named therein, and the trustee and collateral
agent party thereto, providing for the issuance of the Exit Secured Notes, which
indenture shall be (i) effective on the Plan Effective Date and
(ii) substantially consistent with the Exit Secured Notes Term Sheet and
otherwise in form and substance reasonably satisfactory to (a) the Debtors,
(b) the Required Consenting Noteholders and (c) the Required Ad Hoc First Lien
Consenting Noteholders.

“Exit Secured Notes Term Sheet” means the term sheet attached hereto as Exhibit
D, as such term sheet may be amended, modified, or supplemented only in
accordance with this Agreement.

“Exit Term Facility” means the term loan facility provided for under the Exit
Term Facility Agreement.

“Exit Term Facility Agreement” means a credit agreement for the Exit Term
Facility, by and among Reorganized Pyxus, the guarantors named therein, and the
lenders and agents party thereto, which shall (i) become effective on the Plan
Effective Date, (ii) be consistent with the terms and conditions set forth in
the Exit Term Facility Term Sheet and otherwise in form and substance reasonably
satisfactory to (a) the Debtors and (b) the Required Consenting Noteholders.

“Exit Term Facility Term Sheet” means the term sheet attached hereto as Exhibit
E, as such term sheet may be amended, modified, or supplemented only in
accordance with this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Expense Reimbursement Agreements” means, collectively, (i) that certain letter
agreement, dated as of March 28, 2020, by and among Pyxus and Wachtell, Lipton,
Rosen & Katz, as counsel to certain Second Lien Noteholders, (ii) that certain
letter agreement, dated as of March 15, 2020, by and among Pyxus, Wachtell,
Lipton, Rosen & Katz, and TRS Advisors, LLC regarding the retention of TRS
Advisors, LLC as advisor to certain Second Lien Noteholders, (iii) that certain
letter agreement, dated as of April 13, 2020, by and among Pyxus and Stroock &
Stroock & Lavan LLP, as counsel to the Ad Hoc Group of Consenting First Lien
Noteholders and (iv) that certain letter agreement, dated as of June 14, 2020,
by and among Pyxus, Stroock & Stroock & Lavan LLP, and Perella Weinberg Partners
L.P. regarding the retention of Perella Weinberg Partners L.P. as advisor to the
Ad Hoc Group of Consenting First Lien Noteholders.

“Final” means an order or judgment of the Bankruptcy Court, or other court of
competent jurisdiction with respect to the subject matter, which has not been
reversed, stayed, modified or amended, and as to which (i) the time to appeal,
petition for certiorari, or move for reargument or rehearing (other than a
request for rehearing under Federal Rule of Civil Procedure 60(b), which shall
not be considered for purposes of this definition) has expired and no appeal or
petition for certiorari has been timely taken, or (ii) any timely appeal that
has been taken or any petition for certiorari that has been or may be timely
filed has been resolved by the highest court to which the order or judgment was
appealed or from which certiorari was sought or has otherwise been dismissed
with prejudice.

“Final DIP Order” means a final order entered by the Bankruptcy Court approving
entrance into the DIP Facility and the use of Cash Collateral, and authorizing
the entry into and performance of the DIP Credit Agreement, substantially in the
form of the Interim DIP Order (subject to customary changes to make such order
Final) and otherwise in form and substance reasonably satisfactory to (a) the
Debtors, (b) the Financing Commitment Parties, (c) the Required Consenting
Noteholders and (d) the Required Ad Hoc First Lien Consenting Noteholders.

“Financing Commitment Parties” means Glendon Capital Management LP, Monarch
Alternative Capital LP, Owl Creek Asset Management, L.P. and Intermarket
Corporation.

“First Day Pleadings” means the “first day” motions or pleadings that the
Debtors determine are necessary or desirable to file in the Chapter 11 Cases,
each in form and substance reasonably satisfactory to (a) the Debtors and
(b) the Required Consenting Noteholders.

“First Lien Notes” means the $275,000,000 aggregate outstanding principal amount
of 8.500% Senior Secured First Lien Notes due 2021 issued by Pyxus pursuant to
the First Lien Notes Indenture.

“First Lien Notes Claims” has the meaning ascribed to it in the Restructuring
Term

Sheet.

“First Lien Notes Indenture” means that certain Indenture, dated as of
October 14, 2016, by and among Pyxus, the guarantors named therein and The Bank
of New York Mellon Trust Company, N.A., as trustee and collateral agent.

“First Lien Notes RSA Fee” means the fee payable to the Consenting First Lien
Noteholders pursuant to Section 18(a) hereof.

 

-7-



--------------------------------------------------------------------------------

“Governing Body” means the board of directors, board of managers, manager,
general partner, investment committee, special committee, or such similar
governing body of an Entity (including the Board).

“Holder” means any Entity that is the legal and/or beneficial owner of, or the
investment advisor, sub-advisor or manager of, a Claim or Interest.

“Initial Commitment Parties” has the meaning set forth in Section 6 hereof.

“Interest” means any equity security (as defined in Section 101(16) of the
Bankruptcy Code) in any Debtor.

“Interim DIP Order” means an interim order entered by the Bankruptcy Court
authorizing the entry into and performance of the DIP Credit Agreement and use
of Cash Collateral and incorporating the terms and conditions set forth in the
DIP Facility Term Sheet and otherwise in form and substance reasonably
satisfactory to (a) the Debtors, (b) the Financing Commitment Parties, (c) the
Required Consenting Noteholders and (d) the Required Ad Hoc First Lien
Consenting Noteholders.

“Milestone” means, collectively, (i) the actions and events set forth in
Section 7 hereof and (ii) the corresponding deadlines for the performance or
occurrence of such actions or events, as set forth in Section 7 hereof.

“Minimum Threshold Condition” means the condition that, as of any time, the Ad
Hoc Group of Consenting First Lien Noteholders collectively owns (or holds
voting control of) at least 25% of the aggregate outstanding principal amount of
the First Lien Notes.

“New Common Stock” means the common stock, limited liability company membership
units, or functional equivalent thereof of Reorganized Pyxus.

“New Pyxus Constituent Documents” means the certificate of incorporation and the
bylaws, or operating or other applicable agreement, of Reorganized Pyxus, each
of which shall be consistent with the Restructuring Term Sheet and otherwise in
form and substance reasonably satisfactory to (a) the Debtors, (b) the Required
Consenting Second Lien Noteholders, and (c) the Required Consenting First Lien
Noteholders, solely with respect to any term or provision of the New Pyxus
Constituent Documents that materially affects the rights of the Consenting First
Lien Noteholders (in their capacities as such).

“New Shareholders Agreement” means the shareholders agreement or operating or
other applicable agreement, including all annexes, exhibits, and schedules
thereto, that will govern certain matters related to the governance of
Reorganized Pyxus and the New Common Stock, which agreement shall (i) become
effective on the Plan Effective Date, (ii) be consistent with the terms and
conditions set forth in the Restructuring Term Sheet and otherwise in form and
substance reasonably satisfactory to (a) the Debtors and (b) the Required
Consenting Second Lien Noteholders and (iii) be included in a supplement to the
Plan.

“Party” or “Parties” has the meaning set forth in the preamble.

 

-8-



--------------------------------------------------------------------------------

“Permitted Transfer” has the meaning set forth in Section 13(a) hereof.

“Permitted Transferee” has the meaning set forth in Section 13(a) hereof.

“Person” has the meaning set forth in Section 101(41) of the Bankruptcy Code.

“Petition Date” means the date on which the Debtors file voluntary petitions
commencing the Chapter 11 Cases.

“Plan” means a joint prepackaged Chapter 11 plan of reorganization for the
Debtors, including all annexes, exhibits, schedules and supplements thereto,
(i) consistent with this Agreement and the Definitive Restructuring Documents
and (ii) otherwise reasonably satisfactory to (a) the Debtors, (b) the Required
Consenting Noteholders, and (c) the Required Ad Hoc First Lien Consenting
Noteholders in each case as may be amended, modified or supplemented from time
to time only in accordance with this Agreement.

“Plan Effective Date” means the date on which the Plan becomes effective in
accordance with its terms.

“Pyxus” has the meaning set forth in the recitals hereto.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers claims of the Debtors
(or enter with customers into long and short positions in claims against the
Debtors), in its capacity as a dealer or marketmaker in claims against the
Debtors, and (b) is, in fact, regularly in the business of making a market in
claims against issuers or borrowers (including debt securities or other debt).

“Reorganized Pyxus” means, collectively, Pyxus as reorganized pursuant to the
Restructuring, together with any new holding company created prior to the Plan
Effective Date that may be the ultimate parent of Reorganized Pyxus, and any
successor(s) thereto.

“Required Ad Hoc First Lien Consenting Noteholders” means, as of any date of
determination, members of the Ad Hoc Group of Consenting First Lien Noteholders
who collectively hold a majority of the aggregate outstanding principal amount
of First Lien Notes held by all members of the Ad Hoc Group of Consenting First
Lien Noteholders; provided that for purposes of this definition, the term “Ad
Hoc Group of Consenting First Lien Noteholders” excludes any Consenting First
Lien Noteholder that, on the relevant date of determination, is in breach of any
of its material obligations hereunder.

“Required Consenting First Lien Noteholders” means, as of any date of
determination, Consenting First Lien Noteholders (comprising not fewer than 3
unaffiliated entities) who collectively own (or have voting control of) a
majority of the aggregate outstanding principal amount of First Lien Notes held
by all Consenting First Lien Noteholders at such time; provided that for
purposes of this definition, the term “Consenting First Lien Noteholders”
excludes any Holder of First Lien Notes that, on the relevant date of
determination, is in breach of any of its material obligations hereunder.

 

-9-



--------------------------------------------------------------------------------

“Required Consenting Noteholders” means the Required Consenting First Lien
Noteholders and the Required Consenting Second Lien Noteholders.

“Required Consenting Second Lien Noteholders” means, as of any date of
determination, Consenting Second Lien Noteholders (comprising not fewer than 3
unaffiliated entities) who collectively own (or have voting control of) a
majority of the aggregate outstanding principal amount of Second Lien Notes held
by all Consenting Second Lien Noteholders at such time; provided that for
purposes of this definition, the term “Consenting Second Lien Noteholders”
excludes any Holder of Second Lien Notes that, on the relevant date of
determination, is in breach of any of its material obligations hereunder.

“Restructuring” has the meaning set forth in the recitals hereto.

“Restructuring Term Sheet” means the term sheet attached hereto as Exhibit B,
including all annexes, exhibits and schedules attached thereto, as such term
sheet may be amended, modified or supplemented only in accordance with this
Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Act Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities
Act.

“Second Lien Notes” means the $635,686,000 aggregate outstanding principal
amount of 9.875% Senior Secured Second Lien Notes due 2021 issued by Pyxus
pursuant to the Second Lien Notes Indenture.

“Second Lien Notes Claims” has the meaning ascribed to it in the Restructuring
Term Sheet.

“Second Lien Notes Indenture” means that certain Indenture, dated as of
August 1, 2013 by and among Pyxus, the guarantors named therein and Law
Debenture Trust Company of New York, as trustee and collateral trustee.

“Second Lien Notes RSA Fee” means the fee payable to Consenting Second Lien
Noteholders pursuant to Section 18(b) hereof.

“Solicitation” means the solicitation of votes on the Plan.

“Solicitation Materials” means the Disclosure Statement, the Plan, the letters
of transmittal and the ballots and other documents required to solicit votes to
accept or reject the Plan from Holders of First Lien Notes Claims and Second
Lien Notes Claims, each in form and substance reasonably satisfactory to (a) the
Debtors and (b) the Required Consenting Noteholders.

“Superior Alternative Transaction” has the meaning set forth in Section 8
hereof.

“Transfer” has the meaning set forth in Section 13(a) hereof.

 

-10-



--------------------------------------------------------------------------------

“Transfer Agreement” has the meaning set forth in Section 13(a) hereof.

2. Effectiveness; Entire Agreement. This Agreement shall become effective and
binding upon each of the Parties on the first date upon which this Agreement has
been executed and delivered by (w) Pyxus; (x) each undersigned subsidiary of
Pyxus; (y) Consenting First Lien Noteholders who collectively own (or hold
voting control of) at least 66 2/3% of the aggregate outstanding principal
amount of the First Lien Notes; and (z) Consenting Second Lien Noteholders who
collectively own (or hold voting control of) at least 66 2/3% of the aggregate
outstanding principal amount of the Second Lien Notes.

(b) With the exception of non-disclosure and confidentiality agreements among
the Parties (and fee arrangements with Consenting Noteholder Advisors), this
Agreement and the other Definitive Restructuring Documents executed and
delivered on the Execution Date or hereafter collectively constitute the entire
agreement of the Parties as of the Execution Date with respect to the subject
matter hereof and thereof and supersedes all prior negotiations and documents
reflecting such prior negotiations between and among the Parties (and their
respective advisors) with respect to the Restructuring.

3. Definitive Restructuring Documents. The definitive restructuring documents
(the “Definitive Restructuring Documents”) governing the Restructuring shall
include the following: (i) the Plan; (ii) the Confirmation Order; (iii) the
Disclosure Statement; (iv) the order of the Bankruptcy Court approving the
Disclosure Statement and the other Solicitation Materials (which may be the
Confirmation Order); (v) the First Day Pleadings and all orders sought pursuant
thereto; (vi) the DIP Orders, the DIP Credit Agreement and the other DIP
Documents and related documentation; (vii) the Exit ABL Credit Agreement;
(viii) the Exit Term Facility Agreement; (ix) the Exit Secured Notes Indenture
or the Replacement First Lien Financing Agreement, as applicable; (x) the Exit
Intercreditor Agreements; (xi) the New Pyxus Constituent Documents; and (xii)
the New Shareholders Agreement.

(b) The Definitive Restructuring Documents not executed or in a form attached to
this Agreement as of the Execution Date remain subject to negotiation and
completion (but shall be consistent with the terms of this Agreement). Upon
completion, the Definitive Restructuring Documents and every other document,
deed, agreement, filing, notification, letter, or instrument related to the
Restructuring shall contain terms, conditions, representations, warranties and
covenants (i) consistent with the terms of this Agreement, as they may be
modified, amended or supplemented in accordance with this Agreement; and
(ii) (A) satisfactory to the applicable Parties to the standards set forth in
Section 1 of this Agreement and (B) to the extent the standards for such
document are not set forth in Section 1, (x) reasonably satisfactory to the
Company Parties and the Required Consenting Noteholders and (y) to the extent
affecting any economic term of the Restructuring or any other material term
impacting the Consenting First Lien Noteholders in their capacity as Holders or
prospective Holders of the First Lien Notes or the Exit Secured Notes, as
applicable, in each case reasonably satisfactory to the Required Ad Hoc First
Lien Consenting Noteholders.

 

-11-



--------------------------------------------------------------------------------

4. Covenants of All Parties.

Each Party severally and not jointly agrees (in the case of any Consenting
Noteholder, solely on behalf of itself, and not on behalf of any other
Consenting Noteholder, so long as it remains the legal owner or beneficial owner
of, or investment advisor, sub-advisor or manager with respect to, any Covered
Claims/Interests, provided that any Transfer of Covered Claims/Interests is made
in accordance with Section 13 herein), that it shall:

(a) support and cooperate with each other Party in good faith, and otherwise use
its commercially reasonable efforts to consummate, the Restructuring as soon as
reasonably practicable in accordance with this Agreement, and, once executed, as
prescribed by the Definitive Restructuring Documents;

(b) use its commercially reasonable efforts and work in good faith to
(i) negotiate and complete the Definitive Restructuring Documents that remain
subject to negotiation and completion, and (ii) duly execute and deliver (to the
extent it is a party thereto) the Definitive Restructuring Documents and
otherwise support and seek to effect the actions and transactions contemplated
thereby, in each case as soon as reasonably practicable;

(c) use its commercially reasonable efforts and work in good faith to negotiate
and complete such other related documents as may be required to implement the
Restructuring and obtain entry of the Confirmation Order, in each case as soon
as reasonably practicable (and in any event in accordance with the Milestones);

(d) support and use its commercially reasonable efforts to (i) consummate the
Restructuring and all transactions contemplated by the Definitive Restructuring
Documents to which it is a party as soon as reasonably practicable, (ii) take
any and all reasonably necessary actions in furtherance of the Restructuring and
the transactions contemplated by the Definitive Restructuring Documents, and
(iii) if applicable, submit all required and/or advisable notifications,
applications, and filings for and obtain (in each case, solely as it relates to
such Party) any and all required or advisable regulatory and/or third-party
approvals necessary or advisable to consummate the Restructuring, including any
approvals required under Antitrust Laws;

(e) not take any action that is inconsistent in any material respect with, or is
intended to or does frustrate, delay or impede in any material respect the
timely approval and entry of the Confirmation Order and consummation of the
transactions contemplated by the Definitive Restructuring Documents;

(f) (i) work in good faith to prepare agreed-upon forms of the DIP Orders,
(ii) obtain entry of, and support and not object to such entry of, the DIP
Orders, and (iii) not propose, seek approval for, or support any use of
debtor-in-possession financing that is not consistent with the DIP Credit
Agreement and each of the DIP Orders; and

(g) not challenge the validity, enforceability or priority of the First Lien
Notes or the Second Lien Notes or any First Lien Notes Claim or Second Lien
Notes Claim (or the liens in respect of such Claims) in any way, including by
commencing an avoidance action or other legal proceeding.

 

-12-



--------------------------------------------------------------------------------

5. Additional Covenants of the Consenting Noteholders.

Each Consenting Noteholder (solely on behalf of itself, and not on behalf of any
other Consenting Noteholder) shall, so long as it remains the legal owner or
beneficial owner of, or investment advisor, sub-advisor or manager with respect
to, any Covered Claims/Interests (provided that any Transfer of Covered
Claims/Interests is made in accordance with Section 13 herein):

(a) not, directly or indirectly, (i) object to, delay, impede, or take any other
action to interfere with the acceptance, implementation, confirmation or
consummation of the Restructuring and the Plan, (ii) seek, solicit, support,
encourage, or vote any Claims for, or consent to, any restructuring or
reorganization for any Debtor that is inconsistent with the Definitive
Restructuring Documents in any respect, (iii) commence or support any action to
appoint a trustee, conservator, receiver, or examiner for the Debtors, or to
dismiss the Chapter 11 Cases, or to convert the Chapter 11 Cases to cases under
Chapter 7 of the Bankruptcy Code, (iv) commence or support any action or
proceeding to shorten or terminate the period during which only the Debtors may
propose and/or seek confirmation of any plan of reorganization, or (v) otherwise
support any plan, sale process or other transaction that is inconsistent with
the Definitive Restructuring Documents;

(b) (i) not object to or oppose the approval by the Bankruptcy Court of any
Definitive Restructuring Document, (ii) neither join in nor support any
objection by any Entity to approval by the Bankruptcy Court of any Definitive
Restructuring Document, and (iii) not otherwise commence, join or support any
proceeding to oppose or alter any of the terms of the Definitive Restructuring
Documents, or any of the transactions contemplated thereby, in connection with
the confirmation and consummation of the Plan, in each case pursuant to this
clause (b) to the extent the applicable Definitive Restructuring Documents and
transactions comply with the requirements of this Agreement;

(c) (i) vote each of its Covered Claims/Interests (to the extent in a voting
class under the Plan) to accept the Plan by delivering its duly executed and
completed ballot(s) accepting the Plan on a timely basis following the
commencement of the Solicitation and its actual receipt of the Disclosure
Statement and other related Solicitation Materials, (ii) not elect on its
ballot(s) to preserve Claims, if any, that such Consenting Noteholder may own or
control that may be affected by any releases expressly contemplated by the Plan,
to the extent such election is available and (iii) in the case of any Consenting
Second Lien Noteholder, elect to exercise the Second Lien Notes Stock Option (as
defined in the Restructuring Term Sheet) and provide confirmation that it has
electronically delivered its Second Lien Notes to the Depository Trust Company
and taken any other actions necessary to effectuate the Second Lien Notes Stock
Option;

(d) give any notice, order, instruction, or direction to the indenture trustee
and collateral agent under the First Lien Notes Indenture or Second Lien Notes
Indenture, as applicable, reasonably necessary to give effect to the
Restructuring, including directing such indenture trustee or collateral agent to
consent to the incurrence of the liens securing the DIP Facility and to the
other terms of the DIP Orders; provided, that such Consenting Noteholder shall
not be required to provide such indenture trustee, collateral agent or any other
Person with any indemnities or similar undertakings in connection with taking
any such action; and

 

-13-



--------------------------------------------------------------------------------

(e) not change, amend, revoke or withdraw (or cause to be changed, amended,
revoked or withdrawn) such vote to accept the Plan, provided, however, that the
votes of the Consenting Noteholders in respect of the Plan shall be immediately
and automatically, without further action of any Consenting Noteholder, revoked
and deemed null and void ab initio upon termination of this Agreement with
respect to such Consenting Noteholder prior to the Plan Effective Date in
accordance with this Agreement (and it being understood that any termination of
this Agreement with respect to a Consenting Noteholder shall entitle such
Consenting Noteholder to change its vote in accordance with section 1127(d) of
the Bankruptcy Code, and the Solicitation Materials with respect to the Plan
shall be consistent with this proviso).

Notwithstanding any other provision of this Agreement, including Section 4 and
this Section 5, nothing in this Agreement shall require any Consenting
Noteholder to incur any out-of-pocket expenses that are not reimbursable by the
Company Parties in connection with the performance of its obligations hereunder.

6. DIP Facility Commitment. Subject to the conditions and on the terms set forth
herein and in the DIP Credit Agreement, each Financing Commitment Party and each
other Consenting Second Lien Noteholder set forth on Schedule 3 hereto
(collectively, the “Initial Commitment Parties”) severally commits to provide
(on behalf of itself or its lending affiliates identified on Schedule 3, without
releasing or excusing its or their commitments under this Section 6) the
percentage of the full amount of the DIP Facility set forth next to its name on
Schedule 3 hereto, including, in the case of certain of the Initial Commitment
Parties identified on Schedule 3, the amount of the DIP Facility that is not
subscribed for in the DIP Allocation (as defined in the DIP Facility Term Sheet)
(ratably among all such certain Initial Commitment Parties based on their
commitment percentages set forth on Schedule 3). Each Initial Commitment Party
agrees that this Section 6 is a binding and enforceable agreement with respect
to the commitments under the DIP Facility, it being acknowledged and agreed that
the commitments provided hereunder are subject solely to the conditions
precedent set forth in the DIP Credit Agreement. Notwithstanding anything to the
contrary in this Agreement, the commitment of each Initial Commitment Party to
provide (or to have its lending affiliates identified on Schedule 3 provide) the
full amount of the DIP Facility set forth in this Section 6 may not be
transferred or assigned without the prior written consent of the Company Parties
(other than, in the case of certain of the Initial Commitment Parties as
specified on Schedule 3, pursuant to the DIP Allocation), and the Transfer of
any Covered Claims/Interests shall not be deemed a transfer or assignment of
such commitments nor relieve the applicable Initial Commitment Party (or such
affiliate) of such commitments hereunder (which commitments shall survive any
Transfer of Covered Claims/Interests). Any failure of a lending affiliate of an
Initial Commitment Party to fund the DIP Facility as required by this Section 6
shall be deemed a breach of this Section 6 by such Initial Commitment Party as
if such Initial Commitment Party had directly provided the commitment of such
lending affiliate in this Section 6.

Without releasing any of its obligations hereunder, each Financing Commitment
Party may, at its option, arrange for the DIP Credit Agreement to be executed by
one or more financial institutions selected by the applicable Financing
Commitment Party and reasonably acceptable to Pyxus (the “Fronting Lender(s)”),
to act as an initial lender and to fund some or all of the Financing Commitment
Party’s commitments, in which case the applicable Financing Commitment Party
will acquire its loans under the DIP Facility by assignment from the Fronting
Lender(s) in accordance with the assignment provisions of the DIP Credit
Agreement.

 

-14-



--------------------------------------------------------------------------------

7. Milestones. The following Milestones shall apply to this Agreement:

(a) No later than June 14, 2020, the Debtors shall commence solicitation of
votes to accept or reject the Plan;

(b) No later than June 15, 2020, the Debtors shall commence the Chapter 11
Cases;

(c) On the Petition Date, the Debtors shall file with the Bankruptcy Court the
DIP Motion, the Plan and the Disclosure Statement;

(d) No later than two (2) Business Days after the Petition Date, the Bankruptcy
Court shall have entered the Interim DIP Order;

(e) No later than thirty-five (35) calendar days after entry of the Interim DIP
Order, the Bankruptcy Court shall have entered the Final DIP Order;

(f) No later than sixty (60) calendar days after the Petition Date, the
Bankruptcy Court shall have entered the Confirmation Order and an order
approving the Disclosure Statement (which may be the Confirmation Order); and

(g) No later than seventy-five (75) calendar days after the Petition Date, the
Plan Effective Date shall have occurred.

The date of each Milestone shall be calculated in accordance with Rule 9006 of
the Federal Rules of Bankruptcy Procedure and the Milestones set forth in the
immediately preceding clauses (d), (e) and (f) shall be automatically extended
by up to three (3) Business Days solely to the extent it is not reasonably
feasible to hold and conclude any necessary hearing before the Bankruptcy Court
prior to the expiration of such Milestone as a result of events or circumstances
surrounding the virus known as COVID-19.

8. Additional Covenants of the Company Parties.

Each Company Party shall:

(a) use its commercially reasonable efforts and work in good faith to obtain
(i) approval by the Bankruptcy Court of the Solicitation Materials, including
the Disclosure Statement and the other Definitive Restructuring Documents and
(ii) entry of the Confirmation Order by the Bankruptcy Court in accordance with
the Bankruptcy Code and the Bankruptcy Rules, in each case, on or before the
applicable Milestone;

(b) use commercially reasonable efforts to seek additional support for the
Restructuring from their other material stakeholders to the extent reasonably
prudent; provided, that the Company Parties shall not be permitted to offer any
fees, expenses or other economics to holders of First Lien Notes Claims or
Second Lien Notes Claims other than as provided or permitted in this Agreement
and the Definitive Restructuring Documents without the prior written consent
from the Required Consenting Second Lien Noteholders.

 

-15-



--------------------------------------------------------------------------------

(c) (i) provide counsel for the Consenting Noteholders a reasonable opportunity
(which shall be no less than two calendar days) to review draft copies of all
pleadings, motions, declarations, supporting exhibits and proposed orders
(including the First Day Pleadings and “second day” pleadings) and any other
documents the Debtors intend to file in the Chapter 11 Cases and (ii) consult in
good faith with counsel to the Consenting Noteholders regarding the form and
substance of any document referred to in the immediately preceding clause
(i) before filing such document in the Chapter 11 Cases, in each case (other
than with respect to First Day Pleadings and “second day” pleadings) except
where doing so is not practicable due to exigent circumstances outside of the
Company Parties’ control;

(d) not take any action that is contrary to or inconsistent with any Definitive
Restructuring Document, or that would be reasonably expected to materially delay
consummation of the Restructuring or the transactions contemplated by the
Definitive Restructuring Documents;

(e) not, directly or indirectly (including through its representatives and
advisors), seek, solicit, encourage or, other than as expressly permitted in the
final paragraph of this Section 8, negotiate or engage in, any discussions or
other communications relating to, or enter into any agreements or arrangements
relating to, any Alternative Transaction;

(f) following receipt of an invoice therefor, on (i) the date on which the
initial borrowing under the DIP Facility occurs, and (ii) subject to any
required approvals of the Bankruptcy Court and review periods set forth in the
DIP Orders, from time to time thereafter promptly pay in cash all reasonable,
undisputed, and documented fees and expenses of the Consenting Noteholder
Advisors, in accordance with the applicable Expense Reimbursement Agreement;

(g) if the Company Parties know of a breach by any Company Party of any of the
obligations, representations, warranties, or covenants of the Company Parties
set forth in this Agreement or the Plan, furnish prompt written notice (and in
any event within three (3) Business Days of obtaining actual knowledge) to
counsel to the Consenting Noteholders and use commercially reasonable efforts to
take all remedial action reasonably necessary as soon as reasonably practicable
to cure such breach by any such Company Party;

(h) operate their businesses in the ordinary course in a manner consistent with
past practice in all material respects (other than any changes in operations
(i) resulting from or relating to the Plan or the proposed or actual filing of
the Chapter 11 Cases or (ii) imposed by the Bankruptcy Court);

(i) to the extent any legal or structural impediments arise that would prevent,
hinder, or delay the consummation of the transactions contemplated by the
Definitive Restructuring Documents, negotiate in good faith appropriate
additional or alternative provisions to address any such impediments; provided
that such alternative does not alter, in any material respect, the substance and
economics of the Restructuring or the transactions contemplated by the
Definitive Restructuring Documents;

(j) not redeem, purchase, or acquire or offer to acquire any equity interests of
Pyxus, or pay any dividend or make any distribution on account thereof;

 

-16-



--------------------------------------------------------------------------------

(k) not acquire or divest (by merger, exchange, consolidation, acquisition of
stock or assets, or otherwise), or file any motion or application seeking
authority to acquire or divest (i) any corporation, partnership, limited
liability company, joint venture, or other business organization or division or
(ii) the Company Parties’ assets, other than (x) to the extent not prohibited
under the DIP Credit Agreement, (y) as contemplated by the other Definitive
Restructuring Documents, or (z) with the advance written consent of the Required
Consenting Noteholders;

(l) actively oppose and object to the efforts of any person seeking to object
to, delay, impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring (including, if applicable,
the filing of timely filed objections or written responses) to the extent such
opposition or objection is reasonably necessary or desirable to facilitate
implementation of the Restructuring; and

(m) use its commercially reasonable efforts to (i) file with the SEC on or prior
to the Plan Effective Date (or as soon as reasonably practicable thereafter) all
financial statements, reports and other information required to be so filed
pursuant to the rules and regulations of the Securities Act and the Securities
Exchange Act of 1934, as amended and (ii) upon request by the Financing
Commitment Parties, cooperate with the Financing Commitment Parties to suspend
or terminate Reorganized Pyxus’s reporting obligations under the Securities Act
and the Securities Exchange Act of 1934, as amended, effective as of the Plan
Effective Date (or as soon as reasonably practicable thereafter).

Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the Governing Body of a Company Party
to take any action or to refrain from taking any action with respect to the
Restructuring to the extent such Company Party or Governing Body determines,
after consultation with counsel, that taking or failing to take such action
would violate applicable law or breach its or their fiduciary obligations under
applicable law. The Company Parties shall give prompt written notice to the
Consenting Noteholders of any determination made in accordance with this
paragraph. This paragraph shall not impede any Party’s right to terminate this
Agreement pursuant to Section 14 hereof. The Company Parties acknowledge that
they have reviewed this Agreement and have decided to enter into this Agreement
in the exercise of their fiduciary duties.

Notwithstanding anything to the contrary herein, but subject to the immediately
preceding paragraph, the Company Parties may (i) receive, respond to, and
consider (but not solicit) unsolicited proposals, offers, indications of
interest or inquiries for one or more Alternative Transactions from other
parties and, (ii) solely to the extent the Board determines that, in the
exercise of the Board’s fiduciary duties, such unsolicited Alternative
Transaction could reasonably be expected to provide a higher or better recovery
to Holders of (x) Interests in the Debtors or (y) if such unsolicited
Alternative Transaction would not reasonably be expected to delay, in any
material respect, the consummation of a restructuring in the time frame
contemplated herein, Claims in the Debtors, in each case as compared to the
recovery such Holders would receive pursuant to the transactions contemplated
herein (such Alternative Transaction, a “Superior Alternative Transaction”),
negotiate, pursue, provide due diligence in connection with, discuss, and/or
analyze such unsolicited Superior Alternative Transaction without breaching or
terminating this Agreement; provided that the Company Parties shall promptly
and, in any event, within two

 

-17-



--------------------------------------------------------------------------------

Business Days (i) notify the Consenting Noteholders Advisors upon (x) receipt of
any offer or proposal (written or oral) for any Alternative Transaction which
the Company Parties are considering and (y) electing to enter into a Superior
Alternative Transaction, (ii) subject to confidentiality restrictions, provide
the Consenting Noteholders Advisors with all offers or proposals received from
third parties in connection with an Alternative Transaction, and (iii) respond
promptly to reasonable information requests and questions from the Consenting
Noteholders Advisors relating to any such offer or proposal on a confidential
basis to the extent not inconsistent with their fiduciary obligations. If any
Company Party notifies the Consenting Noteholders Advisors, or announces
publicly, that any Company Party has entered, or intends to enter, into
definitive documentation with respect to a Superior Alternative Transaction,
then all obligations of each Consenting Noteholder and the Company Parties under
this Agreement shall immediately terminate, without any further action of any
Party hereunder. The Company represents and warrants to the Consenting
Noteholders that there are no pending agreements or understandings (oral or
written) and that it has not entered into a definitive agreement (oral or
written) with respect to an Alternative Transaction as of the date first written
above.

9. No Waiver of Participation and Preservation of Rights.

For the avoidance of doubt, nothing in this Agreement shall (A) limit any rights
of any Party, subject to applicable law and the agreements contained in any
Definitive Restructuring Document, to (a) initiate, prosecute, appear, or
participate as a party in interest in any contested matter or adversary
proceeding to be adjudicated in the Chapter 11 Cases so long as such initiation,
prosecution, appearance, or participation and the positions advocated in
connection therewith are not inconsistent with this Agreement or the Definitive
Restructuring Documents, (b) enforce this Agreement or any Definitive
Restructuring Document or contest whether any matter, fact, or thing is a breach
of, or is inconsistent with, this Agreement or any Definitive Restructuring
Document, (c) object to any motion to approve or confirm, as applicable, any
other plan of reorganization, sale transaction, or any motions related thereto
filed in the Chapter 11 Cases, to the extent that the terms of any such motions,
plans or transactions are inconsistent with this Agreement or any Definitive
Restructuring Document, (d) appear as a party in interest in the Chapter 11
Cases for the purpose of contesting whether any matter or fact is or results in
a breach of, or is inconsistent in any material respect with, this Agreement or
any Definitive Restructuring Document, and (e) file a proof of claim, if
required, or (B) require any Party to waive or forego the benefit of any
applicable legal professional privilege. Except as provided in any Definitive
Restructuring Document, nothing herein or therein is intended to, does or shall
be deemed in any manner to, waive, limit, impair, or restrict the ability of any
Party to protect and preserve (but not enforce) its rights (including under this
Agreement), remedies, and interests, including Claims against any of the Company
Parties, or liens or security interests it may have in any assets of any of the
Company Parties. Without limiting the foregoing in any way, if this Agreement is
terminated in accordance with its terms for any reason, each Party fully
reserves any and all of its respective rights, remedies and interests.

 

-18-



--------------------------------------------------------------------------------

10. Mutual Representations and Warranties by All Parties.

Each Party (in the case of a Consenting Noteholder, solely on behalf of itself,
and not on behalf of any other Consenting Noteholder) represents and warrants to
each of the other Parties that, as of the date hereof:

(a) it has all requisite power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby, and to perform its obligations
hereunder;

(b) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part; and

(c) this Agreement constitutes the legally valid and binding obligation of such
Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

11. Additional Representations and Warranties by the Consenting Noteholders.

Each Consenting Noteholder (solely on its own behalf and not on behalf of any
other Consenting Noteholder) represents and warrants to the Company Parties and
each other Consenting Noteholder party hereto, as of the date hereof, that:

(a) Holdings by the Consenting Noteholders. Such Consenting Noteholder
(i) either (A) is the sole legal or beneficial owner of the full amount of
Covered Claims/Interests listed on Schedule 1 or Schedule 2, as applicable, or
(B) has sole investment or voting discretion with respect to the full amount of
such Covered Claims/Interests and has the power and authority to bind the legal
or beneficial owners of such Covered Claims/Interests to the terms of this
Agreement; (ii) has full power and authority to act on behalf of, vote, and
consent to matters concerning such Covered Claims/Interests and to dispose of,
exchange, assign, and transfer such Covered Claims/Interests, including the
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; and (iii) does not directly or indirectly own any Covered
Claims/Interests other than as set forth on such schedule;

(b) No Transfers. Such Consenting Noteholder has made no Transfer of the Covered
Claims/Interests held by such Consenting Noteholder set forth on Schedule 1 or
Schedule 2, as applicable;

(c) Sufficiency of Information Received. Such Consenting Noteholder has
reviewed, or has had the opportunity to review, with the assistance of
professional and legal advisors of its choosing, all information it deems
necessary and appropriate for such Consenting Noteholder to evaluate the
financial and other risks inherent in the Restructuring and accept the terms of
the Plan as set forth in the Restructuring Term Sheet;

(d) Knowledge and Experience. Such Consenting Noteholder has such knowledge and
experience in financial and business matters of this type that it is capable of
evaluating the merits and risks of entering into this Agreement and of making an
informed investment decision, and has conducted an independent review and
analysis of the business and affairs of the Debtors that it considers sufficient
and reasonable for purposes of entering into this Agreement;

(e) No Conflicts (Contracts). The execution, delivery and performance by such
Consenting Noteholder of this Agreement does not and shall not conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under, any contractual obligation to which such Consenting Noteholder is
a party, except as would not have a material adverse effect on or materially
delay consummation of the Restructuring;

 

-19-



--------------------------------------------------------------------------------

(f) Governmental Approvals. The execution, delivery and performance by such
Consenting Noteholder of this Agreement does not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or governmental authority or
regulatory body, except as may be required for approval of the transactions
contemplated by the Definitive Restructuring Documents pursuant to applicable
Antitrust Laws and the Bankruptcy Code, and except as would not otherwise have a
material adverse effect on the Restructuring; and

(g) No Conflicts (Laws and Organizational Documents). The execution, delivery,
and performance of this Agreement does not (i) violate any provision of any law,
rule, or regulation applicable to such Consenting Noteholder or (ii) violate
such Consenting Noteholder’s certificate of incorporation, limited liability
company agreement, bylaws, or other organizational documents.

(h) Certain Securities Matters. (i) Such Consenting Noteholder is either (A) a
qualified institutional buyer as defined in Rule 144A of the Securities Act,
(B) not a U.S. person (as defined in Regulation S of the Securities Act), or
(C) an institutional accredited investor (as defined in the Securities Act
Rules); and (ii) any securities acquired by the Consenting Noteholder in
connection with the Restructuring will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act.

12. Additional Representations and Warranties by the Company Parties.

Each Company Party (on a joint and several basis) represents and warrants to the
Consenting Noteholders party hereto, as of the date hereof, that:

(a) No Conflicts (Contracts). The execution, delivery and performance by such
Company Party of this Agreement does not and shall not conflict with, result in
a breach of, or constitute (with due notice or lapse of time or both) a default
under, any contractual obligation to which such Company Party is a party, except
(i) as a direct result of the filing of the Chapter 11 Cases, (ii) to the extent
the applicable Company Party has obtained a waiver or forbearance of any such
default which such waiver remains in effect, and/or (iii) to the extent any such
breach or default would not be expected to have a material adverse effect on the
Company Parties’ business or materially delay consummation of the Restructuring;

(b) Governmental Approvals. Subject to the accuracy of Section 11(f), the
execution, delivery and performance by such Debtor of this Agreement does not
and shall not require any registration or filing with, consent or approval of,
or notice to, or other action to, with or by, any federal, state or governmental
authority or regulatory body, except as may be necessary or required for
(i) approval by the Bankruptcy Court of such Debtor’s authority to implement
this Agreement and the Restructuring, (ii) filings pursuant to the Securities
Exchange Act of 1934, as amended, (iii) filings pursuant to applicable state
securities or “blue sky” laws, and (iv) approval of the transactions
contemplated by the Definitive Restructuring Documents pursuant to applicable
Antitrust Laws, and except as would not otherwise have a material adverse effect
on the consummation of the Restructuring;

 

-20-



--------------------------------------------------------------------------------

(c) No Conflicts (Laws and Organizational Documents). The execution, delivery,
and performance of this Agreement does not (i) violate any provision of any law,
rule, or regulation applicable to such Company Party or (ii) violate such
Company Party’s certificate of incorporation, limited liability company
agreement, bylaws, or other organizational documents; and

13. Transfer Restrictions.

(a) Subject to clause (d) of this Section 13, so long as this Agreement has not
been terminated in accordance with its terms, no Consenting Noteholder shall
(i) sell, use, pledge, assign, transfer, permit the participation in, or
otherwise dispose of any ownership (including any beneficial ownership2) in its
Covered Claims/Interests, in whole or in part (other than pledges, transfers or
security interests that such Consenting Noteholder may have created (A) in favor
of a prime broker under and in accordance with its prime brokerage agreement
with such prime broker or (B) in favor of a financing counterparty in accordance
with any ordinary course financing arrangements, in each case which will be
released in connection with the consummation of the transactions contemplated by
the Definitive Restructuring Documents) or (ii) grant any proxies or deposit any
of such Consenting Noteholder’s Covered Claims/Interests into a voting trust, or
enter into a voting agreement with respect to any such Covered Claim
(collectively, the actions described in clauses (i) and (ii), a “Transfer”),
unless such Transfer satisfies the following requirement (a transfer that
satisfies such requirement, a “Permitted Transfer” and the transferee of a
Permitted Transfer, a “Permitted Transferee”): the intended transferee (A) is a
Consenting Noteholder or (B) if not a Consenting Noteholder, executes and
delivers to counsel to Pyxus and each of the Consenting Noteholders Advisors an
executed transfer agreement in the form attached hereto as Exhibit A (a
“Transfer Agreement”) before such Transfer is effective (it being understood
that in the case of this clause (B), no such Transfer shall be effective,
including without limitation for purposes of calculating Required Consenting
First Lien Noteholders, Required Ad Hoc First Lien Consenting Noteholders and
Required Consenting Second Lien Noteholders, until notification of such Transfer
and a copy of the executed Transfer Agreement is received by counsel to Pyxus
and the Consenting Noteholders Advisors).

(b) Subject to clause (d) of this Section 13, (i) any Consenting Noteholder may
Transfer, and execution of a Transfer Agreement shall not be required for any
Transfer of, Covered Claims/Interests to any other Consenting Noteholder and
(ii) a Qualified Marketmaker that acquires any Covered Claims/Interests solely
for the purpose of acting as a Qualified Marketmaker for such Covered
Claims/Interests shall not be required to execute and deliver a Transfer
Agreement or otherwise agree to be bound by the terms and conditions set forth
in this Agreement if such Qualified Marketmaker promptly, and in any event no
later than the earlier of (x) (3) Business Days after such acquisition and
(y) two (2) Business Days before the voting deadline under the Plan, transfers
such Claims (by purchase, sale, assignment, participation, or otherwise) to a
Permitted Transferee pursuant to a Permitted Transfer.

 

2 As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, the Covered
Claims/Interests or the right to acquire such claims.

 

-21-



--------------------------------------------------------------------------------

(c) This Agreement shall in no way be construed to preclude a Consenting
Noteholder from acquiring additional Covered Claims/Interests or any other Claim
against or equity Interest in Pyxus; provided that each Consenting Noteholder
hereby acknowledges and agrees that such additional Covered Claims/Interests
shall automatically and immediately upon acquisition by such Consenting
Noteholder be subject to the terms of this Agreement (regardless of when or
whether notice of such acquisition is given in accordance herewith). Each
Consenting Noteholder shall provide revised holdings information, as to itself,
to counsel to Pyxus and counsel to the Consenting Noteholders within a
reasonable time period following reasonable written request by any such counsel.

(d) A Transfer of any or all of the Covered Claims/Interests beneficially owned
by an Initial Commitment Party shall not relieve such Initial Commitment Party
of its commitments under Section 6, and a transfer or assignment of an Initial
Commitment Party’s commitments under Section 6 shall not relieve such Initial
Commitment Party of its other obligations hereunder as a Consenting Noteholder.

(e) Any Transfer made in violation of this provision shall be void ab initio.
Any Consenting Noteholder that effectuates a Permitted Transfer to a Permitted
Transferee shall have no liability under this Agreement arising from or related
to the failure of the Permitted Transferee to comply with the terms of this
Agreement.

14. Termination of Obligations.

(a) This Agreement shall terminate and all of the obligations of the Parties
shall be of no further force or effect upon the occurrence of any of the
following events: (i) the Plan Effective Date, (ii) the Confirmation Order is
reversed or vacated, (iii) any court of competent jurisdiction has entered a
Final order declaring this Agreement to be unenforceable, (iv) the Company
Parties, the Required Consenting Noteholders and the Required Ad Hoc First Lien
Consenting Noteholders mutually agree to such termination in writing, or
(v) this Agreement is terminated pursuant to paragraph (b), (d) or (f) of this
Section 14.

(b) Pyxus may, in its discretion, terminate this Agreement by written notice to
the other Parties, upon the occurrence of any of the following events:

(i) within three (3) Business Days after the giving of written notice by Pyxus
to the Consenting Noteholders of a determination by the Board, in good faith and
after consulting with counsel, that proceeding with the Restructuring and
pursuit of confirmation and consummation of the Plan would be inconsistent with
the Board’s fiduciary obligations, including in order to pursue a Superior
Alternative Transaction;

(ii) a breach by one or more Consenting First Lien Noteholders, holding First
Lien Notes in an aggregate amount such that non-breaching Consenting First Lien
Noteholders collectively own (or have voting control) of less than 66 2/3% of
the aggregate outstanding principal amount of the First Lien Notes, of its or
their material obligations, representations or warranties hereunder, which
breach is not cured within ten (10) days after the giving of written notice by
Pyxus of such breach to such breaching Consenting First Lien Noteholder(s) and
counsel to the Consenting Noteholders;

 

-22-



--------------------------------------------------------------------------------

(iii) a breach by one or more Consenting Second Lien Noteholders holding Second
Lien Notes in an aggregate amount such that non-breaching Consenting Second Lien
Noteholders collectively own (or have voting control of) less than 66 2/3% of
the aggregate outstanding principal amount of the Second Lien Notes, of its or
their material obligations, representations or warranties hereunder, which
breach is not cured within ten (10) days after the giving of written notice by
Pyxus of such breach to such breaching Consenting Second Lien Noteholder(s) and
counsel to the Consenting Noteholders; or

(iv) the (A) Consenting First Lien Noteholders no longer collectively own (or
have voting control of) at least 66 2/3% of the aggregate outstanding principal
amount of the First Lien Notes or (B) Consenting Second Lien Noteholders no
longer collectively own (or have voting control of) at least 66 2/3% of the
aggregate outstanding principal amount of the Second Lien Notes;

provided that, upon a termination of this Agreement by Pyxus pursuant to this
Section 14(b), none of the Company Parties (nor their respective directors,
officers, employees, advisors, subsidiaries, or representatives) shall have or
incur any liability under this Agreement or otherwise on account of such
termination.

(c) This Agreement may be terminated by the Required Consenting First Lien
Noteholders, solely as to Consenting First Lien Noteholders, upon the occurrence
of any of the following events:

(i) any Debtor files any plan of reorganization (or disclosure statement related
thereto) in the Chapter 11 Cases other than the Plan without the prior written
consent of the Required Consenting First Lien Noteholders;

(ii) the Bankruptcy Court grants relief that is inconsistent in any material
respect with any Definitive Restructuring Document in a manner that directly and
adversely impacts the treatment of the First Lien Notes Claims or the
transactions contemplated by the Definitive Restructuring Documents as to the
First Lien Notes without the consent of the Required Consenting First Lien
Noteholders;

(iii) a breach by any Company Party of (A) its obligations hereunder in any
material respect (including filing with the Bankruptcy Court or otherwise
finalizing or making effective any Definitive Restructuring Document or any
amendment or modification thereto that is (1) inconsistent with this Agreement
and (2) otherwise not in form and substance satisfactory to the Required
Consenting First Lien Noteholders) or (B) any of its representations or
warranties hereunder that would reasonably be expected to have a material
adverse impact on the Company Parties or their ability to consummate the Plan or
the transactions contemplated by the Definitive Restructuring Documents, which
breach, in the case of each of clause (A) and clause (B), is not cured within
ten (10) days after the giving of written notice by counsel for the Consenting
First Lien Noteholders to counsel to Pyxus and counsel to the Consenting Second
Lien Noteholders;

 

-23-



--------------------------------------------------------------------------------

(iv) a breach by one or more Consenting Second Lien Noteholders holding Second
Lien Notes in an aggregate amount such that non-breaching Consenting Second Lien
Noteholders collectively own (or having voting control of) less than 66 2/3% of
the aggregate outstanding principal amount of the Second Lien Notes, of (A) its
or their obligations hereunder in any material respect or (B) any of its or
their representations or warranties hereunder, in each case that would be
reasonably likely to have a material adverse impact on the Debtors or their
ability to consummate the Plan or the transactions contemplated by the
Definitive Restructuring Documents, which breach is not cured within ten
(10) days after the giving of written notice by Pyxus or counsel for the
Consenting First Lien Noteholders to such breaching Consenting Second Lien
Noteholder, counsel to Pyxus and counsel to the Consenting Second Lien
Noteholders;

(v) any Milestone set forth in Section 7 hereof has not been satisfied, unless
extended in accordance with the terms of this Agreement;

(vi) any Debtor’s use of the DIP Facility or Cash Collateral is terminated and
remains terminated for five (5) Business Days;

(vii) (A) a trustee, receiver, or examiner with expanded powers beyond those set
forth in Sections 1106(a)(3) and (4) of the Bankruptcy Code is appointed in one
or more of the Chapter 11 Cases, (B) the filing by any Debtor of a motion or
other request for relief seeking to dismiss any of the Chapter 11 Cases or
convert any of the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy
Code, or (C) entry of an order by the Bankruptcy Court dismissing any of the
Chapter 11 Cases or converting any of the Chapter 11 Cases to a case under
Chapter 7 of the Bankruptcy Code;

(viii) any Company Party challenges the principal amount, priority, and/or
validity of the First Lien Notes Claims and/or the liens in respect thereof;

(ix) the Bankruptcy Court enters an order in the Chapter 11 Cases terminating
any of the Debtors’ exclusive right to file a plan or plans of reorganization
pursuant to Section 1121 of the Bankruptcy Code;

(x) any Company Party sells or files any motion or application seeking authority
to sell a material portion of the Company Parties’ assets as a whole, without
the prior written consent of the Required Consenting First Lien Noteholders;

(xi) the Required Consenting Second Lien Noteholders terminate this Agreement
pursuant to Section 14(d)14(d) hereof;

(xii) any Debtor (A) files a motion or pleading with the Bankruptcy Court
seeking authority to terminate this Agreement, (B) files a motion or pleading
with the Bankruptcy Court that is inconsistent in any material respect with this
Agreement or (C) provides notice to counsel to the Consenting First Lien
Noteholders of its intent to enter into or otherwise publicly announces its
entry into or intent to pursue an Alternative Transaction;

(xiii) an order is entered by the Bankruptcy Court granting relief from
automatic stay imposed by Section 362 of the Bankruptcy Code authorizing any
party to proceed against any material asset of the Company Parties; or

(xiv) the occurrence of any Event of Default under the DIP Credit Agreement that
has not been cured (if susceptible to cure) or waived by the applicable
percentage of DIP Lenders (as defined therein) in accordance with the terms of
the DIP Credit Agreement within the applicable grace period.

 

-24-



--------------------------------------------------------------------------------

(d) This Agreement may be terminated by the Required Consenting Second Lien
Noteholders upon the occurrence of any of the following events:

(i) any Debtor files any plan of reorganization (or disclosure statement related
thereto) in the Chapter 11 Cases other than the Plan without the prior written
consent of the Required Consenting Second Lien Noteholders;

(ii) the Bankruptcy Court grants relief that is inconsistent in any material
respect with any Definitive Restructuring Document in a manner that directly and
adversely impacts the treatment of the Second Lien Notes Claims or the
transactions contemplated by the Definitive Restructuring Documents as to the
Second Liens Notes without the consent of the Required Consenting Second Lien
Noteholders;

(iii) a breach by any Company Party of (A) its obligations hereunder in any
material respect (including filing with the Bankruptcy Court or otherwise
finalizing or making effective any Definitive Restructuring Document or any
amendment or modification thereto that is (1) inconsistent with this Agreement
and (2) otherwise not in form and substance satisfactory to the Required
Consenting Second Lien Noteholders) or (B) any of its representations or
warranties hereunder that would reasonably be expected to have a material
adverse impact on the Debtors or their ability to consummate the Plan or the
transactions contemplated by the Definitive Restructuring Documents, which
breach, in the case of each of clause (A) and clause (B), is not cured within
ten (10) days after the giving of written notice by counsel for the Consenting
Second Lien Noteholders to counsel to Pyxus and counsel to the Consenting First
Lien Noteholders;

(iv) a breach by one or more Consenting First Lien Noteholders holding First
Lien Notes in an aggregate amount such that non-breaching Consenting First Lien
Noteholders collectively own (or having voting control of) less than 66 2/3% of
the aggregate outstanding principal amount of the First Lien Notes, of (A) its
or their obligations hereunder in any material respect or (B) any of its or
their representations or warranties hereunder, in each case that would be
reasonably likely to have a material adverse impact on the Debtors or their
ability to consummate the Plan or the transactions contemplated by the
Definitive Restructuring Documents, which breach is not cured within ten
(10) days after the giving of written notice by Pyxus or counsel for the
Consenting Second Lien Noteholders to such breaching Consenting First Lien
Noteholder, counsel to Pyxus and counsel to the Consenting First Lien
Noteholders;

(v) any Milestone set forth in Section 7 hereof has not been satisfied, unless
extended in accordance with the terms of this Agreement;

(vi) any Debtor’s use of the DIP Facility or Cash Collateral is terminated and
remains terminated for five (5) Business Days;

(vii) (A) a trustee, receiver, or examiner with expanded powers beyond those set
forth in Sections 1106(a)(3) and (4) of the Bankruptcy Code is appointed in one
or more of the Chapter 11 Cases, (B) the filing by any Debtor of a motion or
other request for relief seeking to dismiss any of the Chapter 11 Cases or
convert any of the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy
Code, or (C) entry of an order by the Bankruptcy Court dismissing any of the
Chapter 11 Cases or converting any of the Chapter 11 Cases to a case under
Chapter 7 of the Bankruptcy Code;

 

-25-



--------------------------------------------------------------------------------

(viii) any Company Party challenges the principal amount, priority, and/or
validity of the Second Lien Notes Claims and/or the liens in respect thereof;

(ix) the Bankruptcy Court enters an order in the Chapter 11 Cases terminating
any of the Debtors’ exclusive right to file a plan or plans of reorganization
pursuant to Section 1121 of the Bankruptcy Code;

(x) any Company Party sells or files any motion or application seeking authority
to sell a material portion of the Company Party’s assets as a whole, without the
prior written consent of the Required Consenting Second Lien Noteholders;

(xi) the Required Consenting First Lien Noteholders terminate this Agreement
pursuant to Section 14(c) hereof;

(xii) any Debtor (A) files a motion or pleading with the Bankruptcy Court
seeking authority to terminate this Agreement, (B) files a motion or pleading
with the Bankruptcy Court that is inconsistent in any material respect with this
Agreement or (C) provides notice to counsel to the Consenting Second Lien
Noteholders of its entry into or otherwise publicly announces its entry into or
intent to pursue an Alternative Transaction;

(xiii) an order is entered by the Bankruptcy Court granting relief from
automatic stay imposed by Section 362 of the Bankruptcy Code authorizing any
party to proceed against any material asset of the Company Parties; or

(xiv) the occurrence of any Event of Default under the DIP Credit Agreement that
has not been cured (if susceptible to cure) or waived by the applicable
percentage of DIP Lenders (as defined therein) in accordance with the terms of
the DIP Credit Agreement within the applicable grace period.

(e) This Agreement may be terminated by the Required Ad Hoc First Lien
Consenting Noteholders, solely as to Consenting First Lien Noteholders that are
members of the Ad Hoc Group of Consenting First Lien Noteholders, upon the
occurrence of any of the following events:

(i) (A) any of the Confirmation Order, Disclosure Statement, Plan, Exit
Intercreditor Agreements, Exit Secured Notes Indenture, Interim DIP Order or
Final DIP Order are not satisfactory to the Required Ad Hoc First Lien
Consenting Noteholders to the standards set forth in Section 1 of this Agreement
or (B) any other Definitive Restructuring Document (or any amendment, waiver,
modification, change, consent, or supplement thereto) or related agreement, to
the extent affecting any economic term of the Restructuring or any other
material term, impacting the Consenting First Lien Noteholders in their capacity
as Holders or prospective Holders of the First Lien Notes or the Exit Secured
Notes, as applicable, in each case is inconsistent with this Agreement; or

 

-26-



--------------------------------------------------------------------------------

(ii) any Milestone set forth in Section 7 hereof has not been satisfied, unless
extended in accordance with the terms of this Agreement.

(f) The Company Parties or the Required Consenting Noteholders (by written
notice executed by counsel for the respective Required Consenting Noteholders at
the direction of the respective Required Consenting Noteholders) may terminate
this Agreement by written notice to the Parties in the event that the Bankruptcy
Court or other governmental authority shall have issued any order, injunction or
other decree or taken any other action, which restrains, enjoins or otherwise
prohibits the implementation of the Restructuring or the Definitive
Restructuring Documents substantially on the terms and conditions set forth in
this Agreement; provided, however, that the Company Parties shall have ten
(10) days after notice to the Company Parties of such ruling or order to obtain
relief that would allow consummation of the Restructuring and the Definitive
Restructuring Documents, as applicable, in a manner that (i) does not prevent or
diminish in a material way compliance with the terms of the Definitive
Restructuring Documents and (ii) is satisfactory to the Required Consenting
Noteholders in their sole discretion.

(g) Other than as set forth in Section 6, this Agreement shall terminate solely
as to any Consenting Noteholder on the date on which such Consenting Noteholder
has transferred all (but not less than all) of its Covered Claims/Interests in
accordance with and subject to Section 13 of this Agreement.

(h) No Party may seek to terminate or terminate this Agreement based upon any
default, failure of a condition, or right of termination in this Agreement
arising (directly or indirectly) out of its own actions or omissions.

(i) If this Agreement is terminated as to any Party pursuant to Section 8 or
this Section 14, this Agreement shall forthwith become void and of no further
force or effect with respect to such Party, such Party shall be released from
its commitments, undertakings and agreements under or related to this Agreement,
and there shall be no liability or obligation on the part of such Party;
provided that (i) such Party shall have all rights and remedies available to it
under applicable law (for all matters unrelated to this Agreement); (ii) any and
all consents and ballots tendered by such Party prior to such termination shall
be deemed, for all purposes, automatically to be null and void ab initio, shall
not be considered or otherwise used in any manner by the Parties in connection
with the Plan and this Agreement or otherwise and such consents or ballots may
be changed or resubmitted regardless of whether the applicable voting deadline
has passed (without the need to seek a court order or consent from the Debtors
allowing such change or resubmission); (iii) in no event shall any such
termination relieve such Party from liability for its breach or non-performance
of its obligations hereunder prior to the date of such termination (including,
with respect to the Company Parties, any reimbursement obligations incurred
prior to the date of such termination); and (iv) in no event shall any such
termination relieve such Party from its obligations under this Agreement which
expressly survive any such termination pursuant to Section 33 hereof.

 

-27-



--------------------------------------------------------------------------------

15. Specific Performance.

The Parties agree that money damages would be an insufficient remedy for any
breach of this Agreement by any Party and each non-breaching Party shall be
entitled to specific performance and injunctive or other equitable relief,
including attorneys’ fees and costs, as a remedy of any such breach, including
an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder,
and each Party agrees to waive any requirement for the securing or posting of a
bond in connection with such remedy, as the sole remedy to which such
non-breaching Party will be entitled, at law or in equity. The Parties agree
that such relief will be their only remedy against the applicable other Party
with respect to any such breach, and that in no event will any Party be liable
for monetary damages (including consequential, special, indirect or punitive
damages or damages for lost profits) other than attorneys’ fees and costs.

16. Counterparts.

This Agreement and any amendments, waivers, consents, or supplements hereto or
in connection herewith may be executed in multiple counterparts (including via
any electronic means) and delivered by electronic mail (in “.pdf” or “.tif”
format), facsimile or otherwise, each of which shall be deemed to be an original
for the purposes of this Agreement and all of which taken together shall
constitute one and the same Agreement.

17. No Solicitation and Acknowledgements.

Notwithstanding anything to the contrary in this Agreement, each Party
acknowledges that (a) no securities of Pyxus are being offered or sold hereby
and this Agreement neither constitutes an offer to sell nor a solicitation of an
offer to buy any securities of Pyxus and (b) this Agreement is not, and shall
not be deemed to be, a solicitation of a vote for the acceptance of the Plan
pursuant to Section 1125 of the Bankruptcy Code. The acceptance of votes from
holders of Claims and Interests, as applicable, will not be solicited until such
holders have received the Disclosure Statement and related Solicitation
Materials that meet the requirements of the Bankruptcy Code, including
Bankruptcy Code Sections 1125 and 1126.

18. Noteholder Consent Fees; Fees Generally.

(a) If the Consenting First Lien Noteholders, in aggregate, beneficially own or
control more than 66 2/3% of the aggregate outstanding principal amount of the
First Lien Notes as of the Petition Date, the Company Parties shall pay to each
Consenting First Lien Noteholder that shall have duly executed and delivered to
counsel to Pyxus a counterpart signature page to this Agreement as of the
Petition Date its ratable share (based on the aggregate principal amount of
First Lien Notes held by such Consenting First Lien Noteholder as a percentage
of the aggregate principal amount of First Lien Notes held by all such
Consenting First Lien Noteholders as of immediately prior to the Petition Date)
of a non-refundable consent fee in the aggregate amount of $5,500,000 (the
“First Lien Notes RSA Fee”), which fee shall be (x) earned by each applicable
Consenting First Lien Noteholder upon delivery of such signature page to counsel
to Pyxus on or prior to the Petition Date, and (y) due and payable in full in
cash (A) on the Plan Effective Date or (B) if earlier, three (3) Business Days
following the date on which this Agreement is terminated as a result of a breach
by any Company Parties of their obligations hereunder or pursuant to
Section 14(b)(i); provided that, no such fee shall be payable to any Consenting
First Lien Noteholder that is in material breach of its obligations hereunder at
the time such fee becomes payable or whose material breach is the direct cause
of the termination of this Agreement with respect to the Consenting First Lien
Noteholders and such fee shall be retained by the Company Parties and not be
paid to the other Consenting First Lien Noteholders.

 

-28-



--------------------------------------------------------------------------------

(b) If the Consenting Second Lien Noteholders, in aggregate, beneficially own or
control more than 66 2/3% of the aggregate outstanding principal amount of the
Second Lien Notes as of the Petition Date, the Company Parties shall pay to each
Consenting Second Lien Noteholder that shall have executed and delivered to
counsel to Pyxus a counterpart signature page to this Agreement as of the
Petition Date its ratable share (based on the aggregate principal amount of
Second Lien Notes held by such Consenting Second Lien Noteholder as a percentage
of the aggregate principal amount of Second Lien Notes held by all such
Consenting Second Lien Noteholders as of immediately prior to the Petition Date)
of a non-refundable consent fee in the aggregate amount of $5.0 million (the
“Second Lien Notes RSA Fee”), which fee shall be (x) earned by each applicable
Consenting Second Lien Noteholder upon delivery to counsel to Pyxus of such
signature page on or prior to the Petition Date, and (y) due and payable (A) on
the Plan Effective Date, in full in kind in the form of equity of Reorganized
Pyxus (based on the Plan value of such equity and subject to dilution by the MIP
(as defined in the Restructuring Term Sheet)) or (B) if earlier, three
(3) Business Days following the date on which this Agreement is terminated with
respect to the Consenting Second Lien Noteholders as a result of a breach by any
Company Parties of their obligations hereunder or pursuant to Section 14(b)(i),
in full in cash; provided that, no such fee shall be payable to any Consenting
Second Lien Noteholder that is in material breach of its obligations hereunder
at the time such fee becomes payable or whose material breach is the direct
cause of the termination of this Agreement with respect to the Consenting Second
Lien Noteholders and such fee shall be retained by the Company Parties and not
be paid to the other Consenting Second Lien Noteholders.

(c) For U.S. federal income tax purposes, unless otherwise required by a change
in applicable tax law or contrary determinations (as defined in Section 1313(a)
of the Internal Revenue Code of 1986, as amended), the Parties (A) acknowledge
that the intent is to (i) treat the DIP Backstop Fee (as defined in the
Restructuring Term Sheet) as premium paid by Pyxus to the applicable Initial
Commitment Parties in exchange for the issuance of a put right to Pyxus with
respect to the DIP Facility, (ii) treat the DIP Exit Fee (as defined in the DIP
Facility Term Sheet) as part of the DIP Facility’s stated redemption price at
maturity within the meaning of Treasury Regulations Section 1.1273-1(b), (iii)
treat the Exit Equity (as defined in the Restructuring Term Sheet) issued as
part of an investment unit with the Exit Term Loans to each holder of an allowed
DIP Facility Claim as within the meaning of Treasury Regulations
Section 1.1273-2(h), (iv) treat the First Lien Notes RSA Fee paid by Pyxus to
each applicable Consenting First Lien Noteholder as part of the consideration
for such Consenting First Lien Noteholder’s claims on outstanding obligations
under the First Lien Notes, (v) treat the Second Lien Notes RSA Fee as paid by
Pyxus to each applicable Consenting Second Lien Noteholder as part of the
consideration for such Consenting Second Lien Noteholder’s claims on outstanding
obligations under the Second Lien Notes and (vi) treat any additional New Common
Stock received with respect to the Exit Term Loans (as additional Exit Equity)
or DIP Backstop Fee, in each case, as a result of holders of Second Lien Notes
exercising the Second Lien Notes Cash Option (as defined in the Restructuring
Support Agreement), consistent with clauses (i) or (iii), as applicable, and
(B) agree not to take any tax position inconsistent with the tax treatment
described in clause (A)(i), (ii), (iii), (iv), (v) or (vi).

 

-29-



--------------------------------------------------------------------------------

19. Governing Law; Consent to Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISION WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

(b) By its execution and delivery of this Agreement, each Party hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or
proceeding against it with respect to any matter under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, may be brought solely in either
a state or federal court of competent jurisdiction in the County of New York in
the State of New York. By execution and delivery of this Agreement, each Party
hereto hereby irrevocably accepts and submits itself to the nonexclusive
jurisdiction of each such court, generally and unconditionally, with respect to
any such action, suit or proceeding. Notwithstanding the foregoing, upon the
commencement of the Chapter 11 Cases, each Party hereto hereby agrees that, if
the petitions have been filed and the Chapter 11 Cases are pending, the
Bankruptcy Court shall have exclusive jurisdiction of all matters arising out of
or in connection with this Agreement. The Parties to this Agreement expressly
consent to entry of final orders by the Bankruptcy Court arising out of or
relating to this Agreement, including but not limited to orders interpreting and
enforcing this Agreement.

20. Independent Analysis.

Each Party hereby confirms that it has made its own decision to execute this
Agreement based upon its own independent assessment of documents and information
available to it, as it has deemed appropriate. Each Party has had the ability
to, and has, consulted with counsel in connection with its consideration of this
Agreement. Each Party agrees that it has not entered into this Agreement based
upon any representations or warranties that are not included herein.

21. Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties hereto and no other Entity shall be a third-party beneficiary
hereof.

22. Notices.

Any notice, request, instruction or other document to be given hereunder by any
Party to the others shall be in writing and delivered personally or sent by
registered or certified mail, by email, or overnight courier:

(a) If to the Ad Hoc Group of Consenting First Lien Noteholders, to counsel at:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038-4982

 

-30-



--------------------------------------------------------------------------------

Attention: Kristopher M. Hansen; Jonathan D. Canfield; Allison Miller

                  khansen@stroock.com; jcanfield@stroock.com;

                  amiller@stroock.com

(b) If to a Consenting Noteholder that is not part of the Ad Hoc Group of
Consenting First Lien Noteholders, to counsel at:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Joshua A. Feltman; Benjamin S. Arfa

jafeltman@wlrk.com; bsarfa@wlrk.com

(c) If to Company Parties, to:

Senior Vice President, Chief Legal Officer and Secretary Pyxus International,
Inc.

8001 Aerial Center Parkway P.O. Box 2009

Morrisville, North Carolina 27560-8417

Attention: Chief Legal Officer

woquinn@pyxus.com

With a copy (that does not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Sandeep Qusba

squsba@stblaw.com

Michael Torkin

michael.torkin@stblaw.com

23. Severability.

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. In the event that any part of this
Agreement is declared by any court or other judicial or administrative body to
be null, void or unenforceable, said provision survives to the extent it is not
so declared, and all of the other provisions of this Agreement remain in full
force and effect only if, after excluding the portion deemed to be
unenforceable, the remaining terms provide for the consummation of the
transactions contemplated hereby in substantially the same manner as originally
set forth at the later of the date this Agreement was executed or last amended.

 

-31-



--------------------------------------------------------------------------------

24. Mutual Drafting.

This Agreement is the result of the Parties’ joint efforts, and each of them and
their respective counsel have reviewed this Agreement and each provision hereof
has been subject to the mutual consultation, negotiation, and agreement of the
Parties, and the language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and therefore
there shall be no construction against any Party based on any presumption of
that Party’s involvement in the drafting thereof.

25. Headings.

The headings used in this Agreement are for convenience of reference only and do
not constitute a part of this Agreement and shall not be deemed to limit,
characterize, or in any way affect any provision of this Agreement, and all
provisions of this Agreement shall be enforced and construed as if no headings
had been used in this Agreement.

26. Waivers and Amendments; Rights of the Ad Hoc Group of Consenting First Lien
Noteholders.

Notwithstanding anything to the contrary contained herein, this Agreement may
not be changed, modified, amended, or supplemented in any manner, nor shall any
provision or requirement hereof be waived, except in accordance with this
Section 26:

(a) This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, with the prior written consent of
(i) Pyxus; and (ii) except as provided in Section 26(b) hereof, the Required
Consenting Noteholders; provided, however, that any modification, amendment,
supplement or waiver to or of this Agreement, to the extent affecting any
economic term of the Restructuring set forth herein or any other material term,
in each case in a manner adverse to the Consenting First Lien Noteholders in
their capacity as Holders or prospective Holders of the First Lien Notes or the
Exit Secured Notes, as applicable, shall also require the consent of the
Required Ad Hoc First Lien Consenting Noteholders.

(b) Any modification, amendment, supplement, waiver, or change described in this
Section 26(b) requires the written consent specified in this Section 26(b).

(i) Any modification, amendment, supplement, waiver, or change with respect to
the following provisions of this Agreement requires the prior written consent of
each Consenting Noteholder: (A) Section 3 of this Agreement and (B) this
Section 26.

(ii) Any modification, amendment, supplement, waiver, or change with respect to
any of the following requires the prior written consent of each Consenting First
Lien Noteholder: (A) the definition of “Consenting First Lien Noteholders”
herein, (B) the definition of “Required Consenting First Lien Noteholders”
herein and (C) the definition of “Required Consenting Noteholders” herein.

(iii) Any modification, amendment, supplement, waiver, or change with respect to
any of the following requires the prior written consent of each member of the Ad
Hoc Group of First Lien Noteholders: the definition of “Required Ad Hoc First
Lien Consenting Noteholders” herein.

 

-32-



--------------------------------------------------------------------------------

(iv) Any modification, amendment, supplement, waiver, or change with respect to
any of the following requires the prior written consent of the Required Ad Hoc
First Lien Consenting Noteholders: (A) the definitions of “Confirmation Order”,
“Disclosure Statement”, “Plan”, “Exit Intercreditor Agreements”, “Exit Secured
Notes Indenture”, “Interim DIP Order” and “Final DIP Order” and
(B) Section 14(e).

(v) Any modification, amendment, supplement, waiver, or change with respect to
any of the following requires the prior written consent of each Consenting
Second Lien Noteholder: (A) the definition of “Consenting Second Lien
Noteholders” herein, (B) the definition of “Required Consenting Second Lien
Noteholders” herein and (C) the definition of “Required Consenting Noteholders”
herein.

(vi) Any modification, amendment, supplement or waiver of any provision of this
Agreement that is materially adverse and disproportionate on its face to a
particular Consenting Noteholder or the Covered Claims/Interests held by a
particular Consenting Noteholder relative to other Consenting Noteholders
requires the consent of such affected Consenting Noteholder.

(vii) Any modification of this Agreement to extend a Milestone shall require the
consent of the Required Consenting Second Lien Noteholders but not the consent
of any other Consenting Noteholder; provided, in no event shall the Milestone
related to the Plan Effective Date be extended to a date more than 120 days from
the Petition Date without the consent of each Consenting Noteholder.

(viii) Any modification, amendment, supplement, waiver or change with respect to
any provision of this Agreement that has a material and adverse effect on the
Financing Commitment Parties in their capacity as such shall require the consent
of at least three (3) unaffiliated Financing Commitment Parties who collectively
have committed to provide greater than 66 2/3% of the total commitments provided
by all Financing Commitment Parties pursuant to Section 6.

 

(ix) Except as expressly set forth herein, any modification, amendment,
supplement, waiver or change to this Agreement that requires a Consenting
Noteholder to incur any additional expenses or financial obligations, or to
agree to any commitments, undertakings, concessions, indemnities or other
arrangements that could result in additional expenses or financial obligations
to such Consenting Noteholder or its affiliates that are not to be reimbursed by
the Debtors shall require the consent of such Consenting Noteholder.

(c) Any proposed modification, amendment, supplement, or waiver that does not
comply with this Section 26 shall be ineffective and void ab initio.

(d) The waiver by any Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power, or remedy under
this Agreement shall operate as a waiver of any such

 

-33-



--------------------------------------------------------------------------------

right, power, or remedy or any provision of this Agreement, nor shall any single
or partial exercise of such right, power, or remedy by such Party preclude any
other or further exercise of such right, power, or remedy or the exercise of any
other right, power, or remedy. All remedies under this Agreement are cumulative
and are not exclusive of any other remedies.

(e) A Party shall be deemed to have given the written consent required by this
Section 26 if counsel to such Party conveys such consent in writing (including
by electronic mail) to counsel to the Party receiving such consent.

(f) If at any time the Minimum Threshold Condition is not satisfied but members
of the Ad Hoc Group of Consenting First Lien Noteholders are party to this
Agreement, the Company’s obligations to pay the Consenting Noteholder Advisors
of the Ad Hoc Group of Consenting First Lien Noteholders in accordance with
Section 8(f) may not be modified, amended, supplemented or waived without the
consent of the applicable Consenting Noteholder Advisor. Notwithstanding
anything in the foregoing, the fees of Perella Weinberg Partners L.P. shall be
earned as of the Execution Date and payable upon consummation of the Plan, in
each case subject to the terms of its Expense Reimbursement Agreement, and the
Company’s obligations to pay Perella Weinberg Partners L.P. in accordance with
Section 8(f) may not be modified, amended, supplemented or waived without the
consent of Perella Weinberg Partners L.P.

27. Several, Not Joint, Claims.

The agreements, representations, warranties, and obligations of the Parties
under this Agreement are, in all respects, several and not joint.

28. Independent Nature of Consenting Noteholders’ Obligations and Rights.

The obligations of each Consenting Noteholder under this Agreement and the
transactions contemplated herein are several and not joint with the obligations
of any other Consenting Noteholder, and no Consenting Noteholder shall be
responsible in any way for the performance of the obligations of any other
Consenting Noteholder under this Agreement or the transactions contemplated
herein. Nothing contained herein or in any other agreement referred to in this
Agreement, and no action taken by any Consenting Noteholder pursuant hereto or
thereto, shall be deemed to constitute the Consenting Noteholders as, and the
Company Parties acknowledge that the Consenting Noteholders do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Consenting Noteholders are in any way
acting in concert or as a group, including, without limitation, with respect to
any agreement, arrangement, or understanding with respect to acting together for
the purpose of acquiring, holding, voting, or disposing of any equity securities
of Pyxus or with respect to acting as a “group” within the meaning of Rule 13d-5
under the Securities Exchange Act of 1934, as amended, and the Company Parties
will not assert any such claim with respect to such obligations or the
transactions contemplated by this Agreement, and the Company Parties acknowledge
that the Consenting Noteholders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
The Company Parties acknowledge and each Consenting Noteholder confirms that it
has independently participated in the negotiation of the transactions
contemplated herein. Each Consenting Noteholder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement

 

-34-



--------------------------------------------------------------------------------

and it shall not be necessary for any other Consenting Noteholder to be joined
as an additional party in any proceeding for such purpose. The use of a single
agreement to effectuate the transactions contemplated herein was solely in the
control of the Company Parties, not the action or decision of any Consenting
Noteholder, and was done solely for the convenience of the Company Parties and
not because it was required or requested to do so by any Consenting Noteholder.

29. Automatic Stay.

The Parties hereby acknowledge and agree and shall not dispute that after the
commencement of the Chapter 11 Cases, any Party is authorized to terminate, and
to take any action necessary to effectuate the termination of, this Agreement
pursuant to terms hereof, notwithstanding Section 362 of the Bankruptcy Code or
any other applicable law; provided, that nothing herein shall prejudice any
Party’s rights to argue that the giving of notice of termination was not
otherwise proper under the terms of this Agreement. No cure period contained in
this Agreement shall be extended pursuant to Sections 108 or 365 of the
Bankruptcy Code or any other applicable law without the prior written consent of
each of the Consenting Noteholders, and the Debtors hereby waive, to the
greatest extent possible, the applicability of the automatic stay to such steps
necessary to effectuate the termination of this Agreement. The Parties expressly
stipulate and consent hereunder to the prospective modification of the automatic
stay provisions of the Bankruptcy Code for purposes of exercising termination
rights under this Agreement, to the extent the Bankruptcy Court determines in a
Final order that such relief is applicable.

30. Settlement Discussions.

This Agreement is part of a proposed settlement of matters that could otherwise
be the subject of litigation among the Parties. Nothing herein shall be deemed
an admission of any kind. Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Agreement and all negotiations relating
thereto shall not be admissible into evidence in any proceeding other than a
proceeding related to the terms of this Agreement.

31. Consideration.

The Parties hereby acknowledge that no consideration, other than that
specifically described herein or in the other Definitive Restructuring
Documents, shall be due or paid to any Party for its agreement to vote to accept
the Plan in accordance with the terms and conditions of this Agreement, other
than the Company Parties’ representations, warranties and agreement to use its
commercially reasonable efforts to seek to confirm and consummate the Plan.

32. Confidentiality and Publicity.

(a) Other than as may be required by applicable law and regulation or by any
governmental or regulatory authority, no Party shall issue any press release,
make any filing with the SEC (other than required under applicable securities
law and regulation as reasonably determined in good faith by outside counsel to
the Company Parties) or make any other public announcement regarding this
Agreement without the consent of the Company Parties and the Required Consenting
Noteholders, which consent shall not be unreasonably delayed, conditioned, or
withheld, and each Party shall coordinate with the other Parties regarding any
public statements

 

 

-35-



--------------------------------------------------------------------------------

made, including any communications with the press, public filings or filings
with the SEC, with respect to this Agreement; for the avoidance of doubt, each
Party shall have the right, without any obligation to any other Party, to
decline to comment to the press with respect to this Agreement.

(b) Under no circumstances may any Party make any public disclosure of any kind
that would disclose the names, particular holdings of Covered Claims/Interests,
or the amount of loans or commitments under the DIP Facility of any Consenting
Noteholder without the prior written consent of such Consenting Noteholder (it
being understood and agreed that each Consenting Noteholder’s signature page to
this Agreement and the schedules hereto shall be redacted to remove the name of
such Consenting Noteholder and the amount and/or percentage of Covered
Claims/Interests held by, and commitments under the DIP Facility of, such
Consenting Noteholder); provided that (x) the Company Parties may disclose the
aggregate holdings of the Consenting Noteholders, but not individual holdings of
any individual Consenting Noteholder (which shall be treated as “advisors’ eyes
only”), in any filing with the SEC in respect of this Agreement and (y) the
Company Parties may disclose such amounts without consent to the extent that,
upon the advice of counsel, it is required to do so by any governmental or
regulatory authority or court of competent jurisdiction (including the
Bankruptcy Court), or by applicable law, in which case the Company Parties,
prior to making such disclosure, shall allow the Consenting Noteholders to whom
such disclosure relates reasonable time at its own cost to seek a protective
order with respect to such disclosures. The Company Parties shall not name any
Consenting Noteholder in any press release without such Consenting Noteholder’s
prior written consent.

(c) The Company Parties will submit to counsel to the Consenting Noteholders all
press releases and material public securities filings relating to this Agreement
or the Restructuring and, except where it is not practicable to do so due to
exigent circumstances outside of the Company Parties’ control, provide counsel
to the Consenting Noteholders a reasonable opportunity to review and comment on
such press releases and public filings; provided that Pyxus shall be under no
obligation to consult with, or obtain the prior approval of, any other Party as
it relates to communications with vendors, customers, and other third parties
regarding the general nature of the Restructuring.

33. Survival.

Notwithstanding (i) a Permitted Transfer of Covered Claims/Interests in
accordance with Section 13 or (ii) the termination of this Agreement in
accordance with its terms (including without limitation pursuant to Sections 8
and 14(b)(i)), the agreements and obligations of the Parties in this Section 33
and Sections 1, 2(b), 8(f) (with respect to fees and expenses accrued prior to
the termination of this Agreement), 9, 10, 11, 12, 14(i), 15, 16, 17, 18, 19,
20, 21, 22, 23, 24, 25, 26, 27, 28, 30 and 32(b), and in respect of the DIP
Backstop Fee set forth (and as defined) under the heading “DIP Facility” in the
Restructuring Term Sheet, shall survive such Permitted Transfer and/or
termination and shall continue in full force and effect for the benefit of the
Parties in accordance with the terms hereof.

[Signature Pages Follow]

 

 

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

PYXUS INTERNATIONAL, INC. By:  

/s/ Joel L. Thomas

Name:   Joel L. Thomas Title:   Executive Vice President, Chief Financial
Officer ALLIANCE ONE INTERNATIONAL, LLC ALLIANCE ONE NORTH AMERICA, LLC ALLIANCE
ONE SPECIALTY PRODUCTS, LLC GSP PROPERTIES, LLC By:  

/s/ Joel L. Thomas

Name:   Joel L. Thomas Title:   Authorized Person

[Signature Page – Restructuring Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form Of Transfer Agreement

TRANSFER AGREEMENT

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of June 14, 2020
(including the Restructuring Term Sheet (as defined therein), together with all
annexes, exhibits and schedules attached thereto, in each case, as may be
amended, modified or supplemented from time to time only in accordance with the
terms thereof, the “Agreement”), by and among (x) Pyxus International, Inc., a
Virginia corporation, and each of its subsidiaries party thereto, (y)
[TRANSFEROR’S NAME] (“Transferor”) and (z) certain other Consenting Noteholders
(as defined in the Agreement) party thereto, and (i) agrees to be bound by the
terms and conditions of the Agreement to the extent Transferor was thereby
bound, (ii) hereby makes as of the date hereof all representations and
warranties made therein by all other Consenting Noteholders, and (iii) shall be
deemed a Consenting First Lien Noteholder and/or a Consenting Second Lien
Noteholder, as the case may be, under the terms of the Agreement, in each case,
solely with respect to the Transferred Claims. The Transferee is acquiring First
Lien Notes Claims or Second Lien Notes Claims, as the case may be, from
Transferor in the amounts set forth on Schedule 1 hereof (the “Transferred
Claims”). All notices and other communications given or made pursuant to the
Agreement shall be sent to the Transferee at the address set forth below in the
Transferee’s signature below.

Date Executed:                                         

 

[TRANSFEREE] By:  

                     

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1 TO TRANSFER AGREEMENT

 

Transferor

 

Transferee

 

First Lien Notes

Claims

 

Second Lien Notes

Claims

           



--------------------------------------------------------------------------------

EXHIBIT B

Restructuring Term Sheet

[See separate attachment]



--------------------------------------------------------------------------------

EXHIBIT B

Pyxus International, Inc.

Restructuring Term Sheet

This term sheet (together with all annexes, exhibits and schedules attached
hereto, the “Term Sheet”) sets forth certain material terms of a proposed
consensual restructuring (the “Restructuring”) of the outstanding indebtedness
and equity interests of Pyxus International, Inc. (“Pyxus”) and certain of its
affiliates identified below (collectively, the “Debtors” and together with all
of their non-Debtor affiliates, the “Company”). This Term Sheet is the
“Restructuring Term Sheet” referenced in the Restructuring Support Agreement (as
amended, supplemented or otherwise modified in accordance with its terms, the
“RSA”), dated as of June 14, 2020 and to which this Term Sheet is attached as
Exhibit B.1

This Term Sheet does not address all terms that would be required in connection
with the Restructuring or that will be set forth in the Definitive Restructuring
Documentation which are subject to negotiations and execution. The Restructuring
will not contain any material terms or conditions that are inconsistent in any
material respect with this Term Sheet.

 

  

Overview of the Restructuring

 

Implementation   

The Restructuring will be implemented through prepackaged cases (the “Chapter 11
Cases”) commenced by the Debtors under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) pursuant to a joint
prepackaged plan of reorganization consistent with the RSA in all respects (the
“Plan”).

 

The Debtors in the Chapter 11 Cases will be (i) Pyxus, (ii) Alliance One
International, LLC, (iii) Alliance One North America, LLC, (iv) Alliance One
Specialty Products, LLC and (v) GSP Properties, LLC.

 

As used in this Term Sheet, the term “Reorganized Debtors” means, collectively,
the Debtors as reorganized pursuant to the Restructuring and any successor(s)
thereto, as of the effective date of the plan (the “Plan Effective Date”).

Debtors’ Prepetition Claims and Interests to be Restructured    All Claims (the
“ABL Claims”) arising under, derived from, or based on loans outstanding under
the ABL Credit Agreement, dated as of October 14, 2016, by and among Pyxus, as
borrower, each of the guarantors named therein, Deutsche Bank AG, New York
Branch, as administrative agent and collateral agent, and the lenders from time
to time party thereto (as amended, restated, supplemented or otherwise modified
from time to time the “ABL Credit Agreement”). As of the Execution Date, the ABL
Claims are $44,900,000 in aggregate principal amount of loans outstanding under
the ABL Credit Agreement, all accrued and unpaid interest thereon, and all fees
and expenses payable thereunder (and no letters of credit are outstanding
thereunder).    All Claims (the “First Lien Notes Claims”) arising under,
derived from, or based on the Indenture, dated as of October 14, 2016, by and
among Pyxus, as issuer, the guarantors named therein and The Bank of New York
Mellon Trust Company, N.A., as trustee and collateral agent (as amended,
restated, supplemented or otherwise modified from time to time, the “First Lien
Notes Indenture”, and the 8.500% Senior Secured First Lien Notes due 2021
outstanding thereunder, the “First Lien

 

1

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the RSA.

 

1



--------------------------------------------------------------------------------

   Notes”). As of the Execution Date, the First Lien Notes Claims are
$275,000,000 in aggregate principal amount of First Lien Notes, all accrued and
unpaid interest thereon, and all fees and expenses payable under the First Lien
Notes Indenture.    All Claims (the “Second Lien Notes Claims”) arising under,
derived from, or based on the Indenture, dated as of August 1, 2013, by and
among Pyxus, as issuer, the guarantors named therein and Law Debenture Trust
Company of New York, as trustee and collateral agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Second Lien Notes
Indenture”, and the 9.875% Senior Secured Second Lien Notes due 2021 outstanding
thereunder, the “Second Lien Notes”). As of the Execution Date, the Second Lien
Notes Claims are $635,686,000 in aggregate principal amount of Second Lien
Notes, all accrued and unpaid interest thereon, and all fees and expenses
payable under the Second Lien Notes Indenture.    “Pyxus Equity Interests”
include any equity security, as such term is defined in section 101(16) of the
Bankruptcy Code, including all issued, unissued, authorized, or outstanding
shares of capital stock and any other common stock, preferred stock, limited
liability company interests, and any other equity, ownership, or profit
interests of Pyxus, including all options, warrants, rights, stock appreciation
rights, phantom stock rights, restricted stock units, redemption rights,
repurchase rights, convertible, exercisable, or exchangeable securities, or
other agreements, arrangements, or commitments of any character relating to, or
whose value is related to, any such interest or other ownership interest in
Pyxus, whether or not arising under or in connection with any employment
agreement and whether or not certificated, transferable, preferred, common,
voting, or denominated “stock” or a similar security. Means of Implementation
DIP Facility    The Chapter 11 Cases and the Company’s business operations
during the Chapter 11 Cases will be funded in part by a $206,700,000
delayed-draw term loan debtor-in- possession financing facility (the “DIP
Facility”, and the loans thereunder, the “DIP Loans”).    Pursuant to the RSA,
and subject to the terms and conditions thereof, the Initial Commitment Parties
have committed, on a several and not joint basis, to provide 100% of the DIP
Facility. Holders of Second Lien Notes may elect to participate in the DIP
Facility to the extent, and in accordance with the terms and conditions, set
forth in the DIP Facility Term Sheet.    The Company Parties shall pay to each
Initial Commitment Party identified as a “Backstop Party” on Schedule 3 to the
RSA its ratable share (based on such Initial Commitment Party’s commitment in
respect of the DIP Facility as a percentage of the aggregate commitments of all
such Initial Commitment Parties in respect of the DIP Facility as of the
Execution Date) of a non-refundable backstop fee (the “DIP Backstop Fee”), which
fee shall be earned on the Execution Date and due and payable (A) on the Plan
Effective Date, in full in-kind in the form of New Common Stock equal to 4.25%
of the aggregate New Common Stock, subject to dilution by (x) the MIP and (y)
the Second Lien Notes RSA Fee or (B) if earlier, on the third Business Day
immediately following the earliest of (x) (I) the termination of the RSA with
respect

 

2



--------------------------------------------------------------------------------

   to the Consenting Second Lien Noteholders or (II) the acceleration of the DIP
Loans and the termination of the commitments under the DIP Facility, in each
case of this clause (x) as a result of a breach by a Debtor or its affiliates of
its obligations under the RSA or the DIP Credit Agreement, (y) the termination
of the RSA pursuant to Section 14(b)(i) or (z) the repayment in full in cash of
the DIP Facility, in cash in an amount equal to $18.0 million. Exit ABL Facility
  

On the Plan Effective Date, Reorganized Pyxus will enter into a credit agreement
as the borrower in respect of a senior secured asset-based revolving or term
loan credit facility (the “Exit ABL Facility”) providing for commitments of no
less than $60 million from one or more third party lenders or existing creditors
of the Company having terms and conditions consistent with this Term Sheet and
otherwise consistent with the RSA in all respects.

 

The rights and priorities of the liens securing the Exit ABL Facility, the Exit
Secured Notes (as defined below) or the Replacement First Lien Financing (as
defined below), as applicable, and the Exit Term Facility (as defined below)
shall be set forth in the Exit Intercreditor Agreement.

Exit Secured Notes   

On the Plan Effective Date, Reorganized Pyxus will issue notes (the “Exit
Secured Notes”) in an initial aggregate principal amount equal to $280.8 million
having terms and conditions consistent with this Term Sheet and the Exit Secured
Notes Term Sheet and otherwise consistent with the RSA in all respects.

 

Notwithstanding the foregoing, solely if Pyxus obtains and accepts a binding
commitment for Replacement First Lien Financing on or prior to the 60th day
after the Petition Date (or, if earlier, the confirmation date), such
Replacement First Lien Financing shall be consummated on the Plan Effective Date
and Reorganized Pyxus shall not issue any Exit Secured Notes.

   “Replacement First Lien Financing” means a financing facility or notes (i) in
an aggregate principal amount sufficient to refinance the First Lien Notes in
full (but not in part), in cash, including the payment of the redemption premium
and accrued and unpaid interest, (ii) having economic terms that are more
favorable to Reorganized Pyxus in the aggregate (and no less favorable in any
material respect) than the economic terms of the Exit Secured Notes and
(iii) having non-economic terms and conditions that are as or more favorable to
Reorganized Pyxus in all material respects than the Exit Secured Notes. Exit
Term Facility    On the Plan Effective Date, the outstanding DIP Loans shall
automatically convert into or be exchanged for (the “DIP-to-Exit Facility
Conversion”) term loans under a secured term loan facility (the “Exit Term
Facility”) having terms and conditions consistent with this Term Sheet and the
Exit Term Facility Term Sheet and otherwise consistent with the RSA in all
respects. The initial aggregate principal amount of term loans under the Exit
Term Facility (the “Exit Term Loans”) shall equal (x) the aggregate principal
amount of DIP Loans outstanding on the Plan Effective Date immediately prior to
the DIP-to-Exit Facility Conversion, plus (y) the Total Exit Fee (as defined in
the DIP Credit Agreement).

 

3



--------------------------------------------------------------------------------

New Common Stock    On and after the Plan Effective Date, Reorganized Pyxus will
issue New Common Stock as set forth in this Term Sheet. The rights and
obligations of the holders of New Common Stock will be set forth in the New
Shareholders Agreement consistent with the RSA in all respects.    Treatment of
Claims and Interests    Holders of allowed Claims against and equity interests
in the Debtors will receive the following treatment in full and final
satisfaction of such allowed Claims (including accrued and unpaid interest, as
applicable) and equity interests, which shall be released and discharged under
the Plan. Type of Claim    Treatment    Impairment/ Voting Treatment of
Administrative, Priority and Tax Claims    Except to the extent that a holder of
an allowed Administrative / Priority / Tax Claim (as defined below) agrees to
less favorable treatment, each holder of an allowed administrative, priority or
tax Claim (an “Administrative / Priority / Tax Claim”) shall have such Claim
satisfied in full, in cash, which payments shall be made in the ordinary course
of business or on the later of the Plan Effective Date (or as soon thereafter as
reasonably practicable) and the date on which such Claim becomes an allowed
Claim (or as soon as reasonably practicable thereafter), or otherwise receive
treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy
Code.    Unimpaired Deemed to accept Treatment of DIP Facility Claims   

Each holder of an allowed Claim arising under, derived from, or based on the DIP
Facility (a “DIP Facility Claim”) shall receive, on the Plan Effective Date,
(a) payment in full in cash of all accrued and unpaid interest on all
outstanding DIP Loans and all fees (other than the DIP Exit Fee) and expenses
payable pursuant to the DIP Documents and (b) its pro rata share (determined
based on the aggregate principal amount of DIP Loans held by such DIP Lender as
a percentage of all DIP Loans outstanding on the Plan Effective Date) of (x) the
Exit Term Loans and (y) the Exit Equity.

 

The “Exit Equity” shall mean New Common Stock equal to 45.0% of the aggregate
New Common Stock (subject to dilution by (x) the MIP and (y) the Second Lien
Notes RSA Fee).

   N/A Treatment of Other Secured Claims    Except to the extent that a holder
of an allowed Other Secured Claim (as defined below) agrees to less favorable
treatment, to the extent such Claim has not already been paid in full during the
Chapter 11 Cases, each holder of an allowed Other Secured Claim shall receive,
at the option of the Debtors and with the consent of the Required Consenting
Noteholders: (a) payment in full in cash of the due and unpaid portion of its
Other Secured Claim on the later of (x) the Plan Effective Date (or as soon
thereafter as reasonably practicable) and (y) as soon as practicable after the
date such Claim becomes due and payable; (b) the collateral securing its allowed
Other Secured Claim;    Unimpaired Deemed to Accept

 

4



--------------------------------------------------------------------------------

  

(c) reinstatement of its allowed Other Secured Claim; or (d) such other
treatment rendering its allowed Other Secured Claim unimpaired in accordance
with section 1124 of the Bankruptcy Code.

 

“Other Secured Claim” means any secured claim against any Debtor, other than an
ABL Claim, a First Lien Notes Claim, a Second Lien Notes Claim, or a DIP
Facility Claim, including any secured tax Claim.

   Treatment of ABL Claims    Each holder of an allowed ABL Claim shall have
such Claim paid in full in cash on the date of the initial funding under the DIP
Facility from the proceeds thereof.    N/A Treatment of First Lien Notes Claims
   Each holder of an allowed First Lien Notes Claim shall receive on the Plan
Effective Date either (1) (a) payment in cash of all accrued and unpaid interest
on such holder’s First Lien Notes at the non-default rate (to the extent not
paid during the Chapter 11 Cases) and (b) its pro rata share of $280.8 million
of Exit Secured Notes, constituting the principal amount of Exit Secured Notes
together with the redemption premium, or (2) its pro rata share of
$280.8 million plus all accrued and unpaid interest due on such holder’s First
Lien Notes at the non- default rate (to the extent not paid during the Chapter
11 Cases) payable in cash with the proceeds of the Replacement First Lien
Financing.    Impaired Entitled to Vote Treatment of Second Lien Notes Claims   

Each holder of an allowed Second Lien Notes Claim shall either receive (1) its
pro rata share (based on a denominator of $635,686,000) of 100% of the New
Common Stock on the Plan Effective Date (subject to dilution by (a) the MIP,
(b) the Exit Equity, (c) the DIP Backstop Fee and (d) the Second Lien Notes RSA
Fee) (the “Second Lien Notes Stock Option”) or (2) cash equal to 2.00% of the
principal amount of all Second Lien Notes beneficially owned by such holder as
of the date of distribution to holders of allowed Second Lien Notes Claims (the
“Second Lien Notes Cash Option”).

 

A Holder of an allowed Second Lien Notes Claims must elect to participate in
either the Second Lien Notes Cash Option or the Second Lien Notes Stock Option
as to the entirety of the Second Lien Notes Claim beneficially owned by such
Holder. A holder of an allowed Second Lien Notes Claim that elects to
participate in the Second Lien Notes Stock Option must duly and timely complete
and submit an election form in accordance with the instructions set forth
therein (the “Second Lien Notes Stock Election Form”).

 

A holder of an allowed Second Lien Notes Claim that elects to participate in the
Second Lien Notes Cash Option does not need to complete or submit a Second Lien
Notes Stock Election Form. For the avoidance of doubt, a holder of an allowed
Second Lien Notes Claim that does not duly and timely submit a Second Lien Notes
Stock Election Form in accordance with the instructions set forth therein will
be deemed to have elected the Second Lien Notes Cash Option.

   Impaired Entitled to Vote

 

5



--------------------------------------------------------------------------------

   Shares of New Common Stock that would have been issued to holders of Second
Lien Notes Claims who duly and timely exercise (or are deemed to have exercised)
the Second Lien Notes Cash Option had such holders duly and timely exercised the
Second Lien Notes Stock Option will be allocated (a) 50.75% to holders of Second
Lien Notes who duly and timely exercise the Second Lien Notes Stock Option, (b)
45% to the recipients of the Exit Equity and (c) 4.25% to the recipients of the
DIP Backstop Fee (in each case ratably among the persons entitled to such
distributions or fees, as applicable).    Treatment of Foreign Credit Line
Claims    Except to the extent that a holder of an allowed Foreign Credit Line
Claim (as defined below) agrees to less favorable treatment, each holder of an
allowed Claim arising under, derived from, or based on any Debtors’ obligations
under foreign credit lines (a “Foreign Credit Line Claim”) shall be reinstated.
   Unimpaired Deemed to Accept Treatment of General Unsecured Claims   

Except to the extent that a holder of an allowed General Unsecured Claim (as
defined below) agrees to less favorable treatment, each holder of an allowed
General Unsecured Claim shall receive, at the Debtors’ option and with the
consent of the Required Consenting Noteholders: (i) if such allowed General
Unsecured Claim is due and payable on or before the Plan Effective Date, payment
in full, in cash, of the unpaid portion of its allowed General Unsecured Claim
on the Plan Effective Date; (ii) if such allowed General Unsecured Claim is not
due and payable on or before the Plan Effective Date, payment in the ordinary
course of business consistent with past practices; or (iii) other treatment, as
may be agreed upon by the Debtors and the Required Consenting Noteholders, such
that such allowed General Unsecured Claim shall be rendered unimpaired pursuant
to section 1124(1) of the Bankruptcy Code.

 

“General Unsecured Claim” means any claim against a Debtor that is not an
Administrative / Priority / Tax Claim, a DIP Facility Claim, an ABL Claim, a
First Lien Notes Claim, a Second Lien Notes Claim, a Foreign Credit Line Claim,
an Intercompany Claim (as defined below) or any claim arising under section
510(b) of the Bankruptcy Code.

   Unimpaired Deemed to Accept Treatment of Intercompany Claims    On the Plan
Effective Date, each claim against a Debtor held by another Debtor or a
non-Debtor affiliate (an “Intercompany Claim”) shall be, at the option of the
Debtors and with the reasonable consent of the Required Consenting Second Lien
Noteholders, either reinstated, compromised, or canceled and released without
any distribution on account thereof, subject to any Corporate Restructuring
Transactions (as defined below).    Impaired Deemed to Reject or Unimpaired
Deemed to Accept

 

6



--------------------------------------------------------------------------------

Treatment of Intercompany Interests    On the Plan Effective Date, the equity
interests in each of the Debtors other than Pyxus shall be reinstated, subject
to any Corporate Restructuring Transactions.    Unimpaired Deemed to Accept
Treatment of Pyxus Equity Interests   

On the Plan Effective Date, all Pyxus Equity Interests shall be discharged,
cancelled, released, and extinguished, without any distribution on account
thereof, and will be of no further force or effect. Notwithstanding the
foregoing, each Qualifying Holder of Pyxus Common Stock will receive its pro
rata share of the Existing Common Stock Cash Pool (as defined below) (determined
based upon the aggregate number of shares of Pyxus common stock held by such
holder as a percentage of all shares of Pyxus common stock outstanding as of the
applicable record date). Any portion of the Existing Common Stock Cash Pool
attributable to a holder of Pyxus common stock that is not a Qualifying Holder
of Pyxus Common Stock shall be retained by the Reorganized Debtors.

 

“Existing Common Stock Cash Pool” means $1,000,000 of cash.

 

“Qualifying Holder of Pyxus Common Stock” means each holder of Pyxus common
stock that does not (i) opt out of the releases in the Plan prior to the
deadline for doing so or (ii) oppose or object to, or seek to impede or delay,
confirmation of the Plan.

   Impaired Deemed to Reject Other Terms of the Restructuring Executory
Contracts and Unexpired Leases    All of the Debtors’ executory contracts and
unexpired leases shall be assumed as of the Plan Effective Date other than those
identified on a schedule of rejected contracts or leases to be filed as part of
a Plan supplement as determined by Pyxus, with the reasonable consent of
Required Consenting Second Lien Noteholders and in consultation with the
Consenting First Lien Noteholders.

 

7



--------------------------------------------------------------------------------

Management Incentive Plan    The Reorganized Debtors shall adopt and implement,
on or after the Plan Effective Date, a management incentive plan (such plan, the
“MIP”) pursuant to which 8% of the New Common Stock on a fully diluted basis
shall be reserved for grant to the participants; provided, all individual grants
under the MIP will be determined by the Reorganized Pyxus Board (as defined
below). Board of Reorganized Company    The board of directors (or similar
governing body) of Reorganized Pyxus (the “Reorganized Pyxus Board”) initially
shall include seven (7) directors, comprised of the Chief Executive Officer of
Reorganized Pyxus, two (2) directors appointed by Glendon Capital Management LP
(or its applicable affiliates), two (2) directors appointed by Monarch
Alternative Capital LP (or its applicable affiliates) and two (2) independent
directors appointed by the Financing Commitment Parties in a manner customary
for transactions of this type, each of whom shall be identified in the Plan
supplement. Organizational and Governance Matters    The charter, bylaws, and/or
other organizational documents of each of the Reorganized Debtors, other than
Reorganized Pyxus, shall be amended and restated in a manner consistent with
section 1123(a)(6) of the Bankruptcy Code and in a manner consistent with the
RSA in all respects. The rights and obligations of the holders of the New Common
Stock shall be set forth in the New Shareholders Agreement and each holder of
New Common Stock as of the Plan Effective Date shall be deemed party to and
bound by the New Shareholders Agreement whether or not such holder executes and
delivers a counterpart to the New Shareholders Agreement. Tax Matters    The
Debtors and Required Consenting Noteholders shall negotiate in good faith to
determine a structure to implement the Restructuring in a tax-efficient manner
as agreed among the Reorganized Debtors and the Required Consenting Second Lien
Noteholders. Conditions Precedent to Consummation of the Plan   

The consummation of the Plan and the occurrence of the Plan Effective Date shall
be subject to the satisfaction of certain conditions precedent customary in
transactions of the type described herein, including the following:

 

•  The RSA shall remain in full force and effect and shall not have been
terminated.

 

•  The Final DIP Order shall remain in full force and effect and no event of
default shall have occurred and be continuing under the DIP Facility.

 

•  All conditions precedent to the effectiveness of the Exit ABL Facility having
terms and conditions consistent with this Term Sheet and otherwise consistent
with the RSA in all respects shall have been satisfied or duly waived.

 

•  The final version of the Plan supplement and all of the schedules, documents,
and exhibits contained therein, and all other schedules, documents, supplements,
and exhibits to the Plan, shall be consistent with the RSA in all respects, and
shall have been filed in a manner consistent with the RSA in all respects.

 

8



--------------------------------------------------------------------------------

  

•  The Debtors and, in respect of any necessary anti-trust approvals, the
applicable Consenting Noteholders shall have obtained all authorizations,
consents, regulatory approvals, rulings, or documents that are necessary to
implement and effectuate the Plan and each of the other transactions
contemplated by the Restructuring.

 

•  The Bankruptcy Court shall have entered the Confirmation Order in form and
substance consistent with the RSA in all respects and such order shall be a
final order.

 

•  All fees and expenses (including the fees payable pursuant to Sections 8(f)
and 18 of the RSA, the DIP Backstop Fee and the DIP Exit Fee) shall have been
paid in full in accordance with the RSA and the DIP Credit Agreement. The
conditions precedent may be waived by the Debtors with the consent of the
Required Consenting Noteholders.

Director and Officer Indemnification   

Any obligations of the Debtors pursuant to their organizational documents to
indemnify current and former officers, directors, agents, and/or employees shall
not be discharged or impaired by confirmation of the Plan.

 

Director and officer insurance will continue in place for the directors and
officers of all of the Debtors during the Chapter 11 Cases on existing or
comparable terms.

 

To the extent not previously obtained, on or prior to the Plan Effective Date,
the Debtors shall acquire a standard tail policy covering any director and
officer at any time prior to the Plan Effective Date in at least the scope and
amount as currently maintained by the Debtors for six years after the Plan
Effective Date. Any such tail policy shall not be impaired or terminated by the
Plan.

Exemption from SEC Registration; Company Status   

The issuance of all New Common Stock and the Exit Secured Notes (and, in each
case, the rights with respect thereto) under the Plan will be exempt from
registration with the U.S. Securities and Exchange Commission (the “SEC”) under
section 1145 of the Bankruptcy Code. To the extent section 1145 is unavailable,
such securities shall be exempt from SEC registration as a private placement
pursuant to Section 4(2) of the Securities Act of 1933, as amended, and/or the
safe harbor of Regulation D promulgated thereunder, or such other exemption as
may be available from any applicable registration requirements.

 

Reorganized Pyxus shall be a public, SEC reporting company or a private, non-SEC
reporting company on the Effective Date as mutually agreed upon by the Company
and the Required Consenting Second Lien Noteholders and as disclosed in a
supplement to the Plan.

Employee Matters    The Pyxus International, Inc. Executive Officer Retention
Plan and the Pyxus International, Inc. Key Employee Retention Plan, each
approved on April 17, 2020, shall be assumed pursuant to the Plan, and the terms
and conditions thereof may not be modified without the consent of the Debtors
and the Required Consenting Noteholders.

 

9



--------------------------------------------------------------------------------

Releases; Other Customary Plan Provisions    The Plan will provide for other
standard and customary provisions, including provisions in respect of the
cancellation of existing claims and interests; exculpations, injunctions and
mutual releases in the form set forth Annex 1; the vesting of assets; the
compromise and settlement of claims; the retention of jurisdiction by the
Bankruptcy Court; and the resolution of disputed claims. Corporate Restructuring
Transaction   

The Confirmation Order shall be deemed to authorize, among other things, all
actions as may be necessary or appropriate, consistent with the RSA, to effect
any transaction described in, approved by, contemplated by, or necessary to
effectuate the Plan.

 

The Reorganized Debtors may implement certain corporate restructuring
transactions on or after the Plan Effective Date as approved by and having terms
and conditions satisfactory to the Required Consenting Noteholders (the
“Corporate Restructuring Transactions”). The Corporate Restructuring
Transactions may include the transfer, merging and consolidation of certain of
Pyxus’ domestic and non-domestic subsidiaries in order to, among other things,
organize such subsidiaries geographically and/or along product lines,
rationalize corporate organization and maximize certain tax benefits and
attributes. The Corporate Restructuring Transaction may be described in the Plan
or the Confirmation Order.

 

10



--------------------------------------------------------------------------------

Annex 12

Release and Exculpation Language

1. “Causes of Action” means any claims, interests, damages, remedies, causes of
action, demands, rights, actions, suits, obligations, liabilities, accounts,
defenses, offsets, powers, privileges, licenses, Liens, indemnities, guaranties,
and franchises of any kind or character whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, secured or unsecured, assertable,
directly or derivatively, matured or unmatured, suspected or unsuspected, in
contract, tort, law, equity, or otherwise. Causes of Action also include:
(a) all rights of setoff, counterclaim, or recoupment and claims under contracts
or for breaches of duties imposed by law; (b) the right to object to or
otherwise contest Claims or Interests; (c) claims pursuant to sections 362, 510,
542, 543, 544 through 550, or 553 of the Bankruptcy Code; (d) such claims and
defenses as fraud, mistake, duress, and usury, and any other defenses set forth
in section 558 of the Bankruptcy Code; and (e) any state or foreign law
fraudulent transfer or similar claim.

2. “Exculpated Party” means, collectively, and in each case in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) each Related Party of
each Entity in clauses (a) and (b); and (d) any other Person entitled to the
protections of section 1125(e) of the Bankruptcy Code; provided that non-Debtor
Affiliates of the Debtors shall not be Exculpated Parties.

3. “Related Party” means, each of, and in each case in its capacity as such,
current and former directors, managers, officers, investment committee members,
special or other committee members, equityholders (regardless of whether such
interests are held directly or indirectly), affiliated investment funds or
investment vehicles, managed accounts or funds, predecessors, participants,
successors, assigns, subsidiaries, Affiliates, partners, limited partners,
general partners, principals, members, management companies, fund advisors or
managers, employees, agents, trustees, advisory board members, financial
advisors, attorneys (including any other attorneys or professionals retained by
any current or former director or manager in his or her capacity as director or
manager of an Entity), accountants, investment bankers, consultants,
representatives, and other professionals and advisors and any such Person’s or
Entity’s respective heirs, executors, estates, and nominees.

4. “Released Party” means collectively, and in each case in its capacity as
such: (a) each of the Debtors; (b) the Reorganized Debtors; (c) the DIP Agent;
(d) each of the DIP Lenders; (e) each Holder of a First Lien Notes Claim who
votes in favor of the Plan; (f) the First Lien Notes Indenture Trustee; (g) each
Holder of a Second Lien Notes Claim who votes in favor of the Plan; (h) the
Second Lien Notes Indenture Trustee; (i) the agents or indenture trustees under
the Exit Secured Notes, Exit ABL Facility, and Exit Term Facility; (j) each
lender or holder under the Exit Secured Notes, Exit ABL Facility, and Exit Term
Facility; (k) the Initial Commitment Parties; (l) each current and former
Affiliate of each Entity in clause (a) through (k); and (m) each Related Party
of each Entity in clause (a) through (l); provided, however, that in each case,
an Entity shall not be a Released Party if it (A) timely provides, either
formally or informally in writing, an objection to the releases contained in
Article VIII.E of the Plan that is not resolved before Confirmation of the Plan
or (B) elects to opt out of the releases contained in Article VIII.F of the
Plan; provided, further, that any such Entity shall be identified by name as a
non-Released Party in the Confirmation Order.

 

2

Capitalized terms used but not defined in this Annex 1 shall have the meaning
ascribed to them in the Plan.



--------------------------------------------------------------------------------

5. “Releasing Parties” means collectively and in each case in their capacity as
such: (a) the Released Parties identified in subsection (a)–(l) and those
Released Parties identified in subsection (m) of the definition of “Released
Party” on behalf of whom the parties identified in subsections (a)–(l) of the
definition of “Released Party” have the authority, including under any agreement
or applicable non-bankruptcy law, to grant the Third-Party Release set forth in
Article VIII.F of the Plan; (b) the Holders of all Claims and Interests who vote
to accept the Plan; (c) the Holders of all Claims or Interests that are
Unimpaired under the Plan; (d) the Holders of all Claims or Interests whose vote
to accept or reject the Plan is solicited but who do not vote either to accept
or to reject the Plan and do not opt out of granting the releases set forth
herein; (e) the Holders of all Claims or Interests who vote to reject the Plan
but do not opt out of granting the releases set forth herein; (f) the Holders of
all Claims or Interests (other than Holders of Existing Pyxus Interests) who are
deemed to reject the Plan and who do not (A) timely provide, either formally or
informally in writing, an objection to the releases contained in Article VIII.F
of the Plan or (B) elect to opt out of the releases contained in Article VIII.F
of the Plan; (g) the Holders of all Claims and Interests (other than Holders of
Existing Pyxus Interests) who were given notice of the opportunity to opt out of
granting the releases set forth herein but did not opt out; (h) the Holders of
Existing Pyxus Interests who do not duly submit an Equityholder Opt-Out Form
opting out of the releases contained in Article VIII.F of the Plan; and (i) each
Related Party of each Entity in clause (b) through clause (h).

Debtor Release

Effective as of the Effective Date, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is
hereby confirmed, on and after the Effective Date, each Released Party is deemed
released and discharged by each and all of the Debtors, the Reorganized Debtors,
and their Estates, in each case on behalf of themselves and their respective
successors, assigns, and representatives, and any and all other Entities who may
purport to assert any Cause of Action, directly or derivatively, by, through,
for, or because of the foregoing Entities, from any and all Causes of Action,
whether known or unknown (including any derivative claims, asserted or
assertable on behalf of any of the Debtors) that the Debtors, the Reorganized
Debtors, or their Estates would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the Holder of
any Claim against, or Interest in, a Debtor or other Entity, based on or
relating to, or in any manner arising from, in whole or in part, the Debtors
(including the management, ownership, or operation thereof), the purchase, sale,
or rescission of any Security of the Debtors or the Reorganized Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the business or contractual arrangements
between any Debtor and any Released Party, the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions, the DIP Facility, the DIP
Orders, the First Lien Notes, the Second Lien Notes, the Exit ABL Facility, the
Exit Term Facility, the Exit Secured Notes or Replacement First Lien Financing,
as applicable, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, entry into, or Filing of, as applicable, the
Restructuring Support Agreement and related prepetition transactions, the
Disclosure Statement, the New Pyxus Constituent Documents, the New Shareholders
Agreement, the Plan, or any Restructuring Transaction, contract, instrument,
release, or other agreement or document created or entered into in connection
with the Restructuring Support Agreement, the Disclosure Statement, the New
Pyxus Constituent Documents, the New Shareholders Agreement, or the Plan
(including, for the avoidance of doubt, providing any legal opinion requested by
any Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Released Party on the
Plan or the Confirmation Order in lieu of such legal opinion), the Plan
Supplement, the Filing of the Chapter 11 Cases, the pursuit of Confirmation of
the Plan, the pursuit of Consummation of the Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities
pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other related act, omission, transaction,
agreement, event, or other occurrence taking



--------------------------------------------------------------------------------

place on or before the Effective Date except for claims or liabilities arising
out of or relating to any act or omission by a Released Party that is determined
in a Final Order of a court of competent jurisdiction to have constituted actual
fraud. Notwithstanding anything to the contrary in the foregoing, the releases
set forth above do not release any obligations arising after Consummation of any
party or Entity under the Plan, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan, including the assumption of the Indemnification
Provisions as set forth in the Plan.

Third-Party Release

Effective as of the Effective Date, each Releasing Party, in each case on behalf
of itself and its respective successors, assigns, and representatives, and any
and all other Entities who may purport to assert any Cause of Action, directly
or derivatively, by, through, for, or because of the foregoing Entities, is
deemed to have released and discharged each Debtor, Reorganized Debtor, and
Released Party from any and all Causes of Action, whether known or unknown
(including any derivative claims, asserted or assertable on behalf of any of the
Debtors) that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising
from, in whole or in part, the Debtors (including the management, ownership or
operation thereof), the purchase, sale, or rescission of any Security of the
Debtors or the Reorganized Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between any Debtor and any Released Party,
the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions, the DIP Facility, the DIP Orders, the First Lien Notes, the Second
Lien Notes, the Exit ABL Facility, the Exit Term Facility, the Exit Secured
Notes or Replacement First Lien Financing, as applicable, the Chapter 11 Cases,
the formulation, preparation, dissemination, negotiation, entry into, or Filing
of, as applicable, the Restructuring Support Agreement and related prepetition
transactions, the Disclosure Statement, the New Pyxus Constituent Documents, the
New Shareholders Agreement, the Plan, or any Restructuring Transaction,
contract, instrument, release, or other agreement or document created or entered
into in connection with the Restructuring Support Agreement, the Disclosure
Statement, the New Pyxus Constituent Documents, the New Shareholders Agreement,
or the Plan (including, for the avoidance of doubt, providing any legal opinion
requested by any Entity regarding any transaction, contract, instrument,
document, or other agreement contemplated by the Plan or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal
opinion), the Plan Supplement, the Filing of the Chapter 11 Cases, the pursuit
of Confirmation of the Plan, the pursuit of Consummation of the Plan, the
administration and implementation of the Plan, including the issuance or
distribution of any Securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other
related act, omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date except for claims or liabilities arising
out of or relating to any act or omission by a Released Party that is determined
in a Final Order of a court of competent jurisdiction to have constituted actual
fraud. Notwithstanding anything to the contrary in the foregoing, the releases
set forth above do not release any obligations arising after Consummation of any
party or Entity under the Plan, any Restructuring Transaction, any document,
instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan, including the assumption of the Indemnification
Provisions as set forth in the Plan.



--------------------------------------------------------------------------------

Exculpation

Effective as of the Effective Date, to the fullest extent permissible under
applicable law and without affecting or limiting either the Debtor Release or
the Third-Party Release, and except as otherwise specifically provided in the
Plan, no Exculpated Party shall have or incur, and each Exculpated Party is
released and exculpated from any Cause of Action for any claim related to any
act or omission in connection with, relating to, or arising out of, the
formulation, preparation, dissemination, negotiation, entry into, or Filing of,
as applicable, the Restructuring Support Agreement and related prepetition
transactions, the Chapter 11 Cases, the Disclosure Statement, the Plan, the Plan
Supplement, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document created or entered into in connection with the
Disclosure Statement or the Plan, the Filing of the Chapter 11 Cases, the
pursuit of Confirmation of the Plan, the pursuit of Consummation of the Plan,
the administration and implementation of the Plan, including the issuance of any
Securities pursuant to the Plan, or the distribution of property under the Plan
or any other related agreement (including, for the avoidance of doubt, providing
any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the
reliance by any Exculpated Party on the Plan or the Confirmation Order in lieu
of such legal opinion), except for claims or liabilities arising out of or
relating to any act or omission that is determined in a Final Order of a court
of competent jurisdiction to have constituted actual fraud, willful misconduct,
or gross negligence, but in all respects such Entities shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Exculpated Parties have, and upon
completion of the Plan shall be deemed to have, participated in good faith and
in compliance with the applicable laws with regard to the solicitation of votes
and distribution of consideration pursuant to the Plan and, therefore, are not,
and on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation
of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.

Injunction

Effective as of the Effective Date, pursuant to section 524(a) of the Bankruptcy
Code, to the fullest extent permissible under applicable law, and except as
otherwise expressly provided in the Plan or for obligations issued or required
to be paid pursuant to the Plan or the Confirmation Order, all Entities that
have held, hold, or may hold Claims or Interests that have been released,
discharged, or are subject to exculpation are permanently enjoined, from and
after the Effective Date, from taking any of the following actions against, as
applicable, the Debtors, the Reorganized Debtors, the Exculpated Parties, or the
Released Parties: (1) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests; (2) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against
such Entities on account of or in connection with or with respect to any such
Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of
any kind against such Entities or the property or the estates of such Entities
on account of or in connection with or with respect to any such Claims or
Interests; (4) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property of
such Entities on account of or in connection with or with respect to any such
Claims or Interests unless such Holder has Filed a motion requesting the right
to perform such setoff on or before the Effective Date, and notwithstanding an
indication of a claim or interest or otherwise that such Holder asserts, has, or
intends to preserve any right of setoff pursuant to applicable law or otherwise;
and (5) commencing or continuing in any manner any action or other proceeding of
any kind on account of or in connection with or with respect to any such Claims
or Interests released or settled pursuant to the Plan.



--------------------------------------------------------------------------------

EXHIBIT C

DIP Facility Term Sheet

[See separate attachment]

 



--------------------------------------------------------------------------------

EXHIBIT C

Pyxus International, Inc.

DIP Facility Term Sheet

This term sheet (together with all annexes, exhibits and schedules attached
hereto, the “Term Sheet”) sets forth certain material terms of the proposed DIP
Facility (as defined below) and related accommodations. This Term Sheet is the
“DIP Facility Term Sheet” referenced in the Restructuring Support Agreement (as
amended, supplemented or otherwise modified in accordance with its terms, the
“RSA”), dated as of June 14, 2020 and to which this Term Sheet is attached as
Exhibit C.1

This Term Sheet does not address all terms that would be required in connection
with the DIP Facility or that will be set forth in the DIP Documents which are
subject to negotiations and execution. The DIP Documents will not contain any
material terms or conditions that are inconsistent in any material respect with
this Term Sheet.

 

Overview    The DIP Lenders (as defined below) intend to provide, subject to the
terms and conditions set forth herein and in the RSA, a debtor-in-possession
financing to be used to refinance the ABL Credit Agreement (as defined below)
and fund Pyxus’ working capital during the pendency of the Chapter 11 Cases
under the Bankruptcy Code. Borrower    Pyxus International, Inc. (“Pyxus” or the
“Borrower”). Guarantors    Alliance One International, LLC, Alliance One North
America, LLC, Alliance One Specialty Products, LLC, GSP Properties, LLC, A.C.
Monk & Company, Inc., Alliance One International Services Inc., AOSP
Investments, LLC, Austin Carolina Company, Carolina Leaf Tobacco Co., Inc.,
China American Tobacco Company, Cres Tobacco Company LLC, Dibrell Brothers,
Incorporated, Dimon International, Inc., Eastern Carolina Packaging, LLC, Global
Specialty Products, LLC, Monk Austin International, Inc., The Austin Tobacco
Company, Incorporated, Tobacco Services, LLC, W.A. Adams Company, Twelfth State
Brands, LLC, Pyxus Agriculture USA, LLC, PureAg-NC, LLC, Criticality, LLC,
Alliance One International Holdings, Ltd., Pyxus Agricultural Holdings Limited,
Trans- Continental Leaf Tobacco Corp., Ltd. (“TCLTC”) (collectively, the “Loan
Guarantors” and, together with the Borrower, the “Loan Parties”). Administrative
Agent and Collateral Agent    Cortland Capital Market Services LLC shall act as
the administrative agent and as the collateral agent for the DIP Facility (in
such capacities, the “DIP Agent”). Lenders    The Initial Commitment Parties,
together with any permitted assignees and successors (including pursuant to the
DIP Allocation (as defined below)), each a “DIP Lender”, and collectively, the
“DIP Lenders”. DIP Allocation    Each holder of Second Lien Notes as of June 5,
2020 (the “Record Date”)

 

1

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the RSA.



--------------------------------------------------------------------------------

   that (x) is a signatory to the RSA as of the Execution Date, or that becomes
a signatory thereto after the Execution Date and is a Qualifying DIP Participant
(as defined below), shall have the right to participate in 87.5% of the DIP
Facility based on its Second Lien Notes Pro Rata Share (as defined below) and
(y) is a member of the ad hoc group of holders of Second Lien Notes shall also
have the right to participate in 12.5% of the DIP Facility based on the schedule
set forth in the RSA (the “DIP Allocation”). The DIP Allocation will be
conducted on terms and conditions set forth in syndication procedures and
related documentation, which procedures and documentation shall be reasonably
satisfactory to the Required Financing Commitment Parties (as defined below) and
Pyxus (the “Syndication Procedures”); provided, the Financing Commitment Parties
shall use commercially reasonable efforts to cause the Syndication Procedures to
be distributed as soon as reasonably practicable and in no event later than
10:00 am New York Time on the Business Day immediately following the date of the
Bankruptcy Court’s entry of the Interim DIP Order (or such later date as agreed
by Pyxus and the Required Financing Commitment Parties). Pursuant to the
Syndication Procedures, each Qualifying DIP Participant electing to participate
in the DIP Facility shall, among other things (i) provide written notification
of such election to the DIP Agent by no later than the date that is ten
(10) calendar days after the date of the Bankruptcy Court’s entry of the Interim
DIP Order (the “DIP Allocation Date”) and (ii) execute a joinder to (A) the RSA
and (B) the DIP Credit Agreement (attached as Annex II hereto). Each applicable
Initial Commitment Party shall have the right, subject to its commitment under
Section 6 of the RSA, to assign its commitments in respect of the DIP Facility
to participating Qualifying DIP Participants in accordance with the DIP
Allocation (the effective date of the assignment of such commitments pursuant to
the DIP Allocation, the “DIP Allocation Date”).   

“Qualifying DIP Participant” means a holder of Second Lien Notes that (x) is an
accredited investor (as defined by Rule 501 of the Securities Act), (y) is
entitled to a minimum DIP Allocation of $3.5 million in principal amount of DIP
Loans pursuant to the Syndication Procedures and (z) certifies, and whose
nominee certifies, that it was the beneficial owner of such Second Lien Notes as
of the Record Date.

 

“Second Lien Notes Pro Rata Share” means, with respect to each holder of Second
Lien Notes, (x) the aggregate principal amount of Second Lien Notes beneficially
owned by such holder of Second Lien Notes as of the Record Date, divided by
(y) the aggregate principal amount of all Second Lien Notes outstanding at such
time.

 

“Required Financing Commitment Parties” means Financing Commitment Parties
holding at least a majority of the aggregate outstanding principal amount of DIP
Loans and commitments in respect of the DIP Facility held by all Financing
Commitment Parties at the applicable time.

 

2



--------------------------------------------------------------------------------

Existing ABL Facility    That certain ABL Credit Agreement, dated as of
October 14, 2016, by and among Pyxus, as borrower, each of the guarantors named
therein, Deutsche Bank AG, New York Branch, as administrative agent and
collateral agent, and the lenders from time to time party thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”). Adequate Protection – First Lien Notes   

The collateral agent under the First Lien Notes Indenture for the benefit of
itself and the holders of First Lien Notes shall, in respect of the First Lien
Notes and the other secured obligations under the First Lien Notes Indenture
(the “First Lien Notes Obligations”), be granted the following protection,
pursuant to sections 361, 507, 363(e) and 364(d)(1) of the Bankruptcy Code or
otherwise, of its pre-petition security interests for any diminution in the
value of the pre-petition security interests of such party (each such
diminution, a “Diminution in Value”), whether or not such Diminution in Value
results from the sale, lease or use by the Debtors of the collateral securing
the First Lien Notes Obligations (including, without limitation, cash
collateral), or from the stay of enforcement of any pre-petition security
interest arising from section 362 of the Bankruptcy Code, or otherwise:     

 

(i) Adequate Protection Lien. Effective and perfected as of the date of the
Bankruptcy Court’s entry of the Interim DIP Order and without the necessity of
the execution of mortgages, security agreements, pledge agreements, financing
statements or other agreements, a security interest on all DIP Collateral,
subject and subordinate only to (x) Liens on the DIP Priority Collateral (as
defined below) of the Debtors securing the obligations under the DIP Facility
(other than DIP Liens on First Lien Notes Priority Collateral), (y) the Carve
Out (as defined below) and (z) certain adequate protection liens granted to the
lenders under the Debtors’ prepetition ABL and receivables facilities, subject
to the priorities set forth in the draft interim order attached to the DIP
Credit Agreement (the “First Lien Notes Adequate Protection Lien”).     

 

(ii)  Super-Priority Claim. Entitled to joint and several superpriority claim
status in the Chapter 11 Cases, subject and subordinate only to (x) the
obligations under the DIP Facility (other than with respect to recovery from
First Lien Notes Priority Collateral) (y) the Carve Out and (z) certain adequate
protection claims granted to the lenders under the Debtors’ prepetition ABL and
receivables facilities, subject to the priorities set forth in the draft interim
order attached to the DIP Credit Agreement (the “First Lien Notes Adequate
Protection Claim”).     

 

As additional adequate protection, the collateral agent under the First Lien
Notes Indenture for the benefit of itself and holders of First Lien Notes shall
receive the following:     

 

 

3



--------------------------------------------------------------------------------

  

(i) Fees and Expenses. Current cash payments in respect of all prepetition and
postpetition reasonable and documented professional fees and expenses incurred
on behalf of (A) the professionals for the Ad Hoc Group of Consenting First Lien
Noteholders in connection with the Chapter 11 Cases, which professionals are:
(a) Stroock & Stroock & Lavan LLP, as counsel, (b) Pachulski, Stang, Ziehl &
Jones LLP, as Delaware counsel, and (c) Perella Weinberg Partners L.P., as
financial advisor (in the case of clause (c), only to the extent agreed to in a
writing signed by the Debtors and the financial advisor prior to the date
hereof) and (B) one counsel to the trustee and the collateral agent under the
First Lien Notes Indenture.     

 

(ii)  Interest Payments. Current cash payment under the First Lien Notes
Indenture in respect of all accrued but unpaid interest on the First Lien Notes,
at the non-default contract rate, on the dates such payments are due and payable
under the First Lien Notes Indenture as if the Petition Date has not occurred,
whether such amounts accrued prepetition or postpetition.     

 

(iii)  Financial Reporting. The advisors to the Ad Hoc Group of Consenting First
Lien Noteholders shall receive: (I) copies of the DIP Reporting (as defined in
the Interim DIP Order) promptly after providing the same to the DIP Agent and/or
DIP Lenders, if provided, and (II) a copy of Approved DIP Budget (as defined
below), promptly after the same is approved by the DIP Lenders, in each case to
the extent required by, and subject to, the Interim DIP Order and subject to the
confidentiality restrictions set forth in the DIP Credit Agreement.

Adequate Protection – Second Lien Notes   

The collateral agent under the Second Lien Notes Indenture for the benefit of
itself and the holders of Second Lien Notes shall, in respect of the Second Lien
Notes and the other secured obligations under the Second Lien Notes Indenture
(the “Second Lien Notes Obligations”), be granted the following protection,
pursuant to sections 361, 507, 363(e) and 364(d)(1) of the Bankruptcy Code or
otherwise, of its pre-petition security interests for any Diminution in Value of
the pre-petition security interests of such party, whether or not such
Diminution in Value results from the sale, lease or use by the Debtors of the
collateral securing the Second Lien Notes Obligations (including, without
limitation, cash collateral), or from the stay of enforcement of any
pre-petition security interest arising from section 362 of the Bankruptcy Code,
or otherwise:     

 

(i) Adequate Protection Lien. Effective and perfected as of the date of the
Bankruptcy Court’s entry of the Interim DIP Order and without the necessity of
the execution of mortgages, security agreements, pledge agreements, financing
statements or other agreements, a security interest on all DIP Collateral of the
Debtors, subject and subordinate only to (w) Liens on the DIP Collateral
securing the obligations under the DIP Facility, (x) the Carve Out, (y) certain
adequate protection liens granted to the lenders under the Debtors’ prepetition
ABL and receivables facilities, subject to the priorities set forth in the draft
interim order attached to the DIP Credit Agreement, and (z) the First Lien Notes
Adequate Protection Lien securing the First Lien Notes Adequate Protection
Claim.

 

4



--------------------------------------------------------------------------------

  

(ii)  Super-Priority Claim. Entitled to joint and several superpriority claim
status in the Chapter 11 Cases, subject and subordinate only to (w) the
obligations under the DIP Facility, (x) the Carve Out (y) certain adequate
protection claims granted to the lenders under the Debtors’ prepetition ABL and
receivables facilities, subject to the priorities set forth in the draft interim
order attached to the DIP Credit Agreement and (z) the First Lien Notes Adequate
Protection Claim.   

 

(iii)  Fees and Expenses. Current cash payments in respect of all reasonable
professional fees and expenses incurred on behalf of any trustee or agent under
the Second Lien Notes Indenture, and the prepetition and postpetition fees and
disbursements of Wachtell, Lipton, Rosen & Katz, Morris, Nichols, Arsht &
Tunnell, LLP and TRS Advisors LLC, in each case in connection with professional
services rendered on behalf of certain holders of Second Lien Notes.

Carve Out   

The liens on and security interest in the DIP Collateral (as defined below) and
the superpriority administrative expense claims shall be subject to the Carve
Out.     

 

For purposes hereof, “Carve Out” shall have the meaning assigned to such term in
the Interim DIP Order.

Type and Amount of the DIP Facility   

Superpriority debtor-in-possession credit facility in the aggregate principal
amount of $206.7 million (the “DIP Facility”, and the loans outstanding
thereunder, the “DIP Loans”), of which:     

 

(i) a maximum principal amount of $88.5 million or such lesser amount approved
by the Bankruptcy Court in the Interim DIP Order shall be available upon entry
of the Interim DIP Order, which amount shall be funded by the Financing
Commitment Parties and the other parties to the RSA as of the Execution Date in
accordance with the schedule set forth in the RSA;     

 

(ii)  a maximum principal amount equal to $131.7 million or such lesser amount
approved by the Bankruptcy Court in the Interim DIP Order, less the aggregate
principal amount of any DIP Loans funded pursuant to the preceding clause (i),
shall be available following the DIP Allocation Date (the “Allocation Date
Draw”), which amount shall be funded by each DIP Lender in a respective amount
such that, after giving effect thereto, each DIP Lender holds DIP Loans in
accordance with its respective commitment after giving effect to the DIP
Allocation; and     

 

(iii)  a maximum principal amount of $206.7 million, less the aggregate
principal amount of any DIP Loans funded pursuant to the preceding clauses
(i) and (ii), shall be available following entry of the Final DIP Order (the
“Final Draw”), which amount shall be funded by each DIP Lender in accordance
with its commitment at such time.

 

5



--------------------------------------------------------------------------------

  

Proceeds from borrowings under the DIP Facility shall be funded into a
segregated or other account of the Borrower over which the DIP Agent (for the
benefit of the DIP Lenders) has a legal, valid, binding, continuing,
enforceable, first priority lien (the “Segregated DIP Account”).     

 

The use of the proceeds of the DIP Facility shall be consistent with the then
Approved DIP Budget (as defined below), subject to the Budget Compliance
Covenant (as defined below).

Closing Date    The date of the initial funding of the DIP Facility after entry
of the Interim DIP Order (the “Closing Date”). Maturity and DIP-to- Exit
Facility Conversion   

The DIP Facility will mature on the earliest to occur of (a) six (6) months
after the Closing Date, (b) the Plan Effective Date and (c) the acceleration of
the DIP Loans and the termination of the commitments under the DIP Facility
after an event of default under the DIP Credit Agreement (the “Maturity Date”).
    

 

On the Plan Effective Date, (a) all accrued and unpaid interest on all
outstanding DIP Loans and all fees (other than the DIP Exit Fee (as defined
below)) and expenses payable pursuant to the DIP Credit Agreement shall be paid
in full in cash, (b) all outstanding DIP Loans, together with the amount of the
DIP Exit Fee, shall automatically be converted into or exchanged for Exit Term
Loans under the Exit Term Facility in accordance with the Restructuring Term
Sheet (the “Exit Conversion”) and (c) each DIP Lender shall receive its pro rata
share of the Exit Equity/Warrants in accordance with the Restructuring Term
Sheet.     

 

At the Company’s election, outstanding DIP Loans, all accrued and unpaid paid
interest thereon, and all fees and expenses payable pursuant to the DIP Credit
Agreement (including the DIP Exit Fee) shall be paid in full in cash.     

 

Notwithstanding the foregoing, in lieu of converting or exchanging DIP Loans
into Exit Term Loans as set forth above, each DIP Lender shall have the right
(the “Cash Exit Option”) to effect the Exit Conversion with respect to all or a
portion of its DIP Loans by (x) funding (or by its designee funding) (such
funding entity, the “Exit Term Lender”) cash to Reorganized Pyxus in respect of
Exit Term Loans borrowed under the Exit Term Facility on the Plan Effective Date
in an amount not to exceed the aggregate principal amount of such Lender’s DIP
Loans and (y) Reorganized Pyxus applying all such cash immediately following
receipt thereof on the Plan Effective Date to repay in cash a like principal
amount of such DIP Lender’s DIP Loans (it being understood and agreed that the
Exit Term Lender shall be the lender under the Exit Term Facility for all
purposes with respect to any Exit Term Loan borrowed thereunder pursuant to the
Cash Exit Option). The DIP Agent, the DIP Lenders and the Company Parties shall
cooperate with one another to implement the Cash Exit Option pursuant to terms,
conditions and procedures reasonably satisfactory to the Borrower and the
Required Financing Commitment Parties.

 

6



--------------------------------------------------------------------------------

Amortization    None. Fees and Interest Rates    As set forth on Annex I
attached hereto. Mandatory Prepayments   

Usual and customary for financings of this type, including asset sales and
incurrences of debt, subject to exceptions and exclusions to be agreed upon by
Pyxus and the Required Financing Commitment Parties; provided that there shall
be no mandatory prepayments of the DIP Loans required from the proceeds of
realizations on First Lien Notes Priority Collateral (as defined in the Senior
Lien Intercreditor Agreement (as defined below)) until the First Lien Notes
Obligations are paid in full.     

 

“Senior Lien Intercreditor Agreement” means that certain intercreditor
agreement, dated as of October 14, 2016, by and among Deutsche Bank AG, New York
Branch, as collateral agent under the ABL Credit Agreement, and The Bank of New
York Mellon Trust Company, N.A, as trustee and collateral agent under the First
Lien Notes Indenture, as amended, restated, supplemented or otherwise modified
from time to time.

Voluntary Prepayments    Permitted, in whole or in part, without premium or
penalty, subject to limitations as to minimum amounts of prepayments (and
customary LIBOR breakage). Collateral and Priority   

The DIP Facility (and all guarantees of the DIP Facility by the Loan Guarantors)
shall at all times, subject to the Carve Out:     

 

(i) be entitled to joint and several superpriority claim status in the Chapter
11 Cases, senior to all other claims;     

 

(ii)  be secured by a perfected court-ordered first priority lien on (x) all
assets of the Debtors that are unencumbered as of the Petition Date, including,
subject to entry of the Final DIP Order, the proceeds of avoidance actions,
(y) all assets of the Debtors constituting ABL Priority Collateral (as defined
in the Senior Lien Intercreditor Agreement) and (z) the Segregated DIP Account;
    

 

(iii)  be secured by a perfected first priority lien on all assets of the
non-Debtor Loan Parties (other than assets of TCLTC which is providing an
unsecured guarantee), subject to exceptions and exclusions to be agreed upon by
Pyxus and the Required Financing Commitment Parties (the foregoing clauses
(ii) and (iii), collectively, the “DIP Priority Collateral”);     

 

 

7



--------------------------------------------------------------------------------

  

(iv) be secured by a perfected court-ordered junior priority lien on (x) all
assets of Pyxus and the Debtors that are guarantors of the First Lien Notes as
of the Petition Date constituting First Lien Notes Priority Collateral, junior
to the liens on such assets securing the First Lien Notes Obligations and
(y) all other assets of the Debtors to the extent subject to a valid, perfected
and non- avoidable lien securing other obligations (other than under the ABL
Credit Agreement or the First Lien Notes Indenture) as of the Petition Date,
junior solely to such liens securing such other obligations (collectively, and
together with DIP Priority Collateral, the “DIP Collateral”).     

 

The DIP Collateral shall be subject to “permitted liens” under the applicable
DIP Documents to the extent mutually agreed upon by Pyxus and the Required
Financing Commitment Parties.

Guarantees    Each Loan Guarantor shall unconditionally guarantee all of the
indebtedness, obligations and liabilities of the Borrower arising under or in
connection with the DIP Facility, subject to the claims and liens set forth
herein. Milestones   

The Loan Parties shall achieve the following transaction milestones (the
“Milestones”), each of which shall be extended automatically to the extent the
corresponding milestones set forth in the RSA are extended in accordance with
the term thereof and otherwise at any time with the written approval of the
Required Financing Commitment Parties:     

 

(i) no later than two (2) Business Days after the Petition Date, the Bankruptcy
Court shall have entered the Interim DIP Order consistent with the RSA in all
respects;     

 

(ii)  no later than thirty-five (35) days after entry of the Interim DIP Order,
the Bankruptcy Court shall have entered the Final DIP Order consistent with the
RSA in all respects;     

 

(iii)  no later than sixty (60) days after the Petition Date, the Bankruptcy
Court shall have entered the Confirmation Order and an order approving the
Disclosure Statement (which may be the Confirmation Order) consistent with the
RSA in all respects; and     

 

(iv) no later than seventy-five (75) days after the Petition Date, the Plan
Effective Date shall have occurred.

Documentation    The DIP Facility (including the terms and conditions applicable
thereto) will be documented pursuant to and evidenced by (a) a credit agreement,
negotiated in good faith, in form and substance substantially similar to the
Documentation Precedent, with such modifications as are (i) set forth herein,
(ii) necessary to reflect the terms of the Interim DIP Order or the Final DIP
Order, as applicable, (iii) usual and customary for debtor-in-possession
financings of this kind and/or otherwise necessary to effectuate the financing
contemplated hereby and/or (iv) mutually agreed among the Borrower and the
Required Financing Commitment Parties, (b) the Interim DIP Order, (c) the Final
DIP Order and (d) as applicable, the related notes, security agreements,
collateral agreements, pledge agreements, control agreements, guarantees,
mortgages and other legal documentation or instruments as are,

 

8



--------------------------------------------------------------------------------

  

in each case, usual and customary for debtor-in-possession financings of this
type and/or reasonably necessary to effectuate the financing contemplated
hereby, as determined by the Required Financing Commitment Parties (this
paragraph, the “Documentation Principles”).     

 

“Documentation Precedent” means that certain Superpriority Secured
Debtor-in-Possession Credit Agreement, dated as of April 10, 2020 among Quorum
Health Corporation, as it relates to the bankruptcy- and DIP- specific
provisions and mechanics for a term loan facility, and the other parties party
thereto and the ABL Credit Agreement, as to the defined terms, representations
and warranties, covenants and defaults, as applicable.

Representations and Warranties    Subject to the Documentation Principles,
substantially similar to the ABL Credit Agreement. Affirmative Covenants   
Subject to the Documentation Principles, substantially similar to the ABL Credit
Agreement. Negative Covenants    Subject to the Documentation Principles,
substantially similar to the First Lien Notes Indenture (or, in the case of the
merger, asset sale and liens covenants, the ABL Credit Agreement). Events of
Default    Subject to the Documentation Principles, substantially similar to the
ABL Credit Agreement. Minimum Liquidity Covenant    The Debtors shall not allow
Liquidity (as defined below) to be less than (a) prior to the entry of the Final
DIP Order, $15,000,000 and (b) thereafter, $25,000,000, in either case on the
last business day of two consecutive calendar weeks.    “Liquidity” means, as of
any time, the sum of (i) unrestricted cash and cash equivalents of the Borrower
and its subsidiaries (excluding cash and cash equivalents in local international
bank accounts), (ii) DIP Facility proceeds in the Segregated DIP Account and
(iii) the principal amount of DIP Loans available for borrowing under the DIP
Credit Agreement less any fees payable upon such borrowing (as to which all
conditions precedent other than delivery of a borrowing notice have been
satisfied). Budget Compliance Covenant; Additional Reporting    The Debtors will
prepare and deliver a cash flow forecast, in form and substance reasonably
acceptable to, and consented to by, the Required Financing Commitment Parties
(the “Initial DIP Budget”), setting forth all line-item and cumulative receipts
and operating disbursements on a weekly basis for the period beginning as of the
week of the Closing Date through and including the thirteenth (13th) week after
such week. The Initial DIP Budget shall be the “Approved DIP Budget” for all
purposes of the DIP Documents until superseded by any supplemental budget as set
forth below and for purposes of the DIP Variance Report and the Budget
Compliance Covenant shall refer to the most recently delivered Approved DIP
Budget for the weeks covered thereby, and for prior periods, the Approved DIP

 

9



--------------------------------------------------------------------------------

   Budget in effect at the beginning of such period; provided that for the first
four weeks for which the DIP Variance Report and the Budget Compliance Covenant
are applicable, the Approved DIP Budget shall be the Initial DIP Budget for all
purposes.    On or before 12:00 p.m. New York City time on Wednesday of each
fourth (4th) calendar week following the week in which the Petition Date occurs,
the Debtors shall deliver a supplemental budget covering the subsequent 13-week
period that commences with the beginning of such week in which the supplemental
budget is delivered, consistent with the form and level of detail set forth in
the Initial DIP Budget and otherwise in form and substance reasonably acceptable
to, and consented to by, the Required Financing Commitment Parties in their
reasonable discretion. Upon, and subject to, the approval of any such
supplemental budget as set forth in the immediately preceding sentence, such
supplemental budget shall constitute the then-approved Approved DIP Budget
effective as of the beginning of the week in which it was delivered.    By no
later than 12:00 p.m. New York City time on Thursday of each calendar week
following the week in which the Petition Date occurs (each such Thursday, a
“Variance Report Date”), the Debtors shall deliver to the DIP Agent and the DIP
Lenders (and their advisors) a line- item by line-item variance report (each, a
“ DIP Variance Report”) setting forth, in reasonable detail, (x) the actual
receipts and operating disbursements (including any professional fees) for each
line item in the Approved DIP Budget for the week ending on the most recent
Friday (and, in the case of the first such report, for the week in which the
Petition Date occurs), (y) any differences between such actual amounts for each
line item in the Approved DIP Budget for the applicable period and projected
amounts set forth in the Approved DIP Budget for such line item included in the
Approved DIP Budget for such period and on a cumulative basis for the period
from the beginning of the week in which the Petition Date occurs through the end
of such most recently ended week (such cumulative report to be prepared by
aggregating the variances set forth in each DIP Variance Report) and (z) the
computations necessary to determine compliance with the Budget Compliance
Covenant, together with a statement from the Borrower’s chief financial officer
certifying the information contained in the report. The DIP Variance Report
shall also provide a reasonably detailed explanation for any variance in such
DIP Variance Report in excess of 5.0% in receipts or operating disbursements for
each such line item during the Testing Period as compared to projections for
such Testing Period in the Approved DIP Budget. The term “Testing Period” means,
as of any Variance Report Date, the four-week period ending on the most recent
Friday (or, until the DIP Variance Report includes four weeks, the period since
the beginning of the week in which the Petition Date occurs).    The Debtors
shall not permit, as of any Variance Report Date, (x) the actual aggregate
operating disbursements or capital expenditures of the Loan Parties and their
subsidiaries for any Testing Period to exceed 115% (or, with respect to any
Testing Period that is shorter than four weeks, 120%) of the projected aggregate
operating disbursements (excluding professional fees) or capital expenditures,
respectively, of the Loan Parties and their subsidiaries

 

10



--------------------------------------------------------------------------------

   for such period set forth in the Approved DIP Budget or (y) the actual
aggregate receipts for the Testing Period to be less than 85% (or, with respect
to any Testing Period that is shorter than four weeks, 80%) of the projected
aggregate receipts for such period test set forth in the Approved DIP Budget
(the “Budget Compliance Covenant”).    The Debtors and their advisors, as
applicable (including appropriately senior members of management with respect to
clause (c) below), shall host the following telephonic conference calls with the
DIP Lenders and/or their advisors, as applicable: (a) promptly following the
delivery of each Variance Report, a call with the Financing Commitment Parties’
financial advisor to discuss the contents of such Variance Report, (b) a weekly
call (at a time to be mutually agreed to the extent not otherwise covered during
the call described in clause (a)) with the Financing Commitment Parties’
advisors to discuss contemplated material filings, the Approved DIP Budget and
budget-related initiatives, recent performance, cash and liquidity management,
operational activities, current business and market conditions, material
performance changes, the “borrowing base” and foreign lines of credit and (c) no
less frequently than monthly, a call with the DIP Lenders to discuss the
Approved DIP Budget and budget-related initiatives, recent performance, cash and
liquidity management, operational activities, current business and market
conditions, material performance changes, the “borrowing base” and foreign lines
of credit. Expenses and Indemnification    Usual and customary for facilities of
this type, including all reasonable and documented fees and out-of-pocket
expenses of any advisors and professionals engaged by the DIP Agent and a single
counsel and advisor to the DIP Lenders and a single local counsel in Delaware
and in each relevant foreign jurisdiction. Amendments    Required Lenders,
except for amendments customarily requiring approval by affected DIP Lenders
under the DIP Facility. “Required DIP Lenders” shall mean DIP Lenders holding
greater than 50% of the outstanding DIP Loans and/or commitments under the DIP
Facility. Governing Law    This Term Sheet is and the DIP Documents will be
governed by the laws of the State of New York (except as otherwise set forth
therein) and, to the extent applicable, the Bankruptcy Code.

 

11



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

Interest Rate:    The DIP Loans shall bear interest at a rate per annum equal to
the Adjusted LIBO Rate (as defined in the Documentation Precedent) (subject to a
floor of 1.50%) + 10.25%. Interest Payment Dates:    Interest shall be payable
in cash in arrears, with respect to any Eurodollar rate borrowings, on the last
day of the interest period in effect for such Eurodollar rate borrowing (which
shall be no longer than one month) and, with respect to any base rate borrowing,
on the last business day of each month, upon any prepayment due to acceleration
and at final maturity. Commitment Fee:    A non-refundable commitment fee equal
to 3.25% of the aggregate commitments under the DIP Facility shall be earned,
due and payable in cash in full on (and subject to the occurrence of) the
Closing Date (or, as applicable, the Allocation Date Draw). Such commitment fee
shall be shared ratably among the DIP Lenders based on their pro rata share of
the commitments under the DIP Facility as of the Closing Date (or as of the
Allocation Date Draw, as the case may be), and shall be netted from the proceeds
of the Closing Date draw (or Allocation Date Draw, as the case may be). Exit
Fee:    A non-refundable exit fee equal to 3.25% of the aggregate principal
amount of DIP Loans shall be earned on the Closing Date and due and payable on
the Maturity Date (or, if earlier, upon the prepayment, repayment or other
satisfaction in full in cash of the DIP Loans) (the “DIP Exit Fee”) (a) in the
form of Exit Term Loans under the Exit Term Facility in the event the Maturity
Date is the Plan Effective Date, and (b) in the form of cash otherwise. The DIP
Exit Fee shall be shared ratably among the DIP Lenders based on their pro rata
share of the outstanding DIP Loans at the time of such repayment, prepayment or
other satisfaction. Ticking Fee:    A non-refundable ticking fee calculated on a
daily basis on the aggregate daily amount of each DIP Lender’s undrawn
commitment at a rate per annum equal to 3.0%, accruing commencing on the Closing
Date shall be earned, due and payable in cash in arrears on the date of the
Third Draw, on the date the commitments terminate in full, upon any prepayment
due to acceleration, and at final maturity. Agent Fees:    A fee as set forth in
a separately agreed letter with the DIP Agent, which shall be earned in full
upon entry of the Interim DIP Order and payable as set forth in such letter.
Default Rate:    After any event of default and (other than with respect to
overdue amounts) delivery of notice by the DIP Agent, the applicable interest
rate for all DIP Loans will be increased to, and overdue interest, fees and
other amounts (other than overdue principal) shall bear interest at 2.00% per
annum above the rate otherwise applicable to such obligations.



--------------------------------------------------------------------------------

Rate and Fee Basis:    All per annum rates shall be calculated on the basis of a
year of 360 days. All amounts payable under this Term Sheet will be made in
Dollars and, in any case, shall not be subject to counterclaim or set-off for,
or otherwise be affected by, any claim or dispute relating to any other matter.

* * * * *



--------------------------------------------------------------------------------

Annex II

DIP Credit Agreement



--------------------------------------------------------------------------------

Execution Version

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

dated as of

June [__], 2020

among

PYXUS INTERNATIONAL, INC.,

a Debtor and Debtor in Possession under Chapter 11 of the Bankruptcy Code,

as Borrower,

THE LENDERS PARTY HERETO,

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent and Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Terms Generally      26  

SECTION 1.03

  Timing of Payment or Performance      26  

SECTION 1.04

  LLC Division      26  

ARTICLE II The Credits

     26  

SECTION 2.01

  Commitments      26  

SECTION 2.02

  Loans      28  

SECTION 2.03

  Borrowing Procedure      29  

SECTION 2.04

  Evidence of Debt; Repayment of Loans      29  

SECTION 2.05

  Fees      30  

SECTION 2.06

  Interest on Loans      31  

SECTION 2.07

  Default Interest      31  

SECTION 2.08

  Alternate Rate of Interest      32  

SECTION 2.09

  Termination and Reduction of Commitments      32  

SECTION 2.10

  Conversion and Continuation of Borrowings      32  

SECTION 2.11

  Repayment of Borrowings      33  

SECTION 2.12

  Optional Prepayment      33  

SECTION 2.13

  Mandatory Prepayments      34  

SECTION 2.14

  Reserve Requirements; Change in Circumstances      34  

SECTION 2.15

  Change in Legality      35  

SECTION 2.16

  Indemnity      36  

SECTION 2.17

  Pro Rata Treatment      36  

SECTION 2.18

  Sharing of Setoffs      37  

SECTION 2.19

  Payments      37  

SECTION 2.20

  Taxes      38  

SECTION 2.21

  Assignment of Commitments under Certain Circumstances; Duty to Mitigate     
41  

SECTION 2.22

  Priority and Liens      43  

SECTION 2.23

  No Discharge; Survival of Claims      43  

SECTION 2.24

  Payment of Obligations      44  

SECTION 2.25

  Conversion of Loans to Exit Facility      44  

SECTION 2.26

  Dutch Parallel Debts      45  

ARTICLE III Representations and Warranties

     45  

SECTION 3.01

  Company Status      45  

SECTION 3.02

  Power and Authority      46  

SECTION 3.03

  No Violation      46  

SECTION 3.04

  Approvals      46  

SECTION 3.05

  Financial Statements; Undisclosed Liabilities; Projections      46  

SECTION 3.06

  Litigation      47  

SECTION 3.07

  True and Complete Disclosure      47  

SECTION 3.08

  Use of Proceeds; Margin Regulations      48  

SECTION 3.09

  Tax Returns and Payments      48  

SECTION 3.10

  Compliance with ERISA      49  

 

 

i



--------------------------------------------------------------------------------

SECTION 3.11

  Security Documents      50  

SECTION 3.12


  Properties      51  

SECTION 3.13

  Subsidiaries      51  

SECTION 3.14

  Compliance with Laws      51  

SECTION 3.15

  Investment Company Act      51  

SECTION 3.16

  No Default      51  

SECTION 3.17

  Environmental Matters.      51  

SECTION 3.18

  Employment and Labor Relations      52  

SECTION 3.19

  Intellectual Property, etc      52  

SECTION 3.20

  Insurance      52  

SECTION 3.21

  Borrowing Base Calculation      53  

SECTION 3.22

  Anti-Terrorism Law      53  

SECTION 3.23

  Anti-Corruption Laws      53  

SECTION 3.24

  Sanctions      54  

SECTION 3.25

  Material Contracts      54  

SECTION 3.26

  DIP Budget      54  

SECTION 3.27

  Centre of Main Interests      54  

ARTICLE IV Conditions of Lending

     55  

SECTION 4.01

  All Credit Events      55  

SECTION 4.02

  Conditions to Borrowing on the Closing Date      55  

SECTION 4.03

  Conditions to Borrowing on the Initial Allocation Date      58  

SECTION 4.04

  Conditions to Borrowing on the Full Availability Date      58  

ARTICLE V Affirmative Covenants

     59  

SECTION 5.01

  Information Covenants      59  

SECTION 5.02

  Books, Records and Inspections; Annual Meetings      62  

SECTION 5.03

  Maintenance of Property; Insurance      63  

SECTION 5.04

  Existence; Franchises      64  

SECTION 5.05

  Compliance with Requirements of Law, etc.      64  

SECTION 5.06

  Anti-Corruption Laws      64  

SECTION 5.07

  Sanctions      64  

SECTION 5.08

  Compliance with Environmental Laws      64  

SECTION 5.09

  ERISA Information Undertakings      65  

SECTION 5.10

  Performance of Obligations      66  

SECTION 5.11

  Payment of Taxes      66  

SECTION 5.12

  [Reserved]      66  

SECTION 5.13

  Additional Security; Further Assurances; etc.      66  

SECTION 5.14

  Real Estate Leases      67  

SECTION 5.15

  [Reserved]      67  

SECTION 5.16

  Management and Advisor Calls      67  

SECTION 5.17

  Milestones      67  

SECTION 5.18

  Bankruptcy Related Matters      68  

SECTION 5.19

  Post-Closing Matters      68  

ARTICLE VI Negative Covenants

     68  

SECTION 6.01

  Restricted Payments.      68  

SECTION 6.02

  Dividend and Other Payment Restrictions Affecting Subsidiaries.      69  

SECTION 6.03

  Incurrence of Indebtedness and Issuance of Preferred Stock.      71  

 

ii



--------------------------------------------------------------------------------

SECTION 6.04

  Consolidation, Merger, Purchase or Sale of Assets, etc.      73  

SECTION 6.05

  Transactions with Affiliates.      75  

SECTION 6.06

  Liens.      75  

SECTION 6.07

  Business Activities.      78  

SECTION 6.08

  Corporate Existence.      78  

SECTION 6.09

  Budget Covenant      78  

SECTION 6.10

  Use of Proceeds      78  

SECTION 6.11

  Additional Bankruptcy Matters      79  

SECTION 6.12

  Minimum Liquidity      79  

ARTICLE VII Events of Default

     80  

SECTION 7.01

  Payments      80  

SECTION 7.02

  Representations, etc.      80  

SECTION 7.03

  Covenants      80  

SECTION 7.04

  Default under Other Agreements      80  

SECTION 7.05

  Bankruptcy, etc      80  

SECTION 7.06

  ERISA.      81  

SECTION 7.07

  Security Documents      81  

SECTION 7.08

  Guaranties      81  

SECTION 7.09

  Judgments      81  

SECTION 7.10

  Change of Control      82  

SECTION 7.11

  RSA      82  

SECTION 7.12

  Cases      82  

SECTION 7.13

  Specified Agreements      84  

ARTICLE VIII The Administrative Agent and the Collateral Agent

     84  

ARTICLE IX Miscellaneous

     86  

SECTION 9.01

  Notices      86  

SECTION 9.02

  Survival of Agreement      88  

SECTION 9.03

  Binding Effect      88  

SECTION 9.04

  Successors and Assigns      88  

SECTION 9.05

  Expenses; Indemnity      92  

SECTION 9.06

  Right of Setoff      94  

SECTION 9.07

  Applicable Law      94  

SECTION 9.08

  Waivers; Amendment      94  

SECTION 9.09

  Certain Releases of Guarantees and Security Interests      95  

SECTION 9.10

  Interest Rate Limitation      96  

SECTION 9.11

  Entire Agreement      97  

SECTION 9.12

  WAIVER OF JURY TRIAL      97  

SECTION 9.13

  Severability      97  

SECTION 9.14

  Orders Control      97  

SECTION 9.15

  Headings      97  

SECTION 9.16

  Jurisdiction; Consent to Service of Process      97  

SECTION 9.17

  Confidentiality      98  

SECTION 9.18

  USA PATRIOT Act Notice      99  

SECTION 9.19

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
99  

SECTION 9.20

  No Fiduciary Relationship      101  

 

iii



--------------------------------------------------------------------------------

SCHEDULE 1.01(a):    Subsidiary Guarantors SCHEDULE 1.01(b):    Existing
Securitization Facilities SCHEDULE 1.01(c):    Additional Investments SCHEDULE
2.01:    Lenders, Commitments and Notice Information SCHEDULE 3.13:   
Subsidiaries SCHEDULE 3.20:    Insurance SCHEDULE 3.25:    Material Contracts
SCHEDULE 5.19:    Post-Closing Matters SCHEDULE 6.04:    Permitted Asset
Dispositions SCHEDULE 6.06:    Existing Liens SCHEDULE 7.13:    Specified
Agreements EXHIBIT A:    Administrative Questionnaire EXHIBIT B:    Form of
Assignment and Acceptance EXHIBIT C:    Form of Borrowing Request EXHIBIT D-1:
   Form of Guarantee Agreement EXHIBIT D-2:    Form of Pledge and Security
Agreement EXHIBIT E:    Form of Interim Order EXHIBIT F:    Form of Compliance
Certificate

 

 

iv



--------------------------------------------------------------------------------

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of June
[__], 2020 (this “Agreement”), among PYXUS INTERNATIONAL, INC., a Virginia
corporation and a Debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code (the “Borrower”), the Lenders (as defined in Article I),
CORTLAND CAPITAL MARKET SERVICES LLC, as administrative agent (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

PRELIMINARY STATEMENT

WHEREAS, on June 15, 2020 (the “Petition Date”), the Borrower and certain of the
Subsidiary Guarantors each filed voluntary petitions with the Bankruptcy Court
commencing their respective cases that are pending under Chapter 11 of the
Bankruptcy Code (each a “Case” and collectively, the “Cases”) and have continued
in the possession of their assets and in the management of their business as
debtors in possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

WHEREAS, the Borrower has requested that the Lenders provide it with a term loan
facility in an aggregate principal amount equal to $206,700,000 (the “Credit
Facility”), subject to the conditions set forth herein, and all of the
Borrower’s obligations under the Credit Facility are to be guaranteed by the
Subsidiary Guarantors.

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

WHEREAS, the respective priorities of the Credit Facility and the other
Obligations with respect to the DIP Collateral shall be as set forth in the
Interim Order and the Final Order, in each case upon entry thereof by the
Bankruptcy Court, and in the Security Documents.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABL Refinancing” shall mean the repayment or refinancing of all principal,
accrued and unpaid interest, and fees outstanding on the Closing Date, the cash
collateralization of all letters of credit (if any), the termination of all
outstanding commitments, and the release of all Liens and guarantees, under that
certain ABL Credit Agreement, dated as of October 14, 2016 (the “ABL Credit
Agreement”), among the Borrower, the lenders and other parties from time to time
party thereto, and Deutsche Bank AG New York Branch, as administrative agent and
collateral agent.

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Acceptable Confirmation Order” shall mean an order of the Bankruptcy Court
confirming an Acceptable Plan that is in form and substance consistent with the
RSA and otherwise reasonably satisfactory to the Required Financing Commitment
Parties and the Loan Parties in their reasonable discretion (as the same may be
amended, supplemented, or modified from time to time after entry thereof with
the consent of the Required Financing Commitment Parties in their reasonable
discretion).

“Acceptable Plan” shall mean a Reorganization Plan that is consistent with the
RSA and otherwise reasonably satisfactory to the Required Financing Commitment
Parties and the Loan Parties in their reasonable discretion (as the same may be
amended, supplemented, or modified from time to time after entry thereof with
the consent of the Required Financing Commitment Parties in their reasonable
discretion).

“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC, and any and all supporting obligations in respect thereof.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Agent Fee Letter” shall mean the Fee Letter, dated as of the Closing Date, by
and among Cortland Products Corp. and the Borrower.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate in effect at approximately 11:00 a.m. (London time) on such day for a one
month Interest Period commencing on the second Business Day after such day plus
1%. If the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition of the term Federal Funds
Effective Rate, the Alternate Base Rate shall be determined without regard to
clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.

“Applicable Percentage” shall mean, for any day, with respect to any Eurodollar
Loan or ABR Loan, 10.25% per annum and 9.25% per annum, respectively

 

2



--------------------------------------------------------------------------------

“Approved DIP Budget” shall have the meaning assigned to such term in the
Interim Order or the Final Order, as applicable, and the Initial DIP Budget
shall be the “Approved DIP Budget” for all purposes of this Agreement and the
other Loan Documents until superseded by any supplemental budget as set forth in
Section 5.01(o) and for purposes of the DIP Variance Report and the covenant set
forth in Section 6.09 shall refer to the most recently delivered Approved DIP
Budget for the weeks covered thereby, and for prior periods, the Approved DIP
Budget in effect at the beginning of such period; provided that for the first
four weeks for which the DIP Variance Report and the covenant set forth in
Section 6.09 are applicable, the Approved DIP Budget shall be the Initial DIP
Budget for all purposes.

“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries of any asset (including, without limitation, any
capital stock or other securities of, or Equity Interests in, another Person)
but excluding sales, transfer or other dispositions permitted under Section 6.04
(other than Section 6.04(i)).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Automatic Stay” shall have the meaning assigned to such term under Section 362
of the Bankruptcy Code.

“Backstop Commitment Party” shall mean each Lender (or affiliate thereof)
identified as a “Backstop Party” on Schedule 3 to the RSA.

“Bank Levy” shall mean the United Kingdom Tax known as the “bank levy” as set
out in Schedule 19 of the Finance Act 2011.

“Bank Product Obligations” shall mean all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the Borrower or any Subsidiary, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise, which may arise under, out of, or in connection with any
treasury, investment, depository, clearing house, wire transfer, cash management
or automated clearing house transfers of funds services or any related services,
to any person.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor thereto.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware, or any other court having jurisdiction over the Cases from
time to time.

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, as the
same may from time to time be in effect and applicable to the Cases.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the preamble.

 

3



--------------------------------------------------------------------------------

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 5.01(h), equal to the
“Borrowing Base” as defined in the ABL Credit Agreement as in effect immediately
prior to the ABL Refinancing.

“Borrowing Base Certificate” shall have the meaning assigned to such term in
Section 5.01(h).

“Borrowing Request” shall mean a written request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business” shall mean any corporation, limited liability company, partnership,
limited partnership, limited liability partnership or other business entity (or
the adjectival form thereof, where appropriate) or the equivalent of the
foregoing in any foreign jurisdiction.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Carve Out” shall have the meaning assigned to such term in the Interim Order or
the Final Order, as applicable.

“Case” or “Cases” shall have the meaning assigned to such term in the
preliminary statement.

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than twelve (12) months from
the date of acquisition (“Government Obligations”), (b) Investments in deposits
in (including money market funds of), or certificates of deposits, bankers’
acceptances, export notes, trade credit assignments, guarantees and instruments
of a similar nature issued by, (i) any bank or trust company organized under the
laws of the United States or any state thereof having capital and surplus in
excess of $100,000,000, (ii) any international bank organized under the laws of
any country which is a member of the OECD or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000, or
(iii) leading banks in a country where the Borrower or the Subsidiary making
such Investment does business; provided, that all such Investments mature within
270 days of the date of such

 

4



--------------------------------------------------------------------------------

Investment; and provided, further, that all Investments pursuant to clause
(iii) above are (A) solely of funds generated in the ordinary course of business
by operations of the relevant investor in the country where such Investment is
made, and (B) denominated in the currency of the country in which such
Investment is made or in Dollars, (c) commercial paper maturing within 270 days
and having one of the two highest ratings of either S&P, Moody’s or Fitch
Investors’ Service, Inc., (d) money market funds (other than those referred to
in clause (c) above) that have assets in excess of $2,000,000,000, are managed
by recognized and responsible institutions and invest solely in obligations of
the types referred to in clauses (a), (b)(i) and (ii) and (c) above,
(e) repurchase agreements with a bank or trust company (including a Lender) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or directly and fully guaranteed
by the United States, and (f) obligations of any state of the United States or
any political subdivision thereof for the payment of the principal and
redemption price of and interest on which there shall have been irrevocably
deposited Government Obligations maturing as to principal and interest at times
and in amounts sufficient to provide such payment.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section 2.14,
by any lending office of such Lender or by such Lender’s holding company, if
any) with any policy, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date;
provided that, notwithstanding anything herein to the contrary,

(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean such time as:

(1) any Person or group (within the meaning of Section 13(d) or 14(d) of the
Securities Act of 1933, as amended) has become, directly or indirectly, the
beneficial owner, by way of merger, consolidation or otherwise, of 35% or more
of the voting power of the Voting Stock of the Borrower on a fully-diluted
basis, after giving effect to the conversion and exercise of all outstanding
warrants, options and other securities of the Borrower convertible into or
exercisable for Voting Stock of the Borrower (whether or not such securities are
then currently convertible or exercisable); or

(2) the sale, lease or transfer of all or substantially all of the consolidated
assets of the Borrower to any Person or group; or

(3) the board of directors of the Borrower shall cease to consist of a majority
of Continuing Directors; or

(4) the Borrower consolidates with or merges with or into another Person or any
Person consolidates with, or merges with or into, the Borrower (in each case,
whether or not in compliance with the terms of this Agreement), in any such
event pursuant to a transaction in which immediately after the consummation
thereof Persons owning a majority of the Voting Stock of the Borrower
immediately prior to such consummation shall cease to own a majority of the
Voting Stock of the Borrower.

 

5



--------------------------------------------------------------------------------

“Closing Date” shall mean the date on which the conditions precedent set forth
in Sections 4.01 and 4.02 have been satisfied or waived.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commitment” shall mean, with respect to any Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, under the headings
“Initial Loan Commitments—Interim Order Loans” and “Post-Initial Allocation
Commitments”, which “Post-Initial Allocation Commitments” on Schedule 2.01 will
be updated on the Initial Allocation Date as set forth in Section 2.01(c) to
reflect the Initial Allocation, or in the Assignment and Acceptance pursuant to
which such Lender assumed its commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of all Lenders’ Commitments on the Closing
Date immediately before the funding of the Interim Order Loan is $206,700,000
(the “Total Commitment”).

“Confirmed Order” shall mean an order or other indication of interest, in
accordance with industry standards, by a customer not an Affiliate of the
Borrower or any of its Subsidiaries which has been accepted in the ordinary
course of business by representatives of the Borrower or any of its
Subsidiaries.

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board of

Directors of the Borrower who:

(1) was a member of such Board of Directors on the Closing Date; or

(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Corporate Restructuring Transaction” shall have the meaning assigned to such
term in Exhibit B to the RSA.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facility” shall have the meaning assigned to such term in the
Preliminary Statement.

“Debtors” shall mean the Borrower and any Subsidiary thereof that is a debtor in
the Cases.

“Deemed Capitalized Leases” shall mean obligations of the Borrower or any
Subsidiary of the Borrower that are classified as “capital lease obligations”
under GAAP due to the application of FASB ASC Topic 840 or any subsequent
pronouncement having similar effect and, except for such regulation or
pronouncement, such obligation would not constitute a Capitalized Lease
Obligation.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) defaults in its obligation to
make any Loan or fulfill any obligation required to be made or fulfilled by it
hereunder in the case of any funding requirement within two Business Days of the
date such Loans were required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (which

 

 

6



--------------------------------------------------------------------------------

conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Administrative Agent or any Loan Party in writing that it does not
intend to satisfy any such obligations, (c) has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian, administrator, assignee for the benefit of creditors or
similar person charged with the reorganization or liquidation of its business,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar person charged
with the reorganization or liquidation of its business, appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that if a Lender
would be a “Defaulting Lender” solely by reason of events relating to a parent
company of such Lender or solely because a Governmental Authority has been
appointed as receiver, conservator, trustee or custodian for such Lender, such
Lender shall not be a “Defaulting Lender” if and for so long as such Lender
confirms in writing, upon request by the Administrative Agent, that it will
continue to comply with its obligations to make Loans and fulfill all other
obligations required to be made and fulfilled by it hereunder, or (d) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action (as defined in Section 9.19).

“DIP Collateral” and “Collateral” shall mean any and all assets, whether real or
personal, tangible or intangible, on which Liens are purported to be granted
pursuant to the Security Documents as security for the Obligations and the
“Collateral” referred to in the Orders, including substantially all real and
personal property of the Loan Parties, other than Excluded Assets.

“DIP Priority Collateral” shall mean any and all DIP Collateral other than First
Lien Notes Priority Collateral and Encumbered Collateral.

“DIP Proceeds Account” shall mean a segregated or other deposit account of the
Borrower, including without limitation, the Borrower’s existing concentration
account, over which the Collateral Agent (for the benefit of the Secured
Parties) has a legal, valid, binding, continuing, enforceable, first priority
Lien.

“DIP Superpriority Claims” has the meaning specified in the Interim Order or the
Final Order, as applicable.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the Stated Maturity Date. Notwithstanding the
preceding sentence, any Equity Interest that would constitute Disqualified Stock
solely because the holders of the Equity Interest have the right to require the
Borrower to repurchase such Equity Interest upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Equity Interest provide that the Borrower may not repurchase or redeem any
such Equity Interest pursuant to such provisions unless such repurchase or
redemption complies with Section 6.01 hereof. The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that the Borrower and its Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

“dollars” or “$” shall mean lawful money of the United States of America.

 

7



--------------------------------------------------------------------------------

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia.

“Dutch Pledge” shall mean the Dutch law governed pledge over shares dated [on
the Closing Date] between Alliance One International Holdings, Ltd., as pledgor,
Intabex Netherlands B.V. as the company, and the Collateral Agent, as collateral
agent, in respect of the pledge by Alliance One International Holdings, Ltd.
over its shares in Intabex Netherlands B.V.

“Dutch Parallel Debt” shall mean, in relation to an Underlying Debt, an
obligation to pay the Collateral Agent an amount equal to (and in the same
currency as) the amount of that Underlying Debt.

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that in any event, “Eligible Assignee” shall not include
(x) the Borrower or any Affiliate (which for this purpose shall not include the
Administrative Agent or any of its branches or Affiliates engaged in the
business of making commercial loans) thereof or (y) any Defaulting Lender.

“Encumbered Collateral” shall mean any assets of the Debtors subject to a valid,
binding, enforceable, perfected and non-avoidable Lien securing obligations
(other than the First Lien Notes Obligations and obligations under the ABL
Credit Agreement) as of the Petition Date.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
written notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or to any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.

“Environmental Law” shall mean any Federal, state, foreign or local statute, law
(including principles of common law), rule, regulation, ordinance, code,
directive, judgment or order, now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, relating to
the protection of the environment, or of human health (as it relates to the
exposure to Hazardous Materials) or to the presence, Release or threatened
Release, or the manufacture, use, transportation, treatment, storage, disposal
or recycling of Hazardous Materials, or the arrangement for any such activities.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest (including
membership interest or share) and any limited liability company membership
interest.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any person, as defined in Section 3(9) of ERISA,
that for purposes of Title I or Title IV of ERISA or Section 412 of the Code
would be deemed at any relevant time to be a single employer or otherwise
aggregated with the Borrower or any of its Subsidiaries under Section 414 of the
Code or Section 4001 of ERISA.

“ERISA Event” shall mean any one or more of the following:

(1) any Reportable Event;

(2) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA;

(3) institution of proceedings by the PBGC, or the occurrence of an event or
condition which would reasonably be expected to constitute grounds for the
institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan;

(4) the failure to make a required contribution to any Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
the Code or ERISA, or the arising of such a lien or encumbrance; there being or
arising any “unpaid minimum required contribution” or “accumulated funding
deficiency” (as defined or otherwise set forth in Section 4971 of the Code or
Part 3 of Subtitle B of Title I of ERISA), whether or not waived; or the filing
of any request for or receipt of a minimum funding waiver under Section 412 of
the Code with respect to any Plan, or that such filing may be made or a
determination that any Plan is, or is expected to be, considered an at-risk plan
or in endangered or critical status within the meaning of Title IV of ERISA;

(5) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;

(6) the complete or partial withdrawal of the Borrower or any of its
Subsidiaries or any ERISA Affiliate from a Multiemployer Plan, the insolvency or
critical status under Title IV of ERISA of any Multiemployer Plan; or the
receipt by the Borrower or any of its Subsidiaries or any ERISA Affiliate, of
any notice, or the receipt by any Multiemployer Plan from any of the Borrower,
any of its Subsidiaries or any ERISA Affiliate of any notice, that a
Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA; or

(7) the Borrower, any of its Subsidiaries or an ERISA Affiliate incurring any
material liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA).

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

9



--------------------------------------------------------------------------------

“Excluded Assets” shall (i) with respect to each Loan Party that is not a UK
Loan Party, have the meaning assigned to such term in the Pledge and Security
Agreement or in any other Security Document and (ii) with respect to each UK
Loan Party, shall mean the assets and property specified in Section 3.3.1 of the
UK Debenture.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.21(a)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.20(e), and (d) any withholding Taxes imposed under FATCA.

“Existing Securitization Facilities” shall mean the facilities under the
documents described on Schedule 1.01(b).

“Exit Term Facility Term Sheet” shall mean the Exit Term Facility Term sheet
attached as Exhibit E to the RSA, as such term sheet may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms of the RSA.

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of the seller, determined in good faith by the board of directors of
the Borrower (unless otherwise provided in this Agreement).

“FATCA” shall mean Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreements (and any fiscal
or regulatory legislation, rules or official administrative practices adopted)
implementing any of the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. If the Federal Funds Effective
Rate is less than zero, it shall be deemed to be zero hereunder.

“Final Availability Amount” shall mean (i) the Total Commitment (or such lesser
amount approved by the Bankruptcy Court in the Final Order) less (ii) the
Interim Availability Amount.

“Final Order” shall mean, collectively, the order of the Bankruptcy Court
entered in the Cases after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court, which order shall be
in the form of the Interim Order (with only such modifications thereto as are
necessary to convert the Interim Order to a final order and such other
modifications as are reasonably satisfactory to the Required Financing
Commitment Parties (and, with respect to those provisions thereof that affect
the rights, obligations, liabilities and duties of the Administrative Agent or
the Collateral Agent, to the Administrative Agent or the Collateral Agent, as
applicable) in their reasonable discretion), together with all extensions,
modifications, and amendments thereto.

 

10



--------------------------------------------------------------------------------

“Final Order Entry Date” shall mean the date on which the Final Order is entered
by the Bankruptcy Court.

“Final Order Loan” shall have the meaning assigned to such term in Section 2.01.

“Financial Officer” of any person shall mean the chief financial officer,
finance director, principal accounting officer, treasurer, assistant treasurer
or controller of such person.

“Financing Commitment Parties” shall have the meaning assigned to such term in
the RSA.

“First Day Orders” shall mean all orders entered by the Bankruptcy Court on or,
within five Business Days of, the Petition Date, or based on motions filed on or
about the Petition Date which, for the avoidance of doubt, shall include a “cash
management order”.

“First Lien Notes” shall mean the Borrower’s 8.500% Senior Secured First Lien
Notes due 2021 issued and outstanding under the First Lien Notes Indenture.

“First Lien Notes Indenture” shall mean that certain Indenture, dated as of
October 14, 2016, between the Borrower, the guarantors from time to time party
thereto, and The Bank of New York Mellon Trust Company, N.A., as trustee,
collateral agent, registrar and paying agent.

“First Lien Notes Obligations” shall have the meaning assigned to the term
“Secured Obligations” in the First Lien Notes Indenture.

“First Lien Notes Priority Collateral” shall, solely as to the Borrower and or
guarantors in respect of the First Lien Notes Obligations, have the meaning
assigned to the term “First Lien Notes Priority Collateral” in the Senior Lien
Intercreditor Agreement; provided that the First Lien Notes Priority Collateral
hereunder shall be limited to such “First Lien Notes Priority Collateral” that
is subject to a valid, binding, enforceable, perfected and non-avoidable Lien
securing the First Lien Notes Obligations as of the Petition Date.

“Fiscal Year” shall mean the four consecutive fiscal quarters ending on March 31
of each calendar year.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund), scheme or other similar program established or
maintained outside the United States by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States, which plan, fund, scheme or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary of such Person.

 

11



--------------------------------------------------------------------------------

“Full Availability Date” shall mean the date on which the conditions precedent
set forth in Sections 4.01 and 4.04 have been satisfied or waived and the
borrowing of the Final Order Loan occurs.

“GAAP” shall generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other national or supra-national entity or body
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” shall mean a guarantee other than by endorsement of negotiable
instruments for deposit or collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Guarantee Agreement” shall mean the Subsidiaries Guarantee Agreement,
substantially in the form of Exhibit D-1, dated as of the Closing Date among the
Borrower, the Subsidiaries party thereto and the Collateral Agent for the
benefit of the Secured Parties.

“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants, or substances in any form that are prohibited, limited or
regulated pursuant to any Environmental Law by virtue of their toxic or
otherwise deleterious characteristics, including without limitation any
petroleum or petroleum products, radioactive materials, asbestos in any form
that is or could become friable, urea formaldehyde foam insulation, dielectric
fluid containing levels of polychlorinated biphenyls, and radon gas.

“Hedge Agreement” shall mean, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement, or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements, or other
interest or exchange rate or commodity price hedging agreements.

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under any Hedge Agreement.

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by or issued in exchange for bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof);

 

12



--------------------------------------------------------------------------------

(3) in respect of the maximum amount available to be drawn or paid under letters
of credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations issued for the account of such Person and all unpaid
drawings and unreimbursed payments in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety and appeal bonds and similar
obligations;

(4) representing Capitalized Lease Obligations or attributable debt in respect
of sale-leaseback transactions;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(6) representing any Hedging Obligations or other Bank Product Obligations,

if and to the extent any of the preceding items (other than letters of credit,
attributable debt in respect of sale-leaseback transactions and Hedging
Obligations) would appear as a liability upon a balance sheet of the specified
Person prepared in accordance with GAAP, but excluding Deemed Capitalized
Leases. In addition, the term “Indebtedness” includes all Indebtedness of others
secured by a Lien on any asset of the specified Person (whether or not such
Indebtedness is assumed by the specified Person) and, to the extent not
otherwise included, the Guarantee by the specified Person of any Indebtedness of
any other Person. Indebtedness shall be calculated without giving effect to the
effects of FASB ASC Topic 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Initial Allocation” shall have the meaning assigned to the term “DIP
Allocation” in the DIP Term Sheet attached as Exhibit C to the RSA.

“Initial Allocation Commitment Notice” shall have the meaning assigned to such
term in Section 2.01(c).

“Initial Allocation Date” shall mean the effective date of the assignment of
Commitments (and related rights and obligations under this Agreement) pursuant
to the Initial Allocation and the date on which the borrowing of the Initial
Allocation Date Loan occurs, which is expected to be not more than ten (10)
Business Days after the Closing Date (or such other practicable time as
reasonably agreed by the Required Financing Commitment Parties, the
Administrative Agent and the Borrower).

“Initial Allocation Date Loan” shall have the meaning assigned to such term in
Section 2.01.

“Initial Budget” shall have the meaning assigned to such term in the Interim
Order or the Final Order, as applicable, and delivered pursuant to
Section 4.02(c).

“Initial Lenders” shall mean the Lenders listed on Schedule 2.01 as of the
Closing Date.

 

13



--------------------------------------------------------------------------------

“Initial Loan” shall have the meaning assigned to such term in Section 2.01.

“Interest Payment Date” shall mean, with respect to any Eurodollar Borrowing,
the last day of the Interest Period of such Eurodollar Borrowing, and with
respect to any ABR Borrowing, the last day of the calendar month; provided,
however, that if any Interest Payment Date would be a day other than a Business
Day, such Interest Payment Date shall be the next preceding Business Day.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one month thereafter, or as otherwise set
forth in Section 2.01; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interim Availability Amount” shall mean $131,700,000 or such lesser amount
approved by the Bankruptcy Court in the Interim Order.

“Interim Order” shall mean the order of the Bankruptcy Court entered in the
Cases after an interim hearing (assuming satisfaction of the standard prescribed
in Bankruptcy Rule 4001 and other applicable law) substantially in the form of
Exhibit E hereto or otherwise in form and substance reasonably satisfactory to
the Required Financing Commitment Parties and the Loan Parties in their
reasonable discretion, which, among other matters but not by way of limitation,
authorizes, on an interim basis, the Borrower and Subsidiary Guarantors to
execute and perform under the terms of this Agreement and the other Loan
Documents.

“Interim Order Loan” shall have the meaning assigned to such term in
Section 2.01.

“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC.

“Investments” shall mean, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business to the extent consistent with
the Approved DIP Budget and any applicable order of the Bankruptcy Court),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
Except as otherwise provided in this Agreement, the amount of an Investment will
be determined at the time the Investment is made and without giving effect to
subsequent changes in value.

“IRS” shall mean the United States Internal Revenue Service.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender Advisors” shall mean Wachtell, Lipton, Rosen & Katz; Morris Nichols
Arsht & Tunnell LLP; and the Lender Financial Advisor.

 

14



--------------------------------------------------------------------------------

“Lender Financial Advisor” shall mean TRS Advisors LLC, in its capacity as
financial advisor to the Initial Lenders.

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate of interest appearing on the applicable Bloomberg page
(or on any successor or substitute page of such service, or any successor to
such service as determined by the Administrative Agent) as the London interbank
offered rate administered by ICE Benchmark Administration Limited for deposits
in dollars for a term comparable to such Interest Period, at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period; provided that in no event shall the LIBO
Rate be less than 1.50%; provided, further, that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the rate shall be, at any time, the rate per annum determined by the
Administrative Agent (the “Interpolated Rate”) (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Rate for the
longest period (for which that LIBO Rate is available in Dollars) that is
shorter than the Interest Period and (b) the LIBO Rate for the shortest period
(for which that LIBO Rate is available for Dollars) that exceeds the Interest
Period, in each case, at such time; provided that in no event shall the
Interpolated Rate be less than 1.50%.

“Lien” shall mean any mortgage, pledge, declaration of trust, charge,
hypothecation, assignment, assignment by way of security, deposit arrangement,
encumbrance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any other similar recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).

“Liquidity” shall mean, as of any time, the sum of (i) unrestricted domestic
cash and Cash Equivalents of the Borrower and its Subsidiaries (excluding cash
and Cash Equivalents in the DIP Proceeds Account), (ii) Loan proceeds in the DIP
Proceeds Account; provided that on the date the Interim Order Loan is made, the
amount of such Loan proceeds for purposes of this clause (ii) shall be deemed to
have a starting balance equal to the Interim Availability Amount before
deductions until but excluding the date the Initial Allocation Date Loan is
made, irrespective of whether a lesser amount of actual Loan proceeds is in such
account for the same period and (iii) after the entry of the Final Order, the
principal amount of Loans available for borrowing hereunder (as to which all
conditions precedent other than delivery of a borrowing notice have been
satisfied), in each case at such time.

“LLC Division” shall mean the statutory division of any limited liability
company into two or more limited liability companies pursuant to Section 18.217
of the Delaware Limited Liability Company Act or a comparable provision of a
different jurisdiction’s laws, as applicable.

“Loan Documents” shall mean this Agreement, the Security Documents, the Agent
Fee Letter, the promissory notes, if any, executed and delivered pursuant to
Section 2.04(e), and the DIP Orders.

“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.

“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01.

 

 

15



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean any event, change, condition, occurrence or
circumstance which has had, or could reasonably be expected to have, either
individually or in the aggregate, (a) a material adverse change in, or a
material adverse effect on, the business, operations, property, assets,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) a material adverse effect
(i) on the rights or remedies of the Lenders, the Administrative Agent or the
Collateral Agent hereunder or under any other Loan Document, (ii) on the ability
of the Loan Parties taken as a whole to perform their obligations to the
Lenders, the Administrative Agent or the Collateral Agent hereunder or under any
other Loan Document, or (iii) upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party, other than, in each case, as a result of the events leading up to, and,
resulting from the commencement of a proceeding under Chapter 11, the
continuation and prosecution thereof, including circumstances or conditions
resulting from, or incidental to, such events, commencement, continuation and
prosecution, which shall not, individually or in the aggregate, constitute a
Material Adverse Effect; provided that no effect on the business, assets,
operations, financial condition or operating results of the Borrower and the
Subsidiaries as a result of the Coronavirus Disease 2019 (COVID-19) shall
constitute a Material Adverse Effect under clause (a) of the definition thereof.

“Material Contract” shall mean any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.

“Material Domestic Subsidiary” shall mean (i) any Domestic Subsidiary of the
Borrower or any Foreign Subsidiary of the Borrower that guarantees or otherwise
provides direct credit support for any Indebtedness of the Borrower, in each
case that would constitute a “significant subsidiary” of the Borrower as defined
in Rule 1.02 of Regulation S-X promulgated by the SEC except that for purposes
of this definition all references in such Rule 1.02 to “ten percent (10%)” shall
be deemed to be references to “five percent (5%)” and (ii) any Subsidiary of the
Borrower that guaranteed the First Lien Notes or the Second Lien Notes as of the
Petition Date.

“Material Foreign Subsidiary” shall mean any Foreign Subsidiary of the Borrower
that would constitute a “significant subsidiary” of the Borrower as defined in
Rule 1.02 of Regulation S-X promulgated by the SEC.

“Material Local Credit Facilities” shall mean those local credit facilities of
any of the Borrower’s Subsidiaries with an outstanding principal balance at any
time after the Closing Date of more than $25,000,000.

“Maturity Date” shall mean the earliest of (i) the date that is six (6) months
after the Closing Date (the “Stated Maturity Date”), (ii) the date of the
substantial consummation (as defined in Section 1101(2) of the Bankruptcy Code)
of an Acceptable Plan, (iii) the date on which the Loan Parties consummate a
sale of all or substantially all of the assets of the Loan Parties pursuant to
section 363 of the Bankruptcy Code or otherwise and (iv) such earlier date on
which the Loans shall become due and payable by acceleration or otherwise in
accordance with the terms of this Agreement and the other Loan Documents.

“Minimum Hold Percentage” shall mean, with respect to each Lender party to this
Agreement on the Closing Date, the applicable percentage under the heading
“Minimum Hold Percentage—Closing Date Lenders” on Schedule 2.01.

 

16



--------------------------------------------------------------------------------

“Minority Interest Consolidated Entity” shall mean any Person that is not a
Subsidiary of the Borrower but is consolidated in the Borrower’s financial
statements for purposes of GAAP.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to (or to which there is or
may be an obligation to contribute to) by the Borrower or any of its
Subsidiaries or an ERISA Affiliate or with respect to which the Borrower or any
of its Subsidiaries has any current liability (including on account of an ERISA
Affiliate).

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the Net Sale
Proceeds in respect of such Asset Sale; and (b) with respect to any issuance or
incurrence of Indebtedness, the cash proceeds thereof, net of all taxes and
customary fees, commissions, costs and other expenses incurred in connection
therewith.

“Net Sale Proceeds” shall mean, for any Asset Sale, the gross cash proceeds
(using the fair market value of any Cash Equivalents, and including any cash or
Cash Equivalents received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from such
sale or other disposition of assets, net of (i) reasonable, direct cash
transaction costs (including, without limitation, any underwriting, brokerage or
other customary selling commissions, reasonable legal, advisory and other fees
and expenses (including title and recording expenses), associated therewith and
sales, VAT and transfer taxes arising therefrom), (ii) the amount of such gross
cash proceeds required to be used to permanently repay any Indebtedness (other
than Indebtedness secured pursuant to the Security Documents and the Secured
Notes Documents) which is secured by a Permitted Lien on the respective assets
which were sold or otherwise disposed of that is prior or senior to the Lien
securing the Obligations (including to the extent the assets subject of such
Asset Sale constitute First Lien Notes Priority Collateral), and (iii) the
estimated net marginal increase in income taxes which will be payable by the
Borrower’s consolidated group or any Subsidiary of the Borrower with respect to
the Fiscal Year of the Borrower in which the sale or other disposition occurs as
a result of such sale or other disposition.

“Notice and Instruction Form” shall mean the Notice and Instruction Form
delivered by or on behalf of the Borrower to holders of Second Lien Notes in
connection with the Initial Allocation.

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and
(ii) all other monetary obligations of the Borrower to any of the Secured
Parties under this Agreement and each of the other Loan Documents, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (other than the Borrower’s Dutch Parallel Debt),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to this Agreement and each of the other Loan Documents and
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to this Agreement and each of the other Loan
Documents.

“Orders” shall mean, collectively, the Interim Order and the Final Order.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

17



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar taxes or any other excise
or property taxes, charges or similar levies arising from any payment made under
any Loan Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.21).

“PACA” shall mean the Perishable Agricultural Commodities Act of 1980, as
amended.

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“Payment in Full” or “Paid in Full” shall mean, with respect to the Obligations,
(A) (i) termination of the Commitments of all of the Lenders and (ii) payment in
full in cash of all Obligations under the Loan Documents (other than contingent
indemnification obligations and other obligations not then payable which
expressly survive termination and as to which no claim has been asserted) or
(B) consummation of the Exit Conversion in accordance with the terms and
conditions herein.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

“Permitted Investments” shall mean:

(1) any Investment (i) in the Borrower or in a Subsidiary of the Borrower
existing on the Petition Date; (ii) by the Borrower or any Subsidiary of the
Borrower in any domestic Loan Party or any UK Loan Party; (iii) by any
Subsidiary Guarantor or any Subsidiary of such Subsidiary Guarantor in another
Subsidiary Guarantor or Subsidiary of a Subsidiary Guarantor; and (iv) by any
Subsidiary not described in the foregoing clause (iii) in any other such
Subsidiary;

(2) any Investment in cash or Cash Equivalents;

(3) any Investment made as a result of the receipt of non-cash consideration
from an asset sale that was made pursuant to and in compliance with Section 6.04
or any other disposition of assets not constituting an Asset Sale;

(4) any acquisition of assets or Equity Interest solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower;

(5) any Investments received in compromise or resolution of (a) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of its Subsidiaries, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer; or (b) litigation, arbitration or other
disputes;

(6) Investments represented by Hedging Obligations entered into prior to the
Petition Date;

(7) loans and advances to growers and other suppliers of tobacco (including
Affiliates) in the ordinary course of its business in an aggregate outstanding
principal amount consistent with past practice of the Borrower and its
Affiliates;

 

18



--------------------------------------------------------------------------------

(8) any guarantee and any guarantee of Indebtedness permitted to be incurred
pursuant to Section 6.03;

(9) any Investment existing on, or made pursuant to binding commitments existing
on, the Petition Date;

(10) Investments made in the ordinary course of such Person’s business in export
notes, trade credit assignments, bankers’ acceptances, guarantees and
instruments of a similar nature issued in connection with the financing of
international trading transactions by:

(a) any commercial bank or trust company (or any Affiliate thereof) organized
under the laws of the United States of America, any state thereof, or the
District of Columbia having capital and surplus in excess of $100.0 million; or

(b) any international bank organized under the laws of any country which is a
member of the OECD or a political subdivision of any such country, and having a
combined capital and surplus in excess of $100.0 million;

(11) any Investment in accounts receivables owing to the Borrower or any of its
Subsidiaries, if created or acquired in the ordinary course of business
consistent with past practice and payable or dischargeable in accordance with
customary trade terms of the Borrower or such Subsidiary;

(12) the Borrower and its Subsidiaries may make loans and advances to their
officers, directors and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $500,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);

(13) to the extent constituting Investments under Sections 6.03(b)(xii) and
(xiii);

(14) the Borrower and its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors consistent with
their past practices, so long as such expenses were incurred in the ordinary
course of business of the Borrower or such Subsidiary;

(15) Investments (other than in Collateral) in Persons consisting of non-cash
consideration; provided that the aggregate value of all such consideration under
this clause (15) shall not exceed $750,000;

(16) the Borrower and its Subsidiaries may make additional Investments described
on Schedule 1.01(c); and

(17) the Borrower and its Subsidiaries may make additional Investments not
otherwise permitted under this clause (17) in an aggregate principal amount not
to exceed $250,000.

“Permitted Refinancing Indebtedness” shall mean with respect to any
Indebtedness, any subsequent extension, renewal or refinancing thereof; provided
that (i) the aggregate principal amount of the Indebtedness to be extended,
renewed or refinanced does not increase from that amount outstanding at the time
of any such extension, renewal or refinancing and (ii) after giving effect to
such extension, renewal or refinancing, such Indebtedness has a final maturity
no earlier, and a weighted average life to maturity no shorter, than the
Indebtedness extended, renewed or refinanced.

 

19



--------------------------------------------------------------------------------

“Permitted Variance” shall mean any variance permitted under Section 6.09.

“Person” or “person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited partnership, limited liability partnership, limited or unlimited
liability company or government or other entity.

“Petition Date” shall have the meaning assigned to such term in the Preliminary
Statement.

“Plan” shall mean an “employee benefit plan” as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) maintained, sponsored or contributed to by the
Borrower or any of its Subsidiaries or with respect to which the Borrower or any
of its Subsidiaries has any liability (including on account of an ERISA
Affiliate).

“Platform” shall have the meaning assigned to such term in Section 9.01.

“pledge” shall include any pledge or charge of any asset.

“Pledge and Security Agreement” shall mean the Pledge and Security Agreement,
substantially in the form of Exhibit D-2, dated as of the Closing Date among the
Borrower, the Subsidiaries party thereto and the Collateral Agent for the
benefit of the Secured Parties.

“Prepetition Secured Debt” shall mean the Indebtedness under the First Lien
Notes and the Second Lien Notes.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by The Wall Street Journal as the “Prime Rate” in the United States
(or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent)); each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

“Projections” shall mean the projections that were prepared by or on behalf of
the Borrower in connection with the Transactions and delivered to the Lenders
prior to the Closing Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures thereon, including
freeholds and Leaseholds.

“Recipient” shall mean (a) the Administrative Agent or (b) any Lender, as
applicable.

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

20



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors (including its attorneys and financial advisors) of such
person and such person’s Affiliates.

“Release” or “Released” shall mean disposing, discharging, injecting, spilling,
pumping, leaking, leaching, dumping, emitting, escaping, emptying, pouring,
seeping, migrating or the like, into or upon any land or water or air, or
otherwise entering into the environment.

“Reorganization Plan” shall mean a joint prepackaged Chapter 11 plan of
reorganization with respect to any or all of the Cases of the Debtors.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.

“Required Financing Commitment Parties” shall mean, at any time, Financing
Commitment Parties having Loans and Commitments representing more than 50% of
the sum of all Loans and Commitments outstanding at such time held by all
Financing Commitment Parties and in any event including at least three
(3) unaffiliated Financing Commitment Parties.

“Required Lenders” shall mean, at any time, Lenders (other than Defaulting
Lenders) having Loans and Commitments representing more than 50% of the sum of
all Loans and Commitments (other than those held by Defaulting Lenders)
outstanding at such time.

“Requirement of Law” shall mean, as to any Person, each law, treaty, rule
(including rule of public policy), regulation, statute, order, executive order,
ordinance, decree, determination, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated, imposed
or entered into or agreed by an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” of any person shall mean any executive officer, executive
vice president or Financial Officer of such person and any other officer,
director or similar official thereof responsible for the administration of the
obligations of such person in respect of this Agreement (including, for the
avoidance of doubt, any person designated as an “Authorized Person” by any Loan
Party with respect to the Loan Documents).

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“RSA” shall mean that certain Restructuring Support Agreement dated as of
June 14, 2020, executed and delivered by the Borrower and the other parties
thereto, as such agreement may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

 

21



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or (c) the Swiss government,
including those administered by the Swiss State Secretariat for Economic Affairs
and the Directorate of International Law.

“SEC” shall mean the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of its functions.

“Second Lien Notes” shall mean the Borrower’s 9.875% Senior Secured Second Lien
Notes due 2021 issued and outstanding under the Second Lien Notes Indenture.

“Second Lien Notes Indenture” shall mean that certain Indenture, dated as of
August 1, 2013, between the Borrower, the guarantors from time to time party
thereto, Law Debenture Trust Company of New York, as trustee, Law Debenture
Trust Company of New York, as collateral trustee and Deutsche Bank Trust Company
Americas, as registrar and paying agent.

“Second Lien Notes Obligations” shall have the meaning assigned to the term
“Secured Obligations” in the Second Lien Notes Indenture.

“Secured Parties” shall have the meaning assigned to the term “DIP Secured
Parties” in the

Orders.

“Security Documents” shall mean the DIP Orders, the Pledge and Security
Agreement, the UK Debenture, the UK Trust Deed, the Dutch Pledge, the Guarantee
Agreement and each of the security agreements, trust deeds, mortgages and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.13.

“Senior Lien Intercreditor Agreement” shall mean that certain Senior Lien
Intercreditor Agreement, dated as of October 14, 2016, between Deutsche Bank AG
New York Branch and The Bank of New York Mellon Trust Company N.A.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Agreements” shall have the meaning set forth on Schedule 7.13.

 

22



--------------------------------------------------------------------------------

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date hereof, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” shall mean, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Equity Interest entitled (without regard
to the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership or limited liability company of which (a) more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(a),
and each other Subsidiary that is or becomes a party to the Guarantee Agreement
pursuant to Section 5.13.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Threshold Amount” shall mean $25,000,000.

“Total Commitment” shall have the meaning assigned to such term in the
definition of “Commitments.”

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings hereunder on the Closing Date, (b) the Cases,
(c) all related transactions to occur on, prior to or after the Closing Date and
(d) the payment of fees and expenses related to the foregoing.

 

24



--------------------------------------------------------------------------------

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“UK Debenture” shall mean the English law governed debenture dated [on the
Closing Date] between Alliance One International Holdings, Ltd. and Pyxus
Agriculture Holdings Limited, as chargors, and the Collateral Agent, as
collateral agent.

“UK Loan Party” and “UK Loan Parties” shall mean any Loan Party or Loan Parties
organized or existing under the laws of the United Kingdom, including of England
and Wales or Scotland.

“UK Legal Reservations” shall mean, in the case of any UK Loan Party or any Loan
Document governed by English law or to which a UK Loan Party is party: (i) the
principle that certain remedies may be granted or refused at the discretion of
the court, the limitation of enforcement by laws relating to bankruptcy,
insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors and
secured creditors; (ii) the time barring of claims under applicable limitation
laws and defences of acquiescence, set off or counterclaim and the possibility
that an undertaking to assume liability for or to indemnify a person against
non-payment of stamp duty may be void; (iii) the principle that in certain
circumstances Collateral granted by way of fixed charge may be recharacterised
as a floating charge or that Collateral purported to be constituted as an
assignment may be recharacterised as a charge; (iv) the principle that
additional interest imposed pursuant to any relevant agreement may be held to be
unenforceable on the grounds that it is a penalty and thus void; (v) the
principle that a court may not give effect to an indemnity for legal costs
incurred by an unsuccessful litigant; (vi) the principle that the creation or
purported creation of Collateral over any contract or agreement which is subject
to a prohibition on transfer, assignment or charging may be void, ineffective or
invalid and may give rise to a breach of the contract or agreement over which
Collateral has purportedly been created; (vii) similar principles, rights and
defences under the laws of any relevant jurisdiction; (viii) the making or the
procuring of the appropriate registrations, filing, endorsements, notarisation,
stampings and/or notifications of the Security Documents and/or the Collateral
created thereunder and (ix) any other matters which are set out as
qualifications or reservations (however described) as to matters of law in any
legal opinion delivered to the Administrative Agent or Collateral Agent pursuant
to any Loan Document.

“UK Perfection Requirement” shall mean any registration, filing, endorsement,
notarization, stamping, notification or other action or step to be made or
procured in any jurisdiction in order to create, perfect or enforce the Lien
created by a Security Document and/or to achieve the relevant priority for the
Lien created thereunder.

“UK Security Documents” shall mean the Security Documents governed by the laws
of the United Kingdom, including England and Wales and Scotland.

“UK Trust Deed” shall mean the English law governed security trust deed dated
[on the Closing Date] between Pyxus International, Inc. and the Collateral
Agent, as collateral trustee.

 

24



--------------------------------------------------------------------------------

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.20(e).

“Uncommitted Inventories” shall mean tobacco inventories for which the Borrower
or any of its Subsidiaries has not received a Confirmed Order, which such
inventories are reflected on the books and records of the Borrower or any of its
Subsidiaries as uncommitted inventories in accordance with GAAP.

“Underlying Debt” shall mean, in relation to the Borrower and at any given time,
each obligation (whether present of future, actual or contingent) owing by the
Borrower to a Lender under the Loan Documents (including, for the avoidance of
doubt, any change or increase in those obligations pursuant to or in connection
with any amendment or supplement or restatement or novation of any Loan
Document, in each case whether or not anticipated as of the date of this
Agreement) excluding the Borrower’s Dutch Parallel Debts.

“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
such Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Variance Report” shall have the meaning assigned to such term in
Section 5.01(r).

“Variance Report Date” shall have the meaning assigned to such term in
Section 5.01(r).

“Variance Testing Period” shall mean, as of any Variance Report Date, the
four-week period ending on the most recent Friday (or, if shorter, the period
from the beginning of the week in which the Petition Date occurred through the
week ending on the most recent Friday).

“Voting Stock” of any Person shall mean all of the class or classes pursuant to
which the holders thereof have the general voting power under ordinary
circumstances to elect at least a majority of the board of directors, managers
or trustees of such Person (irrespective of whether or not at the time Equity
Interests of any other class or classes shall have or might have voting power by
reason of the happening of any contingency).

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Equity Interest is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

 

25



--------------------------------------------------------------------------------

“Withholding Agent” shall mean any Loan Party or the Administrative Agent.

SECTION 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time. The financial statements to be furnished to the
Lenders pursuant hereto shall be made and prepared in accordance with GAAP
applied on a basis consistent with the most recent audited consolidated
financial statements of the Borrower delivered to the Lenders prior to the
Closing Date (except as set forth in the notes thereto or as otherwise disclosed
in writing by the Borrower to the Lenders); provided that, (i) notwithstanding
anything to the contrary contained herein, all such financial statements shall
be prepared without giving effect to any election under FASB ASC 825 (or any
similar accounting principle permitting a Person to value its financial
liabilities at the fair value thereof), and (ii) no Person that is a Minority
Interest Consolidated Entity shall be consolidated with the Borrower and its
Subsidiaries for purposes of such financial statements.

SECTION 1.03 Timing of Payment or Performance. Except as otherwise provided
herein, when the payment of any obligation or the performance of any covenant,
duty, or obligation is stated to be due or performance required on (or before) a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

SECTION 1.04 LLC Division. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (including
any LLC Division, or any comparable event under a different jurisdiction’s laws,
as applicable): (a) if any asset, right, obligation or liability of any person
becomes the asset, right, obligation or liability of a different person, then it
shall be deemed to have been transferred from the original person to the
subsequent person, and (b) if any new person comes into existence, such new
person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

ARTICLE II

The Credits

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein and in the Orders, each
Lender agrees, severally and not jointly, to make Loans in dollars to the
Borrower in up to three (3) draws, (a) the first of which shall be on the
Closing Date (any Loans made on such date, the “Interim Order Loan”), (b) the
second of which shall be on the Initial Allocation Date (any Loans made on such
date, the “Initial Allocation Date Loan”, and together with the Interim Order
Loan, the “Initial Loan”) and (c) the third of which shall be on the Full
Availability Date (any Loans made on such date, the “Final Order Loan”), in each
case, in an aggregate principal amount not to exceed such Lender’s Commitment as
of such date (prior to giving effect to the making of such Loans); provided,
that:

(i) the Interim Order Loan shall be (x) in an aggregate principal amount not to
exceed the lesser of (A) $88,480,725.68 and (B) the amount approved by the
Bankruptcy Court in the Interim Order and (y) funded by the Lenders party to
this Agreement on the Closing Date in the amounts set forth on Schedule 2.01
under the heading “Initial Loan Commitments—Interim Order Loans”;

 

26



--------------------------------------------------------------------------------

(ii) the Initial Allocation Date Loan shall be (x) in an aggregate amount equal
to the Interim Availability Amount minus the aggregate principal amount of the
Interim Order Loan and (y) funded by each Lender in a respective amount such
that, after giving effect to the Initial Allocation Date Loan, each Lender holds
Loans equal to the product of (1) a fraction the numerator of which is the
aggregate amount of the Initial Loan and the denominator of which is the Total
Commitment and (2) such Lender’s Commitment as set forth under the heading
“Post-Initial Allocation Commitments” on Schedule 2.01 (for the avoidance of
doubt, the Initial Allocation Date Loan will not be funded ratably across all
Lenders); and

(iii) the Final Order Loan shall be funded ratably by each Lender in accordance
with its Commitment as set forth under the heading “Post-Initial Allocation Loan
Commitments” on Schedule 2.01 and in an aggregate amount equal to the Final
Availability Amount; and

(b) Each Borrowing shall consist of Loans of the same Type made on the same day
by the Lenders ratably according to their respective Commitments as set forth
above. Notwithstanding anything to the contrary, unless the Administrative Agent
and the Borrower shall otherwise agree, the initial Interest Period of any
Initial Allocation Date Loan or Final Order Loan that is a Eurodollar Loan (if
any) shall commence on the Initial Allocation Date or the Full Availability
Date, as applicable, and shall end on the last day of the then-current Interest
Period for the Interim Order Loan or Initial Loan, respectively, that is a
Eurodollar Loan then outstanding (if any). For the avoidance of doubt, once
funded the Interim Order Loan, the Initial Allocation Date Loan and the Final
Order Loan shall constitute a single class of Loans.

(c) No later than the twelfth day after entry of the Interim Order (or such
other time as reasonably acceptable to the Administrative Agent, the Borrower
and the Required Financing Commitment Parties), provided that the Borrower has
received the schedule described in this clause (c) from the Financing Commitment
Parties or their financial advisor, (i) the Borrower shall deliver to the
Administrative Agent a written notice, in form and substance reasonably
satisfactory to the Administrative Agent (the “Initial Allocation Commitment
Notice”), which notice shall attach a schedule updating the “Post-Initial
Allocation Commitments” on Schedule 2.01 (as delivered pursuant to
Section 2.01(c)) identifying each Lender and the amount of its Commitment and
(ii) each Lender that is not a party hereto on the Closing Date shall deliver to
the Administrative Agent a signature page to the “Master Joinder to the DIP
Credit Agreement” attached as Annex II to the Notice and Instruction Form,
executed by such Lender and the Borrower, pursuant to which, inter alia, such
Lender shall deliver (and shall represent and warrant that it has delivered) to
the Administrative Agent a completed Administrative Questionnaire, such
documentation and other information under applicable “know your customer” and
anti-money laundering rules and regulations requested by the Administrative
Agent, and such documentation and other information required under Section 2.20.
The schedule delivered pursuant to clause (i) of this Section 2.01(c) shall be
conclusive and binding absent manifest error. The parties hereto agree that the
Administrative Agent may conclusively rely on the Initial Allocation Commitment
Notice and this provision in adjusting the Register to reflect the Commitment of
each Lender.

 

27



--------------------------------------------------------------------------------

SECTION 2.02 Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their applicable Commitments as set forth
in Section 2.01; provided, however, that the failure of any Lender to make any
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender).

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time.
For purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 10:00
a.m., New York City time, and the Administrative Agent shall promptly credit the
amounts so received to the DIP Proceeds Account.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, but shall not be obligated
to, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender agrees to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds (which determination shall
be conclusive absent manifest error). If such Lender shall not repay to the
Administrative Agent such corresponding amount within three Business Days after
demand by the Administrative Agent, then the Administrative Agent shall be
entitled to recover such amount with interest thereon at the rate per annum
equal to the interest rate applicable at the time to the Loans comprising such
Borrowing, on demand, from the Borrower. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

 

28



--------------------------------------------------------------------------------

SECTION 2.03 Borrowing Procedure. In order to request a Borrowing, the Borrower
shall deliver a fully executed Borrowing Request to the Administrative Agent
(a) in the case of a Eurodollar Borrowing, not later than 12:00 (noon), New York
City time, one Business Day (or in the case of the Final Order Loan, three
Business Days) before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before a proposed Borrowing. Each such Borrowing Request shall be irrevocable,
and shall specify the following information: (i) whether the Borrowing then
being requested is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the
date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the DIP Proceeds Account to which funds are to be disbursed;
(iv) the amount of such Borrowing; and (v) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto; provided,
however, that, notwithstanding any contrary specification in any Borrowing
Request, each requested Borrowing shall comply with the requirements set forth
in Sections 2.01 and 2.02; provided, further, that the Borrower may condition
each Borrowing in such notice on the entry of the Interim Order or the Final
Order, as applicable. If no election as to the Type of Borrowing is specified in
any such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then except as set forth in Section 2.01, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

Each Lender will make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 10:00 a.m., New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided, that in the case of
the Initial Allocation Date Loan, any Lender required to fund such Loan pursuant
to Section 2.01(a)(ii) that is not a Lender on the Closing Date shall wire such
funds to the escrow account of the Administrative Agent specified in the Notice
and Instruction Form by the deadline set forth therein. Upon receipt of all
requested funds, the Administrative Agent will make such Loans available to the
Borrowers by promptly wiring the amounts so received, in like funds, to the DIP
Proceeds Account.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the principal amount of each Loan of such
Lender as provided in Section 2.11.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Subsidiary Guarantor and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms. In the event of any conflict between the accounts
maintained pursuant to paragraph (b) or (c) above, the accounts maintained by
the Administrative Agent pursuant to paragraph (c) shall control.

 

29



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
the Lenders, an upfront fee in an amount equal to 3.25% of the Total Commitment
(the “Total Upfront Fee”), which shall be allocated as follows: (i) to each
Lender party to this Agreement on the Closing Date, an amount equal to (1) its
Minimum Hold Percentage, multiplied by (2) the Total Upfront Fee, which fee
shall be earned, due, and payable in cash on the Closing Date upon the funding
of its portion of the Interim Order Loan, and shall be netted from such funding
on the Closing Date and (ii) to each Lender, an amount equal to (A) such
Lender’s Commitment as set forth on Schedule 2.01 under the heading
“Post-Initial Allocation Commitments”, divided by (B) the Total Commitment and
multiplied by (C) the Total Upfront Fee, minus the amount (if any) paid to such
Lender pursuant to clause (i) above, which fee shall be earned, due, and payable
on the Initial Allocation Date upon the funding of its portion of the Initial
Allocation Date Loan, and shall be netted from such funding on the Initial
Allocation Date.

(b) The Borrower agrees to pay to the Administrative Agent for the ratable
account of each Lender (including, in the case of any Backstop Commitment Party,
prior to the Initial Allocation, the portion of its Commitment (if any) to be
allocated in the Initial Allocation) (other than a Defaulting Lender for such
time as such Lender is a Defaulting Lender), a non-refundable ticking fee
calculated on a daily basis on the aggregate daily unused amount of such
Lender’s Commitment at a rate per annum equal to 3.0%, accruing commencing on
the date hereof and due and payable in arrears on the earlier to occur of (i)
the Full Availability Date and the Borrowing of the Final Order Loan and (ii)
the date on which the Commitments are reduced to zero

(c) The Borrower agrees to pay to the Lenders (or, at each Lender’s option and
upon such Lender’s written designation (which may be provided by electronic
communication), one or more of its affiliates or funds or accounts that are
managed, advised or sub-advised by such Lender (each, a “Related Lender”)) an
exit fee equal to the product of 3.25% of the Total Commitment (the “Total Exit
Fee”), which is earned on the date hereof and shall be due and payable on the
Maturity Date (or, if earlier, upon the prepayment, repayment or other
satisfaction in full in cash of the Loans) to each Lender ratably in accordance
with the aggregate principal amount of Loans held by such Lender on such date.
The Total Exit Fee due to the Lenders shall be payable in kind in the form of a
like amount of loans under the Exit Term Facility Credit Agreement (as defined
below); provided, that if the Maturity Date occurs other than in connection with
the substantial consummation (as defined in Section 1101(2) of the Bankruptcy
Code) of an Acceptable Plan, or the Loans hereunder are prepaid, repaid or
otherwise satisfied in full in cash, such Total Exit Fee shall be immediately
due and payable in cash to the Administrative Agent for the benefit of each
Lender (or its designated Related Lender) ratably in accordance with the
aggregate principal amount of Loans held by such Lender at such time.

 

30



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay to the Backstop Commitment Parties (and not any
Lender other than the Backstop Commitment Parties) (or, at each Backstop
Commitment Party’s option and upon such Backstop Commitment Party’s written
designation (which may be provided by electronic communication), one or more of
its Related Lenders) a backstop fee (the “Total Backstop Fee”), which was earned
on the Execution Date (as defined in the RSA) and shall be due and payable on
the Maturity Date to each Backstop Commitment Party ratably in accordance with
its Commitments as of the Execution Date (as defined in the RSA) as set forth in
the schedules thereto. The Total Backstop Fee due to the Backstop Commitment
Parties shall be equal to 4.25% of all shares of the same class of reorganized
common equity distributable to the holders of Second Lien Notes pursuant to an
Acceptable Plan (subject to dilution solely by the MIP and the Second Lien Notes
RSA Fee (as such terms are defined in the RSA)); provided, that if prior to the
substantial consummation (as defined in Section 1101(2) of the Bankruptcy Code)
of an Acceptable Plan (A) (x) the RSA terminates with respect to the Consenting
Second Lien Noteholders (as defined in the RSA) or (y) the Loans and Commitments
hereunder are terminated or accelerated, in each case of this clause (A) as a
result of a breach by the Borrower or its affiliates of its or their obligations
under the RSA or hereunder, (B) the RSA is terminated pursuant to
Section 14(b)(i) thereof or (C) the Loans hereunder are prepaid, repaid or
otherwise satisfied in full in cash, such Total Backstop Fee shall be due and
payable, in cash on the third Business Day after the earliest of any such event
in an amount equal to $18.0 million, to the Administrative Agent for the benefit
of each Backstop Commitment Party (or its designated Related Lender) ratably in
accordance with the preceding sentence.

(e) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Agent Fee Letter at the times and in
the amounts specified therein.

(f) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of such fees shall be refundable under any
circumstances.

SECTION 2.06 Interest on Loans.

(a) Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Percentage in effect
from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date except as otherwise provided in this Agreement. The applicable Alternate
Base Rate or Adjusted LIBO Rate for each Interest Period or day within an
Interest Period, as the case may be, shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.07 Default Interest. At all times during which an Event of Default is
continuing, the Borrower shall pay interest on all Obligations hereunder at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as the case may be, when determined by reference to
the Prime Rate and over a year of 360 days at all other times) equal to 2.00%
per annum above the then-applicable rate.

 

31



--------------------------------------------------------------------------------

SECTION 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written notice of such determination to
the Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

SECTION 2.09 Termination and Reduction of Commitments. The Commitments shall be
reduced dollar-for-dollar immediately after the funding of any Loans pursuant to
Section 2.01, and any unused Commitments shall be reduced to zero and terminated
on the Full Availability Date (immediately after the funding of the Final Order
Loan on such date).

SECTION 2.10 Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior written irrevocable notice to the
Administrative Agent (a) not later than 11:00 a.m., New York City time, on the
date of conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 12:00 (noon), New York City time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iii) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(iv) any portion of a Borrowing of any Loans maturing or required to be repaid
in less than one month may not be converted into or continued as a Eurodollar
Borrowing;

(v) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

 

32



--------------------------------------------------------------------------------

(vi) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing
and (iii) if such notice requests a conversion, the date of such conversion
(which shall be a Business Day). The Administrative Agent shall advise the
Lenders of any notice given pursuant to this Section 2.10 and of each Lender’s
portion of any converted or continued Borrowing. If the Borrower shall not have
given notice in accordance with this Section 2.10 to continue any Eurodollar
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be converted into an ABR
Borrowing.

SECTION 2.11 Repayment of Borrowings.

(a) The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, on the Maturity Date, the aggregate principal amount of all Loans
outstanding on such date, together with accrued and unpaid interest thereon to
but excluding the date of such payment.

(b) All repayments pursuant to this Section 2.11 shall be subject to Section
2.05(c), Section 2.05(d) and Section 2.16, but shall otherwise be without
premium or penalty.

SECTION 2.12 Optional Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon prior written notice to the
Administrative Agent received before 11:00 a.m., New York City time at least
three Business Days’ in advance of the prepayment date in the case of Eurodollar
Loans, or at least one Business Day in advance of the prepayment date in the
case of ABR Loans; provided, however, that each partial prepayment shall be in
an amount that is an integral multiple of $1,000,000 or, if less, the entire
principal amount thereof then outstanding.

(b) Optional prepayments of Loans shall be paid to the Lenders in accordance
with their respective pro rata share of the outstanding Loans at the time.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing in the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to Section
2.05(c), Section 2.05(d) and Section 2.16 but otherwise without premium or
penalty. All prepayments under this Section 2.12 shall be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment.

 

33



--------------------------------------------------------------------------------

SECTION 2.13 Mandatory Prepayments.

(a) Unless otherwise agreed to by the Required Financing Commitment Parties, not
later than the third Business Day after the receipt of Net Cash Proceeds by the
Borrower or a Subsidiary in respect of any Asset Sale (other than of First Lien
Notes Priority Collateral), the Borrower shall apply 100% of such Net Cash
Proceeds received to prepay outstanding Loans in accordance with Section
2.13(d). After the First Lien Notes have been repaid, redeemed or otherwise
satisfied in full, not later than the third Business Day after the receipt of
Net Cash Proceeds in respect of any Asset Sale of First Lien Notes Priority
Collateral, the Borrower shall apply 100% of such Net Cash Proceeds received to
prepay outstanding Loans in accordance with Section 2.13(d).

(b) Unless otherwise agreed to by the Required Financing Commitment Parties, in
the event that the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from the issuance or incurrence of Indebtedness for money borrowed
(other than any cash proceeds from the issuance of Indebtedness for money
borrowed permitted pursuant to Section 6.03), the Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day
following) the receipt of such Net Cash Proceeds by the Borrower or such
Subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Loans in accordance with Section 2.13(d)(d).

(c) Notwithstanding anything to the contrary set forth in this Section 2.13,
such Net Cash Proceeds shall not be required to be applied as set forth herein
to the extent that the repatriation of cash from Subsidiaries outside of the
United States would reasonably be expected to result in material adverse tax
consequences to the Borrower and its Subsidiaries as reasonably determined by
the Borrower.

(d) Mandatory prepayments of outstanding Loans under this Agreement shall be
allocated pro rata among the Loans. The amount of any mandatory prepayment in
respect of Loans shall be applied first to Loans that are ABR Loans to the full
extent thereof before application to Loans that are Eurodollar Loans, in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.16.

(e) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under Section 2.13(a) or (b), as applicable, subject to
Section 2.13(c), (i) a certificate signed by a Financial Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment and (ii) to the extent practicable, before 11:00 a.m. at least two
days’ prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings under this Section 2.13 shall be subject to Section
2.05(c), Section 2.05(d) and Section 2.16, but shall otherwise be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment (which
interest amounts shall reduce the amount of Net Cash Proceeds required to be
applied to prepay the Loans).

SECTION 2.14 Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate), shall subject any Lender or the Administrative Agent
to any Taxes (other than (i) Indemnified Taxes imposed on or with

 

34



--------------------------------------------------------------------------------

respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (ii) Excluded Taxes) on its Loans, Commitments or
other obligations or its deposits, reserves, other liabilities or capital
attributable thereto or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining any Eurodollar Loan or increase the
cost to any Lender of purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
to be material, then the Borrower will pay to such Lender from time to time such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made pursuant
hereto to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time the Borrower shall pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or

(b) above shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate delivered by it within 30 days after its receipt of the
same.

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or

(b) above with respect to increased costs or reductions with respect to any
period prior to the date that is 180 days prior to such request if such Lender
knew or could reasonably have been expected to know of the circumstances giving
rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided, further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. The
protection of this Section 2.14 shall be available to each Lender regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

SECTION 2.15 Change in Legality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower and to the
Administrative Agent:

 

35



--------------------------------------------------------------------------------

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16 Indemnity. The Borrower shall indemnify each Lender against any
loss or expense (but not against any lost profits) that such Lender may sustain
or incur as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
of any Eurodollar Loan required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

SECTION 2.17 Pro Rata Treatment. Except as required under Sections 2.01 and
2.15, each Borrowing, each payment or prepayment of principal of any Borrowing
(other than any such payment on the effective date of an Acceptable Plan
pursuant to any Lender’s exercise of its Cash Exit Option (as defined below)),
each payment of interest on the Loans, each reduction of the Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be

 

36



--------------------------------------------------------------------------------

allocated pro rata among the Lenders in accordance with their respective
principal amounts of their outstanding Loans or, in the case of a reduction of
Commitments, their respective outstanding Commitments. Each Lender agrees that
in computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.

SECTION 2.18 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means (excluding means expressly contemplated elsewhere in this
Agreement), obtain payment (voluntary or involuntary) in respect of any Loans as
a result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans and participations in Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to such exercise of banker’s lien, setoff or counterclaim or other event was to
the principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

SECTION 2.19 Payments.

(a) The Borrower shall make each payment (including principal of or interest on
any Borrowing or any fees or other amounts) hereunder and under any other Loan
Document not later than 1:00 p.m., New York City time, on the date when due in
immediately available dollars, without setoff, defense or counterclaim. Each
such payment shall be made to the Administrative Agent. The Administrative Agent
shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, but shall not be obligated
to, in reliance upon such assumption, distribute to the Lenders the

 

37



--------------------------------------------------------------------------------

amount due. In such event, if the Borrower does not in fact make such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, and to pay
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds (which determination shall be conclusive absent
manifest error).

SECTION 2.20 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Taxes, except as required by
applicable law. If any applicable law requires the deduction or withholding of
any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall make such deduction or withholding and shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law, and if such Tax is an Indemnified Tax, then the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.20) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made.

(b) In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) that are payable or
paid by the Administrative Agent or such Lender, as the case may be, or required
to be withheld or deducted from a payment to the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or by the Administrative Agent on behalf of itself
or a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes, Excluded
Taxes or Other Taxes by the Borrower or any other Loan Party to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or

 

38



--------------------------------------------------------------------------------

reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (e)(ii) (A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

  (ii)

Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), an executed copy of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a

“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided

 

 

39



--------------------------------------------------------------------------------

that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (D),

“FATCA” shall include any amendments made to FATCA after the date of this

Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower or any other Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower or any other Loan Party to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

40



--------------------------------------------------------------------------------

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.20 with respect to the Taxes giving rise to such refund), net of
all out of pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph (g) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.21 Assignment of Commitments under Certain Circumstances; Duty to
Mitigate.

(a) In the event (i) any Lender delivers a certificate requesting compensation
pursuant to Section 2.14, (ii) any Lender delivers a notice described in
Section 2.15, (iii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority on account of any Lender pursuant to
Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders or (v) any Lender becomes a Defaulting Lender, then, in each case, to
the extent the Backstop Commitment Parties do not purchase all of such
Defaulting Lender’s Loans and Commitments pursuant to clause (b) of this
Section 2.21, the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv) or (v) above,
all of its interests, rights and obligations with respect to the Loans and
Commitments that are the subject of the related consent, amendment, waiver or
other modification or in respect of which such Lender is a Defaulting Lender, as
the case may be) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Document (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consents shall not unreasonably be withheld,
conditioned or

 

41



--------------------------------------------------------------------------------

delayed, and (z) the Borrower or such Eligible Assignee shall have paid to the
affected Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all other amounts accrued for the account of such
Lender hereunder with respect thereto (including any amounts under Sections
2.14, 2.16 and 2.20); provided, further, that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.14, notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification or shall cease to be a Defaulting Lender, as the case may be, then
such Lender shall not thereafter be required to make any such transfer and
assignment hereunder. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.21(a).

(b) Upon any Lender becoming a Defaulting Lender, the Administrative Agent will
notify the Lenders in writing. Each Backstop Commitment Party shall have the
right, exercisable in its sole discretion within five (5) Business Days of
receipt of such notice, to purchase its pro rata share (based on the Commitments
of each Backstop Commitment Party as of immediately after the Initial Allocation
Date) of the outstanding Loans and Commitments of such Defaulting Lender at a
purchase price equal to 96.75% of the outstanding amount thereof (plus accrued
and unpaid interest and any ticking fee thereon), and such Defaulting Lender is
hereby required to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.14 or
2.20) and obligations under this Agreement related to the purchased Loans to the
purchasing Backstop Commitment Parties at such purchase price. Thereafter, each
purchasing Backstop Commitment Party shall be entitled to all interests and fees
associated with the purchased Loans and Commitments in accordance with the terms
of this Agreement. In connection with any such purchase, the Borrower, the
Administrative Agent, such Defaulting Lender and the replacement Lender will
otherwise comply with Section 9.04; provided that if such Defaulting Lender does
not comply with Section 9.04 within three (3) Business Days after the Backstop
Commitment Parties’ election under this Section 2.21(b), compliance with
Section 9.04 will not be required to effect such assignment. Notwithstanding
anything contained in this Agreement, to the extent any Backstop Commitment
Party declines to make such purchase, the Administrative Agent may, and, at the
direction of the Required Lenders, shall, reduce the outstanding principal
amount of such Defaulting Lender’s Loans by such Defaulting Lender’s pro rata
share of the Total Upfront Fee (to the extent already paid).

(c) If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage

 

42



--------------------------------------------------------------------------------

or burden deemed by it to be significant) (x) to file any certificate or
document reasonably requested in writing by the Borrower or (y) to assign its
rights and delegate and transfer its obligations hereunder to another of its
offices, branches or affiliates, if such filing or assignment would reduce its
claims for compensation under Section 2.14 or enable it to withdraw its notice
pursuant to Section 2.15 or would reduce amounts payable pursuant to Section
2.20, as the case may be, in the future. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
filing or assignment, delegation and transfer.

SECTION 2.22 Priority and Liens.

(a) Each of the Loan Parties hereby covenants and agrees that upon the entry of,
and subject to, the Interim Order (and when applicable, the Final Order) and
subject to the Carve Out, the Obligations: (i) pursuant to Section 364(c)(1) of
the Bankruptcy Code, shall at all times constitute allowed DIP Superpriority
Claims in the Cases, which DIP Superpriority Claims shall rank senior to all
other claims; (ii) pursuant to Section 364(c)(2) of the Bankruptcy Code, shall
at all times (subject, in the case of UK Loan Parties and UK Security Documents,
to the UK Legal Reservations and the UK Perfection Requirements) be secured by a
valid, binding, continuing, enforceable, perfected, first priority Lien on the
DIP Priority Collateral owned by Debtors;

(iii) pursuant to Section 364(c)(3) and 364(d)(1) of the Bankruptcy Code, shall
be secured by a valid, binding, continuing, enforceable, perfected Lien on
(x) the First Lien Notes Priority Collateral, which Lien securing the
Obligations shall be junior solely to the Lien securing the First Lien Notes
Obligations and senior to the Lien securing the Second Lien Notes Obligations
and (y) the Encumbered Collateral, which Lien securing the Obligations shall be
junior solely to the Lien securing such other obligations as of the Petition
Date.

(b) The relative priorities of the Liens described in this Section 2.22 with
respect to the DIP Collateral shall be as set forth in the Interim Order (and,
when entered, the Final Order), the Guarantee Agreement, and the Pledge and
Security Agreement. In accordance with the Interim Order (and, once entered, the
Final Order), all of the Liens described in this Section 2.22 shall be effective
and perfected upon entry of the Interim Order without the necessity of the
execution, recordation or filing by the Debtors of security agreements, control
agreements, pledge agreements, financing statements or other similar documents,
or the possession or control by the Administrative Agent or Collateral Agent,
of, or over, any DIP Collateral, as, and to the extent, set forth in the Interim
Order.

(c) Each Loan Party that is a Debtor hereby confirms and acknowledges that,
pursuant to, and to the extent set forth in, the Interim Order (and, when
entered, the Final Order), the Liens in favor of the Collateral Agent on behalf
of and for the benefit of the Secured Parties in all of the DIP Collateral, now
existing or hereafter acquired, shall be created and perfected without the
necessity of the execution, recordation or filing by the Debtors of security
agreements, control agreements, pledge agreements, financing statements or other
similar documents, or the possession or control by the Administrative Agent or
Collateral Agent, of, or over, any DIP Collateral.

SECTION 2.23 No Discharge; Survival of Claims. Each of the Loan Parties agrees
that prior to Payment in Full of the Obligations, (a) its obligations under the
Loan Documents shall not be discharged by the entry of an order confirming a
Reorganization Plan (and each of the Loan Parties, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(b) the superpriority claims and Liens granted to the Agents and the Lenders
pursuant to the Orders shall not be affected in any manner by the entry of an
order confirming a Reorganization Plan.

 

43



--------------------------------------------------------------------------------

SECTION 2.24 Payment of Obligations. Upon the maturity (whether by acceleration
or otherwise) of the Obligations of the Loan Parties under this Agreement or any
of the other Loan Documents, the Administrative Agent and the Lenders shall be
entitled to immediate payment of such Obligations without further application to
or order of the Bankruptcy Court.

SECTION 2.25 Conversion of Loans to Exit Facility. Notwithstanding anything to
the contrary herein or in any other Loan Document, upon the consummation of, and
pursuant to, an Acceptable Plan, subject to the satisfaction (or waiver by the
Required Financing Commitment Parties) of the conditions set forth in this
Section 2.25, the Acceptable Plan and the Exit Term Facility Credit Agreement
(the “Exit Conversion”):

(a) each Lender, severally and not jointly, hereby agrees to continue and
convert its Loans outstanding hereunder on the effective date of the Acceptable
Plan as loans under a credit agreement (the “Exit Term Facility Credit
Agreement”) and related documentation governing such continued and converted
Loans to the extent that such agreement and related documentation is consistent
in all respects with the Exit Term Facility Term Sheet and is otherwise
reasonably satisfactory to the Required Financing Commitment Parties and, as to
the provisions directly affecting them, the agents party thereto;

(b) Reorganized Pyxus (as defined in the RSA), and each subsidiary thereof that
is required to guarantee the obligations under the Exit Term Facility Credit
Agreement in accordance with the Exit Term Facility Term Sheet, shall assume all
the Obligations hereunder with respect to the Loans and all other obligations in
respect thereof in the manner set forth in the Plan, the Exit Term Facility
Credit Agreement and/or related loan documents;

(c) all Loans outstanding hereunder at such time shall be continued and
converted as loans under the Exit Term Facility Credit Agreement;

(d) each Lender hereunder shall be a lender under the Exit Term Facility Credit
Agreement in respect of its Loans continued and converted;

(e) the collateral agent under the Exit Term Facility Credit Agreement shall
have, for the benefit of the lenders and other secured parties thereunder, a
fully perfected security interest in all right, title and interest in all of the
collateral contemplated by, and with such priority as provided for in, the Exit
Term Facility Term Sheet;

(f) the administrative agent and collateral agent under the Exit Term Facility
Credit Agreement shall be selected by the Borrower and the Required Financing
Commitment Parties; and

(g) upon the effectiveness of the Exit Term Facility Credit Agreement in
accordance with the terms hereof and the effective date of the Acceptable Plan,
the Loans, the Commitments, this Agreement and all Obligations hereunder shall
terminate and be superseded and replaced by the Exit Term Facility Credit
Agreement.

Notwithstanding the foregoing, in lieu of continuing and converting Loans into
loans under the Exit Term Facility Credit Agreement as set forth above, each
Lender shall have the right (the “Cash Exit Option”) to effect the Exit
Conversion with respect to all or a portion of its Loans by (x) funding (or by
its designee funding) (such funding entity, the “Exit Term Lender”) cash to
Reorganized Pyxus (as defined in the RSA) in respect of loans borrowed under the
Exit Term Facility Credit Agreement on the effective date of the Acceptable Plan
in an amount not to exceed the aggregate principal amount of such

 

 

44



--------------------------------------------------------------------------------

Lender’s then-outstanding Loans and (y) Reorganized Pyxus (as defined in the
RSA) applying all such cash immediately following receipt thereof on such
effective date to repay in cash a like principal amount of such Lender’s Loans
(it being understood and agreed that the Exit Term Lender shall be the lender
under the Exit Term Facility Credit Agreement for all purposes with respect to
any loans borrowed thereunder pursuant to the Cash Exit Option). The
Administrative Agent, the Lenders and the Loan Parties shall cooperate with one
another to implement the Cash Exit Option pursuant to terms, conditions and
procedures reasonably satisfactory to the Borrower and the Required Financing
Commitment Parties.

SECTION 2.26 Dutch Parallel Debts

(a) The Borrower undertakes with the Collateral Agent to pay to the Collateral
Agent its Dutch Parallel Debts.

(b) Paragraph (a) of this Clause is:

(i) for the purpose of ensuring and preserving the validity and effect of the
Security Documents governed by Dutch law;

(ii) without prejudice to the other provisions of the Loan Documents; and

(iii) each Dutch Parallel Debt is a separate and independent obligation and
shall not constitute the Collateral Agent and any Lender as joint creditors of
any Underlying Debt.

SECTION 2.27 Dutch Parallel Debts Payment. The Borrower shall not be obliged to
pay any Dutch Parallel Debt before the corresponding Underlying Debt has fallen
due.

SECTION 2.28 Dutch Parallel Debts Application. Any payment made, or amount
recovered, in respect of the Borrower’s Dutch Parallel Debts shall reduce the
Underlying Debts owed to a Lender by the amount which that Lender has received
out of that payment or recovery under the Loan Documents.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders that:

SECTION 3.01 Company Status. Each Loan Party (a) is a duly organized,
incorporated, established and validly existing Business in good standing (or the
foreign equivalent, if any) under the laws of the jurisdiction of its
organization, incorporation and establishment (in each case, to the extent each
such concept exists in such jurisdiction) (b) subject to the entry and terms of
the Orders and other orders of the Bankruptcy Court, as applicable, has the
requisite organizational and constitutional power and authority to own its
material property and assets and to transact the business in which it is engaged
and presently proposes to engage and (c) is duly qualified and is authorized to
do business and is in good standing (or the foreign equivalent, if any) in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except, in the case of this
clause, for failures to be so qualified or authorized which, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

45



--------------------------------------------------------------------------------

SECTION 3.02 Power and Authority. Subject to the entry and terms of the Orders,
each Loan Party has the requisite organizational and constitutional power and
authority to execute, deliver and perform the terms and provisions of each of
the Loan Documents to which it is party and has taken all necessary Business
action to authorize the execution, delivery and performance by it of each of
such Loan Documents. Each Loan Party has duly executed and delivered each of the
Loan Documents to which it is party, and each of such Loan Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights (including the entry into and
the terms of the Orders) (b) equitable principles (regardless of whether
enforcement is sought in equity or at law) and (c) in the case of each UK Loan
Party and UK Security Document, to the UK Legal Reservations and the UK
Perfection Requirements).

SECTION 3.03 No Violation. Subject to the entry and terms of the Orders, neither
the execution, delivery or performance by any Loan Party of the Loan Documents
to which it is a party, nor compliance by it with the terms and provisions
thereof, (a) will contravene any Requirement of Law, (b) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the Loan
Documents) upon any of the property or assets of any Loan Party or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, charge, pledge,
debenture, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Loan Party
or any of its Subsidiaries is a party or by which it or any its property or
assets is bound or to which it may be subject including, without limitation, the
Loan Documents, or (c) will violate any provision of the certificate or articles
of incorporation, articles of association, memorandum of association,
certificate of formation or incorporation (as applicable), limited liability
company agreement or bylaws (or equivalent organizational or constitutional
documents), as applicable, of any Loan Party or any of its Subsidiaries.

SECTION 3.04 Approvals. Other than entry of the Orders, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings with respect to the Subsidiary Guarantors
which are not Debtors which are necessary to perfect the security interests
created or intended to be created under the Security Documents, which filings
will be made within ten days following the Closing Date or as required by
Section 2.20), or exemption by, any Governmental Authority is required to be
obtained or made by, or on behalf of, any Loan Party to authorize, or is
required to be obtained or made by, or on behalf of, any Loan Party in
connection with, (a) the execution, delivery and performance of any Loan
Document or (b) the legality, validity, binding effect or enforceability of any
such Loan Document, except for (x) filings with the Registrar of Companies at
Companies House, HM Land Registry, and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions (y) any other
filings or registrations required to perfect liens created by the Security
Documents (including in respect of UK Loan Parties and each UK Security
Document, filings with the Registrar of Companies at Companies House and HM Land
Registry) (and in each case subject, in the case of each UK Loan Party and each
Security Document governed by English law, to the UK Legal Reservations and the
UK Perfection Requirements).

SECTION 3.05 Financial Statements; Undisclosed Liabilities; Projections.

(a) (i) The audited consolidated balance sheet of the Borrower and its
Subsidiaries at March 31, 2017, March 31, 2018 and March 31, 2019 and the
related consolidated statements of income and cash flows and changes in
shareholders’ equity of the Borrower and its Subsidiaries for the Fiscal Years
of March 31, 2017, March 31, 2018 and March 31, 2019, ended on such dates, in
each case as set forth in the Borrower’s applicable Form 10-K and furnished to
the

 

46



--------------------------------------------------------------------------------

Lenders, present fairly in all material respects the consolidated financial
position of the Borrower and its Subsidiaries at the date of said financial
statements and the results for the respective periods covered thereby; and
(ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries at June 30, 2019, September 30, 2019 and December 31, 2019 and the
related consolidated statements of income and cash flows and changes in
shareholders’ equity of the Borrower for the fiscal quarter ended on such date
as set forth in the Borrower’s June 30, 2019, September 30, 2019 and
December 31, 2019 Form 10-Q, as applicable, present fairly in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries at the date of said financial statements and the results for the
period covered thereby, subject to normal year-end adjustments. All such
financial statements have been prepared in accordance with GAAP consistently
applied except to the extent provided in the notes to said financial statements
and subject, in the case of the unaudited financial statements, to normal
year-end audit adjustments (all of which are of a recurring nature and none of
which, individually or in the aggregate, would be material) and the absence of
footnotes.

(b) Except as fully disclosed in the financial statements referred to in
Section 3.05(a) or in other filings with the SEC made on or prior to the
Petition Date, there were, as of the Closing Date, no liabilities or obligations
with respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
have an Material Adverse Effect. The Borrower does not know of any basis for the
assertion against it or any of its Subsidiaries of any liability or obligation
of any nature whatsoever that is not fully disclosed in the financial statements
referred to in Section 3.05(a) or in other filings with the SEC made on or prior
to the Petition Date which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(c) The Projections have been prepared in good faith and are based on reasonable
assumptions at the time such Projections were made, and there are no statements
or conclusions in the Projections which are based upon or include information
known to the Borrower to be misleading in any material respect or which fail to
take into account material information known to the Borrower regarding the
matters reported therein. On the Closing Date, the Borrower believes that the
Projections are reasonable and attainable, it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the Projections
may differ from the projected results included in such Projections and such
differences may be material.

(d) Since the Petition Date, nothing has occurred that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

SECTION 3.06 Litigation. Other than the Cases, there are no litigations,
investigations, actions, suits or proceedings pending or, to the best knowledge
of the Borrower, threatened (a) with respect to the Transactions or any Loan
Document or (b) that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Loan Documents) for purposes of or in connection
with this Agreement, the other Loan Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified (or, if
such information has

 

47



--------------------------------------------------------------------------------

been updated, amended or supplemented, on the date as of which any such update,
amendment or supplement is dated or certified) and not incomplete by omitting to
state any material fact necessary in order to make such information (taken as a
whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided, it being understood and
agreed that for purposes of this Section 3.07, such factual information shall
not include the Projections or any pro forma financial information, budgets or
any other estimation.

SECTION 3.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Loans will be used in accordance with the terms of the
Approved DIP Budget (subject to Permitted Variances), including, without
limitation: (i) to effect the ABL Refinancing, (ii) to pay amounts due to
Lenders and the Administrative Agent hereunder and professional fees and
expenses (including legal, financial advisor, appraisal and valuation-related
fees and expenses) incurred by Lenders and the Administrative Agent, including
those incurred in connection with the preparation, negotiation, documentation
and court approval of the Transactions, (iii) to make adequate protection
payments, (iv) to provide working capital, and for other general corporate
purposes of the Loan Parties and their Subsidiaries, and (v) to pay
administration costs of the Cases and Claims or amounts approved by the
Bankruptcy Court in the Orders, the First Day Orders and “second day” orders or
other orders entered by the Bankruptcy Court which are satisfactory to the
Required Financing Commitment Parties.

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, Regulation U or
Regulation X. Not more than 25% of the value of the assets of the Borrower and
its Subsidiaries taken as a whole is represented by Margin Stock.

(c) The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Sanctioned Person, or in any Sanctioned Country, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).

SECTION 3.09 Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
Governmental Authority all federal and other material returns, statements, forms
and reports for taxes (the “Returns”) required to be filed by, or with respect
to the income, properties or operations of, the Borrower and/or any of its
Subsidiaries. The Returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries, as applicable, for the
periods covered thereby. The Borrower and each of its Subsidiaries has paid all
material taxes and assessments payable by it which have become due, other than
those that are being contested in good faith and adequately disclosed and fully
provided for on the financial statements of the Borrower and its Subsidiaries in
accordance with GAAP and except taxes the payment of which are stayed by the
Cases. There is no action, suit, proceeding, investigation, audit or claim now
pending or, to the knowledge of the Borrower, threatened by any authority
regarding any material taxes relating to the Borrower or any of its Subsidiaries
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

SECTION 3.10 Compliance with ERISA.

(a) Each Plan is in compliance in form and operation with its terms and with
ERISA and the Code (including without limitation the Code provisions compliance
with which is necessary for any intended favorable tax treatment) and all other
applicable laws and regulations, except where any failure to comply could not
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect. No ERISA Event has occurred, or is reasonably expected
to occur, other than as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(b) There exists no actual Unfunded Pension Liability with respect to any Plan,
which either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(c) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
which would reasonably be expected to be asserted successfully against any Plan
and, if so asserted successfully, could reasonably be expected either
individually or in the aggregate to result in a Material Adverse Effect.

(d) The Borrower, its Subsidiaries and any ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan except where any failure to
comply, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(e) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA. The Borrower,
its Subsidiaries and any ERISA Affiliate have not ceased operations at a
facility so as to become subject to the provisions of Section 4068(a) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions except as, with respect
to each of the foregoing, could not reasonably be expected to result in a
Material Adverse Effect. None of the Borrower, its Subsidiaries or any ERISA
Affiliate have incurred or reasonably expect to incur liability to the PBGC
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, and no lien imposed under the Code or ERISA on
the assets of the Borrower, its Subsidiaries or any ERISA Affiliate exists or is
likely to arise on account of any Plan. None of the Borrower, its Subsidiaries
or any ERISA Affiliate has any liability under Section 4069 or 4212(c) of ERISA.

(f) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect: each Foreign Pension Plan has
been maintained in compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; all contributions required to be made with respect to a Foreign
Pension Plan have been timely made; neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan; and the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of the Borrower most recently ended fiscal year
on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities.

 

49



--------------------------------------------------------------------------------

SECTION 3.11 Security Documents.

(a) Subject to (y) in the case of the Debtors, the entry of the Orders and
(z) in the case of UK Loan Parties and UK Security Documents, the UK Legal
Reservations and the UK Perfection Requirements, each of the Security Documents
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid, and enforceable security interest in all right,
title and interest of the Loan Parties party thereto in the Collateral described
therein, and the Collateral Agent, for the benefit of the Secured Parties, has a
fully perfected security interest in all right, title and interest in all of the
Collateral described therein, with (A) in the case of the Debtors, such priority
as provided for in the Orders and (B) in the case of the other Loan Parties,
first priority, and in each case subject to Permitted Liens. In the case of
Collateral owned by Subsidiary Guarantors that are Domestic Subsidiaries which
are not Debtors, (A) when financing statements are filed in the offices
specified in the schedules to the Pledge and Security Agreement, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
(subject to all Permitted Liens) on, and security interest in, all right, title
and interest of such Subsidiary Guarantors in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code (to the extent
applicable), the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
person (except Permitted Liens) and (B) the recordation of (x) the grant of
security interest in U.S. Patents, if applicable, and (y) the grant of security
interest in U.S. Trademarks, if applicable, in the respective form attached to
the Pledge and Security Agreement, in each case in the United States Patent and
Trademark Office, together with filings on Form UCC-1 made pursuant to the
Pledge and Security Agreement, will create, to the extent as may be perfected by
such filings and recordation, a perfected security interest in the United States
trademarks and patents covered by the Pledge and Security Agreement, and the
recordation of the grant of security interest in U.S. Copyrights, if applicable,
in the form attached to the Pledge and Security Agreement with the United States
Copyright Office, together with filings on Form UCC-1 made pursuant to the
Pledge and Security Agreement, will create, to the extent as may be perfected by
such filings and recordation, a perfected security interest in the United States
copyrights covered by the Pledge and Security Agreement.

(b) Except for the entry of the Orders, and no filings or recordings are
required in order to perfect such security interests in the Collateral owned by
the Debtors.

(c) The Interim Order, when entered by the Bankruptcy Court, is (and the Final
Order when entered by the Bankruptcy Court will be) effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, a legal, valid,
binding and enforceable perfected security interest in the Collateral owned by
the Debtors without the necessity of the execution of mortgages, security
agreements, pledge agreements, financing statements or other agreements or
documents except to the extent set forth in such Orders.

(d) Subject to entry of the Interim Order (and the Final Order, as applicable)
the Obligations of the Debtors shall have the status and priority set forth in
Section 2.22 and, for the avoidance of doubt, are subject to the Carve Out.

 

50



--------------------------------------------------------------------------------

SECTION 3.12 Properties. Each of the Borrower and each of its Subsidiaries (in
the case of the UK Loan Parties, subject to the UK Legal Reservations and the UK
Perfection Requirements) has good and indefeasible title to all material
properties (and to all buildings, fixtures and improvements located thereon)
owned by it, including all material property reflected in the most recent
historical balance sheets referred to in Section 3.05(a) (except as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens. Each of the Borrower and each of
its Subsidiaries have a valid and indefeasible leasehold interest in the
material properties leased by it free and clear of all Liens other than
Permitted Liens.

SECTION 3.13 Subsidiaries. On and as of the Closing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 3.13. Schedule
3.13 sets forth, as of the Closing Date, the percentage ownership (direct and
indirect) of the Borrower, identifies the direct owner thereof and which
Subsidiaries are Material Domestic Subsidiaries and Material Foreign
Subsidiaries. All outstanding Equity Interests of each Material Domestic
Subsidiary and each Material Foreign Subsidiary have been duly and validly
issued, are fully paid and non-assessable and have been issued free of
preemptive rights. Each Material Domestic Subsidiary and each Material Foreign
Subsidiary has no outstanding securities convertible into or exchangeable for
its Equity Interests or outstanding any right to subscribe for or to purchase,
or any options or warrants for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of or any calls, commitments or claims of
any character relating to, its Equity Interests or any stock appreciation or
similar rights.

SECTION 3.14 Compliance with Laws. The Borrower and its Subsidiaries are in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 3.15 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 3.16 No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.17 Environmental Matters.

(a) Except as could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect: (i) the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and has
obtained and is in compliance with the terms of any permits required under such
Environmental Laws; (ii) there are no Environmental Claims pending or to the
knowledge of the Borrower, threatened, against the Borrower or any of its
Subsidiaries; (iii) no Lien, other than a Permitted Lien, has been recorded or
to the knowledge of the Borrower, threatened under any Environmental Law with
respect to any Real Property owned by the Borrower or any Subsidiary;
(iv) neither the Borrower nor any of its Subsidiaries has agreed to assume or
accept responsibility for any existing liability of any other Person under any
Environmental Law; and (v) there are no facts, circumstances, conditions or
occurrences with respect to the past or present business, operations, properties
or facilities of the Borrower or any of its Subsidiaries, or any of their
respective predecessors, that could reasonably be expected to give rise to any
Environmental Claim against or any liability for the Borrower or any of its
Subsidiaries under any Environmental Law.

(b) Since January 1, 2015, neither the Borrower nor any of its Subsidiaries has
received any letter or written request for information under Section 104(e) of
the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. § 9601, et seq.) or any comparable state law with regard to any matter
that could reasonably be expected, either individually or in the aggregate, to
result in a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

(c) Neither the Borrower nor any of its Subsidiaries has been issued or been
required to obtain a permit for the treatment, storage or disposal of hazardous
waste at any of its facilities pursuant to the federal Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et. seq. (“RCRA”), or any equivalent state law,
nor are any such facilities regulated as “interim status” facilities required to
undergo corrective action pursuant to RCRA or any state equivalent, except, in
each case, for such matters that could not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect.

(d) (i) To the knowledge of the Borrower, neither the Borrower nor any of their
Subsidiaries has any underground storage tanks (A) that are not properly
registered or permitted under applicable Environmental Laws, or (B) that are
leaking or disposing of Hazardous Materials, and (ii) to the extent required by
applicable Environmental Law, the Borrower and its Subsidiaries have notified
all of their employees of the existence, if any, of any health hazard arising
from the conditions of their employment and have met all notification
requirements under all Environmental Laws.

SECTION 3.18 Employment and Labor Relations. Except as could not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries is engaged in any
unfair labor practice. There is (a) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower, threatened against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them,

(b) no strike, labor dispute, slowdown or stoppage pending against the Borrower
or any of its Subsidiaries or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries, (c) no union representation
question exists with respect to the employees of the Borrower or any of its
Subsidiaries, (d) no equal employment opportunity charges or other claims of
employment discrimination are pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries, and (e) no wage and
hour department investigation has been made of the Borrower or any of its
Subsidiaries, except (with respect to any matter specified in clauses (a) – (e)
above, either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.19 Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases), and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases, licenses and other rights of
whatever nature, used in the conduct of its business, without any known conflict
with or infringement or misappropriation of the rights of others which conflict,
infringement or misappropriation could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 3.20 Insurance. Schedule 3.20 sets forth a listing of all insurance
maintained by the Borrower and its Subsidiaries as of the Closing Date, with the
amounts insured (and any deductibles) set forth therein.

 

52



--------------------------------------------------------------------------------

SECTION 3.21 Borrowing Base Calculation. The calculation by the Borrower of the
Borrowing Base in any Borrowing Base Certificate delivered to the Administrative
Agent and the valuation thereunder is complete and accurate in all material
respects.

SECTION 3.22 Anti-Terrorism Law.

(a) Neither the Borrower nor any of its Subsidiaries is in violation of any
legal requirement relating to any laws with respect to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”) and the
Patriot Act. Neither the Borrower nor any of its Subsidiaries and, to the
knowledge of the Borrower, no agent of the Borrower or any of its Subsidiaries
acting on behalf of the Borrower or any of its Subsidiaries, as the case may be,
is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports

“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Department of the
Treasury Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.

(b) Neither the Borrower nor any of its Subsidiaries and, to the knowledge of
the Borrower, no agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its Subsidiaries, as the case may be,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in
Section 3.22(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

SECTION 3.23 Anti-Corruption Laws.

(a) During the past five years, except as publicly disclosed in connection with
the Borrower’s 2010 settlements with the U.S. Department of Justice and the SEC
and in the Borrower’s Form 10-K for Fiscal Year ended on March 31, 2016, neither
the Borrower nor any of its Subsidiaries, or any respective director, officer,
or employee of the Borrower or any of its Subsidiaries, nor to the knowledge of
the Borrower, its joint venture partners or other Affiliates, or any respective
agent or other Person acting on behalf of the Borrower or any of its
Subsidiaries: (i) has used any funds for any unlawful contribution, gift,
property, entertainment or other unlawful expense related to political activity;
(ii) has made or taken any action to further

 

53



--------------------------------------------------------------------------------

or facilitate any offer, payment, gift, promise to pay, or any offer, gift or
promise of anything else of value, directly or indirectly, in order to
improperly influence official action, to obtain or retain business for the
Borrower or its Subsidiaries, or to secure an improper advantage for the
Borrower or its Subsidiaries; (iii) has made, offered, taken, or will make,
offer or take any act in furtherance of any bribe or unlawful rebate, payoff,
influence payment, property, gift, kickback or other unlawful payment; or
(iv) is aware of or has taken any action, directly or indirectly, that would
result in a violation of any provision of the Bribery Act 2010 of the United
Kingdom, the OECD Convention on Bribery of Foreign Public Officials in
International Business Transactions, the Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder or any other applicable
anti-bribery and anti-corruption laws and/or regulations. The Borrower, its
Subsidiaries and their Affiliates have instituted and maintain policies and
procedures reasonably designed to promote and ensure continued compliance with
all applicable anti-bribery and anti-corruption laws and with the representation
and warranty contained herein.

(b) No part of the proceeds of the Loans will be used by the Borrower or any of
its Subsidiaries, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper or undue advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act 2010, or any other applicable anti-bribery or
anti-corruption laws.

SECTION 3.24 Sanctions. The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents
while acting on behalf of the Borrower or any of its Subsidiaries with Sanctions
applicable to the Borrower and its Subsidiaries, and the Borrower, its
Subsidiaries and their respective officers and employees and, to Borrower’s
knowledge, their respective directors and agents, while acting on behalf of the
Borrower and its Subsidiaries, are in compliance with applicable Sanctions and
are not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person, except in such
instances that would not result in a Sanctions violation to the Borrower or any
of its Subsidiaries.

SECTION 3.25 Material Contracts. Schedule 3.25 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date.
Except as described on Schedule 3.25, all Material Contracts are in full force
and effect and no defaults exist thereunder other than defaults the consequence
of which, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.26 DIP Budget. The Approved DIP Budget has been prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable at the time made, it being understood that projections as to
future events are not to be viewed as facts and actual results may vary
materially from such forecasts.

SECTION 3.27 Centre of Main Interests. For the purposes of The Council of the
European Union Regulation No. (EU) 2015/848 of 20 May 2015 on insolvency
proceedings (recast) (the “Regulation”), so far as it is aware and if and for so
long as the Regulation is applicable or deemed to be applicable in the United
Kingdom, for the purposes of the Regulation, each UK Loan Party’s centre of main
interest (as that term is used in Article 3(1) of the Regulation) is situated in
its jurisdiction of incorporation.

 

54



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

SECTION 4.01 All Credit Events. The obligations of the Lenders to make any Loans
hereunder (the making of any Loans hereunder, excluding any conversion or
continuation of Loans, a “Credit Event”) are subject to the satisfaction (or
waiver) of the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article III or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Event; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03.

(c) Immediately prior to and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.

(d) The making of such Loan shall not violate any Requirement of Law applicable
to the Loan Parties, after giving effect to the Orders and any other order of
the Bankruptcy Court entered on or prior to the date of the applicable Credit
Event, and shall not be enjoined, temporarily, preliminarily or permanently.

(e) Prior to or substantially simultaneously therewith, the Administrative Agent
and the Lenders shall have received the fees in the amounts previously agreed in
writing by the Agents or the Lenders, as applicable, or otherwise required to be
paid pursuant to the Loan Documents on or prior to such date and all expenses
(including the reasonable fees, disbursements and other charges of counsel to
the extent payable in accordance with the terms hereof) payable by the Loan
Parties (with respect to expenses, to the extent invoices have been presented at
least one Business Day prior to such date) shall have been paid, in each case
subject to and in accordance with the Orders; which amounts shall as required
herein and otherwise may, at the election of the Borrower, be paid from the
proceeds of the Loans funded on the date of such Borrowing unless required to be
paid by the Borrower prior to such date.

(f) The Administrative Agent and the Financing Commitment Parties shall have
received a certificate, dated as of the date of the applicable Credit Event and
signed by a Financial Officer of the Borrower, certifying compliance with the
conditions precedent set forth in paragraphs (a), (c) and (d) of this
Section 4.01.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the applicable matters
specified in paragraphs (a), (c) and (d) of this Section 4.01.

SECTION 4.02 Conditions to Borrowing on the Closing Date. The obligations of the
Lenders to make the Interim Order Loan is subject to the satisfaction (or
waiver) of the conditions precedent in Section 4.01 and the following conditions
precedent:

(a) The Administrative Agent shall have received (i) a counterpart of this
Agreement and each other Loan Document signed on behalf of each party hereto and
thereto (including via any electronic means) or (ii) evidence satisfactory to
the Administrative Agent (which may include a facsimile or other electronic
imaging transmission) that such party has signed such a counterpart.

 

55



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of Simpson Thacher & Bartlett LLP, counsel
for the Borrower, of Macfarlanes LLP, counsel for the Lenders, and of De Brauw
Blackstone Westbroek N.V., counsel for the Lenders, in each case (i) dated the
Closing Date, (ii) addressed to the Administrative Agent and the Lenders, and
(iii) in form and substance reasonably satisfactory to the Required Financing
Commitment Parties, covering such matters customarily covered in opinions of
this type as the Financing Commitment Parties shall reasonably request, and the
Borrower hereby requests such counsel to deliver such opinions.

(c) The Financing Commitment Parties shall have received the Initial Budget
(which shall include the initial 13-week projections as of a date not more than
five (5) Business Days prior to the Closing Date) in form and substance
acceptable to the Required Financing Commitment Parties.

(d) The Administrative Agent and the Financing Commitment Parties shall have
received (i) a copy of the certificate or articles of incorporation, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State (in each case or the foreign equivalent, if any); (ii) a certificate of
the Secretary or Assistant Secretary of each Loan Party (or, in the case of a UK
Loan Party, a certificate of a director of such UK Loan Party) dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
constitutional documents, articles of association, memorandum of association,
certificate of incorporation and by-laws of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or its equivalent)
of such Loan Party (and, in the case of a UK Loan Party, of resolutions duly
passed by its members) authorizing the execution, delivery and performance of
the Loan Documents to which such person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation, constitutional documents, articles of
association and memorandum of association of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing (or the foreign equivalent, if any) furnished pursuant to clause
(i) above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party; (iii) a certificate of another officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; (iv) in the case of a
UK Loan Party, a certificate of a director confirming that the entry into the
Loan Documents and the transactions contemplated by the Loan Documents would not
exceed any guarantee or security limits under the constitutional documents of
such UK Loan Party or under any other agreement or instrument to which such UK
Loan Party is a party; (v) in the case of a UK Loan Party, a resolution of the
direct shareholders of that UK Loan Party approving the terms of the Loan
Documents to which such UK Loan Party is a party and (vi) such other documents
as the Financing Commitment Parties may reasonably request.

 

56



--------------------------------------------------------------------------------

(e) [Reserved].

(f) The Collateral Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such persons
as indicated on the applicable schedules to the Pledge and Security Agreement,
together with copies of the financing statements (or similar documents)
disclosed by such search, and accompanied by evidence satisfactory to the
Collateral Agent that the Liens indicated in any such financing statement (or
similar document) would be permitted under Section 6.06 or have been or will be
contemporaneously released or terminated.

(g) The Lenders shall have received the financial statements referred to in
Section 3.05.

(h) The Administrative Agent and the Lenders shall have received, at least five
Business Days prior to the Closing Date, to the extent requested at least eight
Business Days prior to the Closing Date, (i) all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and (ii) if the Borrower qualified as a “legal entity customer”
under the Beneficial Ownership Regulation, a customary certification regarding
beneficial ownership required by the Beneficial Ownership Regulation in relation
to the Borrower.

(i) The Petition Date shall have occurred.

(j) The Bankruptcy Court shall have entered the Interim Order within five
(5) Business Days after the Petition Date, it being understood that drafts
thereof approved by counsel to the Administrative Agent and the Required
Financing Commitment Parties on or prior to the Petition Date are reasonably
satisfactory, and the Interim Order shall not have been vacated, reversed,
modified, amended or stayed, in the case of any modification or amendment, in a
manner that is adverse to the Lenders, without the consent of the Required
Financing Commitment Parties.

(k) All First Day Orders shall have been entered by the Bankruptcy Court and all
such entered First Day Orders shall be reasonably satisfactory in form and
substance to the Required Financing Commitment Parties, it being understood that
counsel to the Required Financing Commitment Parties have reviewed drafts of all
First Day Orders on or prior to the Petition Date and all such drafts are
reasonably satisfactory.

(l) No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or examiner
with enlarged powers beyond those set forth in Sections 1106(a)(3) and (4) of
the Bankruptcy Code shall have been appointed in any of the Cases.

(m) The RSA shall not have terminated and shall be in full force and effect.

(n) The Collateral Agent, for the benefit of the Secured Parties, shall have
valid and perfected Liens on all DIP Collateral pursuant to the Interim Order
and the other Loan Documents to the extent contemplated hereby and thereby,
subject to Section 5.19.

(o) The Closing Date shall not be later than one (1) Business Day after the
Interim Order is entered on the docket of the Bankruptcy Court unless the
Required Financing Commitment Parties shall have consented to such later date.

 

57



--------------------------------------------------------------------------------

(p) The ABL Refinancing shall have been consummated, or substantially
simultaneously with the Closing Date shall be consummated.

SECTION 4.03 Conditions to Borrowing on the Initial Allocation Date. The
obligation of the Lenders to make the Initial Allocation Date Loan is subject to
the satisfaction (or waiver) of the conditions precedent in Section 4.01 and the
following conditions precedent:

(a) The Closing Date shall have occurred.

(b) The Collateral Agent, for the benefit of the Secured Parties, shall have
valid and perfected Liens on all DIP Collateral pursuant to the Orders and the
other Loan Documents to the extent contemplated hereby and thereby, subject to
Section 5.19.

(c) The Loan Parties shall be in compliance in all material respects with the
Interim Order.

SECTION 4.04 Conditions to Borrowing on the Full Availability Date. The
obligation of the Lenders to make the Final Order Loan is subject to the
satisfaction (or waiver) of the conditions precedent in Section 4.01 and the
following conditions precedent:

(a) The Closing Date shall have occurred.

(b) All “second day” orders approving on a final basis the relief granted under
any First Day Orders shall have been entered by the Bankruptcy Court, shall be
reasonably satisfactory to the Required Financing Commitment Parties, shall be
in full force and effect, shall not have been vacated or reversed, shall not be
subject to a stay and shall not have been modified or amended in a manner that
is adverse to the Lenders without the consent of the Required Financing
Commitment Parties.

(c) The Final Order shall have been entered by the Bankruptcy Court, and such
order shall be in full force and effect and shall not have been reversed,
modified, amended, stayed or vacated, in the case of any modification or
amendment, in a manner that is adverse to the Lenders without the consent of the
Required Financing Commitment Parties.

(d) The Collateral Agent, for the benefit of the Secured Parties, shall have
valid and perfected Liens on all DIP Collateral pursuant to the Orders and the
other Loan Documents to the extent contemplated hereby and thereby and subject
to Section 5.19.

(e) The Loan Parties shall be in compliance in all material respects with the
Final Order.

 

58



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

The Borrower hereby covenants and agrees that from and after the date of this
Agreement until the Payment in Full of the Obligations:

SECTION 5.01 Information Covenants. The Borrower will furnish, (x) as to clauses
(a), (o) and (r) below, to the Lender Financial Advisor and (y) otherwise, to
the Administrative Agent (for distribution to each Lender) and:

(a) Monthly Financial Statements. As soon as available and in any event within
15 Business Days after the end of each month (commencing with June 2020), (i)
monthly financial statements and other reports customarily prepared by the
Borrower or its Subsidiaries to manage and operate their business and (ii) a
report detailing the amounts outstanding as of the last day of such month under
each line of credit of the Borrower’s Foreign Subsidiaries.

(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the close of each of the first three fiscal quarters in each
Fiscal Year of the Borrower (commencing with the fiscal quarter ending June 30,
2020), the consolidated balance sheet of the Borrower and its Subsidiaries
(including Minority Interest Consolidated Entities) as at the end of such fiscal
quarter and the related consolidated statements of income and statement of cash
flows for such fiscal quarter and for the elapsed portion of the Fiscal Year
ended with the last day of such fiscal quarter, in each case setting forth
comparative figures for the corresponding fiscal quarter in the prior Fiscal
Year, all of which shall be certified by a Financial Officer of the Borrower
that they fairly present in all material respects in accordance with GAAP the
financial condition of the Borrower and its Subsidiaries (including Minority
Interest Consolidated Entities) as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes.

(c) Annual Financial Statements. As soon as available and in any event within 90
days (or in the case of the Fiscal Year ended March 31, 2020, 120 days) after
the close of each Fiscal Year of the Borrower (commencing with the Fiscal Year
ended March 31, 2020), (i) the consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income and statement of cash flows for such Fiscal Year setting
forth, comparative figures for the preceding Fiscal Year and certified by
Deloitte & Touche LLP or other independent certified public accountants of
recognized national standing reasonably acceptable to the Required Lenders,
accompanied by an opinion of such accounting firm and (ii) management’s
discussion and analysis of the important operational and financial developments
during such Fiscal Year.

(d) Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 5.01(c), a compliance certificate from a
Financial Officer of the Borrower in the form attached hereto as Exhibit F,
which certificate shall (i) certify on behalf of the Borrower that, to such
officer’s knowledge after due inquiry, no Default or Event of Default has
occurred and is continuing or, if any Default or Event of Default has occurred
and is continuing, specifying the nature and extent thereof, (ii) include
related financial statements (which may be in summary form) reflecting
adjustments necessary to eliminate the accounts of Minority Interest
Consolidated Entities (if any) (together with supporting detail as may be
requested by the Required Lenders), and (iii) include a description of the
Indebtedness for borrowed money of Foreign Subsidiaries, a description of the
facilities under which such Indebtedness is outstanding and the outstanding
principal amount, in each case as of the last day of such period for which
financial statements were delivered pursuant to Section 5.01(c).

 

59



--------------------------------------------------------------------------------

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any Responsible Officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof if such event
continues for three Business Days, notice of (i) the occurrence of any event
which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation or proceeding pending against the Borrower or any of
its Subsidiaries, other than in connection with the Cases, (x) which, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Loan Document,
(iii) any other event, change or circumstance that has had, or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect, or (iv) any written allegations from any Governmental Authority or NGO
as to material human rights violations involving the Borrower or any of its
Subsidiaries.

(g) Environmental Matters. Promptly after any Responsible Officer of the
Borrower obtains knowledge thereof, notice of one or more of the following
environmental matters to the extent that such environmental matters, either
individually or when aggregated with all other such environmental matters, could
reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or relating to any Real Property owned, leased or operated by
the Borrower or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (A) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (B) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or relating
to any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action to the extent required by any
Environmental Law or any Governmental Authority in response to the Release or
threatened Release of any Hazardous Material on any Real Property owned, leased
or operated by the Borrower or any of its Subsidiaries.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

(h) Borrowing Base Certificate. Not later than 5:00 P.M. (New York time) on or
before the fifteenth Business Day of each calendar month, a borrowing base
certificate setting forth the Borrowing Base (in each case with supporting
calculations in reasonable detail) substantially in the form delivered pursuant
to the ABL Credit Agreement (each, a “Borrowing Base Certificate”), which shall
be prepared as of the last Business Day of the month immediately preceding such
delivery. Each such Borrowing Base Certificate shall include such supporting
information as delivered pursuant to the ABL Credit Agreement.

 

60



--------------------------------------------------------------------------------

(i) Patriot Act. Promptly following the Administrative Agent’s or any Lender’s
request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(j) PACA. Promptly inform the Administrative Agent if a Loan Party or any of its
Subsidiaries obtains any notice regarding the existence of any Lien on, or trust
over, any of the Collateral arising under PACA and promptly provide the
Administrative Agent with a copy of such notice.

(k) Cancellation of Insurance. Promptly (but in any event within 1 Business Day
of receipt thereof) inform the Administrative Agent if any Loan Party receives
notice of cancellation of any insurance policy required to be maintained
pursuant to Section 5.03.

(l) Change of Accounting Principles. The Borrower shall deliver to the
Administrative Agent and each Lender at the same time as the delivery of any
annual or quarterly financial statements given in accordance with the provisions
of Section 5.01(a) or (c), as applicable, (i) a description in reasonable detail
of any material change in the application of accounting principles employed in
the preparation of such financial statements from those applied in the most
recently preceding quarterly or annual financial statements as to which no
objection shall have been made in accordance with the provisions above and
(ii) a reasonable estimate of the effect on the financial statements on account
of such changes in application.

(m) Material Weakness Letter. Promptly upon receipt thereof, a copy of any
“material weakness letter” submitted by independent accountants to the Borrower
or any of its Subsidiaries in connection with any annual, interim or special
audit of the books of such Person.

(n) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as any Lender or the Lender Advisors may reasonably request.

(o) Supplement to Approved DIP Budget. To the Lender Financial Advisor, no later
than 12:00 p.m. New York City time on the Wednesday of each fourth (4th)
calendar week following the week in which the Petition Date occurs, a
supplemental budget covering the 13-week period that commences with the
beginning of the week in which the supplemental budget is required to be
delivered, consistent with the form and level of detail set forth in the Initial
Budget, including the same line-items provided with the Initial Budget, and
otherwise in form and substance reasonably acceptable to Required Financing
Commitment Parties. Upon, and subject to, the approval of any such supplemental
budget by the Required Financing Commitment Parties pursuant to the immediately
preceding sentence, such supplemental budget shall constitute the then-approved
Approved DIP Budget, effective as of the beginning of the week in which it was
delivered; provided that unless and until the Required Financing Commitment
Parties approve such supplemental budget as provided herein, the then-current
Approved DIP Budget shall remain in effect.

(p) Orders and Pleadings. As soon as reasonably practicable in advance of, but
no later than two (2) calendar days prior to the earlier of (x) filing with the
Bankruptcy Court or (y) delivering to any statutory committee appointed in the
Cases or the United States Trustee for the District of Delaware (the “U.S.
Trustee”), as the case may be, all proposed orders and pleadings related to the
Loans and the Loan Documents, any other financing or use of cash

 

61



--------------------------------------------------------------------------------

collateral, any sale or other disposition of Collateral outside the ordinary
course, cash management, adequate protection, any Reorganization Plan and/or any
disclosure statement related thereto or any request to approve any compromise
and settlement of claims (except that, with respect to any emergency pleading or
document for which, despite the Loan Parties’ best efforts, such advance notice
is impracticable, the Loan Parties shall be required to furnish such documents
as soon as reasonably practicable and in no event later than substantially
concurrently with such filings or deliveries thereof, as applicable).

(q) Additional Bankruptcy Information. By the earlier of (x) two (2) calendar
days prior to being filed (and if impracticable, then as soon as possible and in
no event later than as promptly as practicable before being filed) on behalf of
any of the Loan Parties with the Bankruptcy Court or (y) at the same time as
such documents are provided by any of the Loan Parties to any statutory
committee appointed in the Cases or the U.S. Trustee, all other notices,
filings, motions, pleadings or other information concerning the financial
condition of the Loan Parties or any request to approve any compromise and
settlement of claims or for relief under Section 363, 365, 1113 or 1114 of the
Bankruptcy Code or Bankruptcy Rule 9019 or any other request for relief (to the
extent not covered by Section 5.01(p) above).

(r) Variance Reports. By no later than 12:00 p.m. New York City time on the
Thursday of each calendar week following the week in which the Petition Date
occurs (each such Thursday, a “Variance Report Date”) commencing with June 25,
2020, a line-item by line-item variance report (each, a “Variance Report”)
setting forth, in reasonable detail: (x) the actual receipts and operating
disbursements (including any professional fees) for each line item in the
Approved DIP Budget for the week ending on the most recent Friday (and, in the
case of the first such report, the week in which the Petition Date occurs), (y)
any differences between such actual amounts for each line item in the Approved
DIP Budget for such period versus projected amounts set forth in the Approved
DIP Budget for such period for each line item included in the Approved DIP
Budget for such period and on a cumulative basis for the period from the
beginning of the week in which the Petition Date occurs through the end of such
period (such cumulative report to be prepared by aggregating the variances set
forth in each Variance Report) and (z) the computations necessary to determine
compliance with Section 6.09 together with a statement from a Financial Officer
certifying the information contained in the report. The Variance Report shall
also provide a reasonably detailed explanation for any variance in such Variance
Report in excess of 5.0% in actual receipts or operating disbursements for each
such line item during the Variance Testing Period as compared to projections for
such line items during the Variance Testing Period as set forth in the Approved
DIP Budget for such period.

SECTION 5.02 Books, Records and Inspections; Annual Meetings. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct (in all material respects) entries in
conformity with GAAP and all requirements of law shall be made of all dealings
and transactions in relation to its business and activities (including, without
limitation, proper books and records with respect to the Material Local Credit
Facilities). In addition to the requirements set forth in Section 5.01(n), the
Borrower will, and will cause each other Loan Party to, permit officers and
designated representatives of any Lender or the Lender Financial Advisor at the
expense of the Borrower (a) to visit and inspect, under guidance of officers of
the Borrower or such other Loan Party, any of the properties of the Borrower or
such other Loan Party, (b) to examine the books of account of the Borrower or
such other Loan Party and discuss the affairs, finances and accounts of the
Borrower or such other Loan Party with, and be advised as to the same by, its
and their officers and independent accountants and (c) to verify Accounts and/or
Inventory, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as any such Lender or the Lender
Financial Advisor may reasonably request; provided, however, that, so long as no
Event of Default exists,

 

62



--------------------------------------------------------------------------------

the Lenders and the Lender Financial Advisor shall be limited to one such visit
during any Fiscal Year of the Borrower at the expense of the Borrower at
locations reasonably requested by such Lenders or Lender Financial Advisor
through the Administrative Agent. The Loan Parties shall maintain their fiscal
reporting period on a March 31 fiscal year, and each Domestic Subsidiary shall
maintain its respective fiscal reporting period on the present basis.

SECTION 5.03 Maintenance of Property; Insurance.

(a) The Borrower will, and will cause each of its Subsidiaries to, (i) keep all
property necessary to the business of the Borrower and its Subsidiaries in good
working order and condition, (x) except ordinary wear and tear and obsolescence,
(y) except and subject to the occurrence of casualty events and (z) except where
failure to do so would not materially or adversely affect its business,
(ii) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as the Borrower and its
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. In addition to the
requirements of the immediately preceding sentence, the Borrower and its
Subsidiaries will at all times cause insurance of the types described in
Schedule 3.20 to be maintained (with the same scope of coverage as that
described in Schedule 3.20) at levels which are consistent with their practices
immediately before the Closing Date. Such insurance shall include physical
damage insurance on all real and personal property (whether now owned or
hereafter acquired) on an all risk basis and business interruption insurance.

(b) The Borrower will, and will cause each other Loan Party to, at all times
keep its property insured in favor of the Collateral Agent, and all policies and
certificates (or certified copies thereof including any endorsements) with
respect to such insurance (and any other insurance maintained by the Borrower
and/or such Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as lender loss payee and/or
additional insured), (ii) shall provide that the respective insurers irrevocably
waive any and all rights of subrogation with respect to the Collateral Agent and
the other Secured Parties, and (iii) shall be deposited with the Collateral
Agent. The Borrower will, and will cause each of its Subsidiaries to, use
commercially reasonable efforts to obtain endorsements to its insurance policies
stating that such insurance policies shall not be canceled without at least 30
days’ prior written notice thereof by the respective insurer to the Collateral
Agent.

(c) If the Borrower or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 5.03, or if the Borrower or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation) to procure such insurance and the Borrower agrees to
reimburse the Administrative Agent for all costs and expenses of procuring such
insurance.

(d) If at any time the improvements on any Real Property subject (or required to
be subject) to a Lien securing the Obligations are located in an area identified
as a special flood hazard area by the Federal Emergency Management Agency or any
successor thereto or other applicable agency, the Borrower will, and will cause
each of its Subsidiaries to, at all times keep and maintain flood insurance in
an amount no less than the amount sufficient to comply with the rules and
regulations promulgated under the National Flood Insurance Act of 1968 and Flood
Disaster Protection Act of 1973, each as amended from time to time.

 

63



--------------------------------------------------------------------------------

SECTION 5.04 Existence; Franchises. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, licenses, permits, copyrights, trademarks and patents; provided,
however, that nothing in this Section 5.04 shall prevent (i) sales of assets and
other transactions by the Borrower or any of its Subsidiaries in accordance with
Section 6.04, (ii) the withdrawal by the Borrower or any of its Subsidiaries of
its qualification as a foreign Business in any jurisdiction if such withdrawal
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or (iii) the change in form of organization of
the Borrower or any of its Subsidiaries, if the Borrower in good faith
determines that such change in organization is in the best interest of the
Borrower or such Subsidiary, is not materially disadvantageous to the Lenders
and, in the case of a change in the form of organization of any Loan Party, the
Administrative Agent has consented thereto.

SECTION 5.05 Compliance with Requirements of Law, etc. The Borrower will, and
will cause each of its Subsidiaries to, comply with all Requirements of Law,
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided,
that the Loan Parties shall comply with the Orders in all respects.

SECTION 5.06 Anti-Corruption Laws. The Borrower will conduct its, and will cause
each of its Subsidiaries and the directors, officers, employees and agents of
any of the foregoing to conduct their, business on behalf of the Borrower and
its Subsidiaries in a manner so as to not, directly or indirectly, violate the
United States Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery
Act 2010, or any other applicable anti-bribery or anti-corruption laws.

SECTION 5.07 Sanctions. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents,
while acting on behalf of the Borrower and its Subsidiaries, with Sanctions
applicable to the Borrower and its Subsidiaries. The Borrower will make best
efforts to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents, while acting on behalf of
the Borrower and its Subsidiaries, with Sanctions applicable to the Borrower and
its Subsidiaries.

SECTION 5.08 Compliance with Environmental Laws.

(a) The Borrower will comply, and will (x) cause each of its Subsidiaries to
comply and (y) ensure compliance by its tenants and subtenants, in each case,
with all Environmental Laws and permits applicable to, or required in respect of
the conduct of its business or operations or by, the ownership, lease or use of
its Real Property now or hereafter owned, leased or operated by the Borrower or
any of its Subsidiaries, except for such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and will keep or cause to be kept
all such Real Property free and clear of any Liens, other than Permitted Liens,
imposed pursuant to such Environmental Laws. Neither the Borrower nor any of its
Subsidiaries will generate, use, treat, store, Release or dispose of, or permit
the generation, use, treatment, storage, Release or disposal of Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, or transport or permit the transportation
of Hazardous Materials to or from any such Real Property, except for Hazardous
Materials generated, used, treated, stored, Released or disposed of at any such
Real Properties in compliance in all material respects with all applicable
Environmental Laws and as required in connection with the normal operation, use
and maintenance of the business or operations of the Borrower or any of its
Subsidiaries, except in connection with such noncompliance as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

64



--------------------------------------------------------------------------------

(b) (i) The Borrower will provide, at the sole expense of the Borrower and at
the reasonable request of the Required Lenders after receipt of any notice of
the type described in Section 5.01(g), an environmental site assessment report
concerning any Real Property owned, leased or operated by the Borrower or any of
its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Required Lenders, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or remedial action in
connection with such Hazardous Materials on such Real Property. If the Borrower
fails to provide the same within 60 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrower, and the Borrower shall grant and hereby grants to the Administrative
Agent and the Lenders and their respective agents access to such Real Property
and specifically grant the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.

(c) Conduct and complete all investigations, studies, sampling and testing, and
all remediation, removal and other actions required under Environmental Laws and
promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws except to the extent that
the same are being contested in good faith by appropriate proceedings and the
pendency of such proceedings could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.09 ERISA Information Undertakings. The Borrower will deliver to the
Administrative Agent (in sufficient copies for all Lenders, if the
Administrative Agent so requests):

(a) promptly and in any event within 15 days after receiving a request from the
Administrative Agent a copy of the most recent IRS Form 5500 (including the
Schedule B) with respect to a Plan; and

(b) promptly, and in any event within 30 days after the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred that would reasonably be expected to result in a
material liability to the Borrower or any of its Subsidiaries, a certificate of
a Responsible Officer of the Borrower describing such ERISA Event and the
action, if any, proposed to be taken with respect to such ERISA Event and a copy
of any notice filed with the PBGC or the IRS pertaining to such ERISA Event and
any notices received by the Borrower, any Subsidiary of the Borrower or ERISA
Affiliate from the PBGC or any other governmental agency with respect thereto;
provided that, in the case of ERISA Events under paragraph (4) of the definition
thereof, the 30-day notice period set forth above shall be a 10-day period, and,
in the case of ERISA Events under paragraph (2) of the definition thereof, in no
event shall notice be given later than 10 days after the occurrence of the ERISA
Event.

The Borrower shall:

(a) ensure that any material liability imposed on them or any ERISA Affiliate
pursuant to Title IV of ERISA is paid and discharged when due;

(b) ensure that neither it nor any ERISA Affiliate adopts an amendment to a Plan
requiring the provision of security under ERISA or the Code without the prior
consent of the Administrative Agent or the Lenders; and

 

65



--------------------------------------------------------------------------------

(c) ensure that no Plan is terminated under Section 4041 of ERISA.

SECTION 5.10 Performance of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and except to the
extent stayed by the Cases.

SECTION 5.11 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, prior to the date on
which penalties attach thereto, and all lawful claims which, if unpaid, might
become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries not otherwise permitted under Section 6.06(a); provided that
neither the Borrower nor any of its Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim (i) which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP or is stayed by the Cases or (ii) if the
aggregate amount of such monetary obligations is less than (x) in the case of
Loan Parties, $10,000,000 and (y) in the case of non-Loan parties, the Threshold
Amount.

SECTION 5.12 [Reserved].

SECTION 5.13 Additional Security; Further Assurances; etc.

(a) The Borrower will cause each Wholly-Owned Domestic Subsidiary or any other
Person that becomes a Wholly-Owned Domestic Subsidiary after the Closing Date to
promptly, but no later than 20 Business Days after the date on which such Person
becomes a Domestic Subsidiary (as such date may be extended by the Required
Lenders in their sole discretion), (i) become a Subsidiary Guarantor as
described in the Guarantee Agreement by way of execution of a joinder agreement
thereto substantially in the form attached thereto as Exhibit A and (ii) grant
security interests over any Collateral as described in the Pledge and Security
Agreement by way of execution of a joinder agreement thereto substantially in
the form attached thereto as Exhibit 10.

(b) [Reserved].

(c) The Borrower and its Subsidiaries will cause (i) 100% of the Equity
Interests of each Subsidiary that is a Subsidiary Guarantor and (ii) 100% of the
Equity Interests of each Domestic Subsidiary and 65% of the aggregate of the
total outstanding Voting Stock (and 100% of each class of issued and outstanding
Equity Interest other than Voting Stock) of each Foreign Subsidiary (that is not
a Loan Party) held directly by the Borrower or any Subsidiary Guarantor (or, if
less, the full amount owned by the Borrower and each such Subsidiary Guarantor),
in each case, to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to the terms and conditions of the Security Documents and the Senior
Lien Intercreditor Agreement, as applicable.

(d) Subject to Section 5.19, the Loan Parties will (i) cause each loan or
advance that is outstanding on or after the Closing Date to a Loan Party by a
Subsidiary to be evidenced by an intercompany note duly executed and delivered,
(ii) deliver such intercompany note to the Collateral Agent, together with an
appropriate allonges or other endorsement reasonably satisfactory to the
Collateral Agent, and (iii) execute such Security Documents in connection with
the pledge of such promissory notes as the Administrative Agent may reasonably
request.

 

66



--------------------------------------------------------------------------------

(e) The Borrower will, and will cause each of the other Loan Parties to, at the
expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, mortgages, certificates (including flood
certificates and evidence of flood insurance if applicable), real property
surveys, reports and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, the Borrower will, and
will cause the other Loan Parties to, deliver to the Collateral Agent such
opinions of counsel, title insurance, flood hazard determinations and other
related documents as may be reasonably requested by the Collateral Agent to
assure itself that this Section 5.13 has been complied with.

SECTION 5.14 Real Estate Leases. The Borrower will, and will cause each of the
Loan Parties to, timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located except to the extent that
the same are being contested in good faith and except to the extent stayed by
the Cases.

SECTION 5.15 [Reserved]

SECTION 5.16 Management and Advisor Calls. The Borrower will, and will cause
each of the Loan Parties, and/or their advisors, as applicable (including
appropriately senior members of management with respect to clause (c) below),
shall host the following telephonic conference calls with the Administrative
Agent, the Lenders and/or the Lender Advisors, as applicable:

(a) Promptly following the delivery of each Variance Report pursuant to
Section 5.01(r), a call (at a time to be mutually agreed) with the Lender
Financial Advisor to discuss the contents of such Variance Report.

(b) To the extent not covered during the call described in clause (a), a weekly
call (at a time to be mutually agreed) with the Lender Advisors to discuss
contemplated material filings, the Approved DIP Budget and budget-related
initiatives, recent performance, cash and liquidity management, operational
activities, current business and market conditions, material performance
changes, the Borrowing Base and foreign lines of credit.

(c) No less frequently than monthly, a call (at a time to be mutually agreed)
with the Lenders to discuss the Approved DIP Budget and budget-related
initiatives, recent performance, cash and liquidity management, operational
activities, current business and market conditions, material performance
changes, the Borrowing Base and foreign lines of credit.

SECTION 5.17 Milestones. The Borrower will, and will cause each of the Loan
Parties to, use their commercially reasonable efforts to pursue and implement
the Restructuring (as defined in the RSA) in accordance with the RSA and in any
event shall achieve the following milestones, which dates shall be automatically
extended to the extent extended under the RSA in accordance with its terms and
otherwise at any time with the written approval of the Required Financing
Commitment Parties:

(a) on or before three (3) Business Days after the Petition Date, the Bankruptcy
Court shall have entered the Interim Order;

(b) on or before thirty-five (35) days after entry of the Interim Order, the
Bankruptcy Court shall have entered the Final Order;

 

67



--------------------------------------------------------------------------------

(c) on or before sixty (60) days after the Petition Date, the Bankruptcy Court
shall have entered the Acceptable Confirmation Order and an order approving a
disclosure statement (which may be the Acceptable Confirmation Order);

(d) no later than seventy-five (75) days after the Petition Date, the Acceptable
Plan shall have become effective.

SECTION 5.18 Bankruptcy Related Matters. The Borrower will, and will cause each
of the Loan Parties to,:

(a) cause all proposed (i) First Day Orders, (ii) “second day” orders approving
the relief granted in the First Day Orders on a final basis, (iii) orders
related to or affecting the Loans and other Obligations and the Loan Documents,
any other financing or use of cash collateral, any sale or other disposition of
DIP Collateral outside the ordinary course, cash management, adequate
protection, any Reorganization Plan and/or any disclosure statement related
thereto, (iv) orders concerning the financial condition of the Borrower or any
of its Subsidiaries or other Indebtedness of the Loan Parties or seeking relief
under section 363, 365, 1113 or 1114 of the Bankruptcy Code or section 9019 of
the Federal Rules of Bankruptcy Procedure, (v) orders authorizing additional
payments to critical vendors (outside of the relief approved in the First Day
Orders and “second day” orders) and (vi) orders establishing procedures for
administration of the Cases or approving significant transactions submitted to
the Bankruptcy Court, in each case, proposed by the Debtors to be in accordance
with and permitted by the terms of this Agreement and reasonably acceptable to
the Required Financing Commitment Parties in their reasonable discretion in all
respects, it being understood and agreed that the forms of orders approved by
the Required Financing Commitment Parties prior to the Petition Date are in
accordance with and permitted by the terms of this Agreement and are reasonably
acceptable in all respects;

(b) comply in all material respects with each order entered by the Bankruptcy
Court in connection with the Cases; and

(c) consult in good faith with the Required Financing Commitment Parties’
advisors regarding the form and substance of any documents described in
Section 5.01(p) or (q) (except that with respect to any emergency pleading or
document for which, advance notice is impracticable).

SECTION 5.19 Post-Closing Matters. The Borrower will deliver (or caused to be
delivered) to the Administrative Agent or the Collateral Agent, as applicable,
each item set forth on Schedule 5.19, within the time period set forth therein,
to the extent such item is not delivered on or before the Closing Date.

ARTICLE VI

Negative Covenants

The Borrower hereby covenants and agrees that from and after the date of this
Agreement until the Payment in Full of the Obligations:

SECTION 6.01 Restricted Payments.

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Borrower’s or any of its Subsidiaries) or to the
direct or indirect holders of the Borrower’s or any of its Subsidiaries’ Equity
Interests in their capacity as such (other than dividends or distributions
payable in Equity Interests (other than Disqualified Stock) of the Borrower);

 

68



--------------------------------------------------------------------------------

(ii) purchase, redeem or otherwise acquire or retire for value (including
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of the Debtors arising
prior to the Petition Date (other than (x) as expressly contemplated herein or
in the Interim Order, Final Order, any First Day Order or related “second day”
order and (y) in the ordinary course of business consistent with past practice
in respect of any intercompany Indebtedness between or among the Borrower and
any of its Subsidiaries incurred in the ordinary course of business consistent
with past practice); provided that the provisions of this clause (iii) shall not
be deemed to apply to any Indebtedness of any Subsidiary that is not a
Subsidiary Guarantor (including any such Indebtedness guaranteed by the Borrower
or any Subsidiary Guarantor); or

(iv) make any Restricted Investment

(all such payments and other actions prohibited as set forth in these clauses
(i) through (iv) above being collectively referred to as “Restricted Payments”).

(b) The provisions of Section 6.01(a) hereof will not prohibit, in each case to
the extent consistent with the Approved DIP Budget and any applicable order of
the Bankruptcy Court:

(i) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Subsidiary of the Borrower to
the holders of its Equity Interests on a pro rata basis; and

(ii) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options or warrants to the extent such Equity Interests represent a
portion of the exercise price of those stock options or warrants.

SECTION 6.02 Dividend and Other Payment Restrictions Affecting Subsidiaries.

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Subsidiary to:

(i) pay dividends or make any other distributions on its Equity Interest to the
Borrower or any of its Subsidiaries, or with respect to any other interest or
participation in, or measured by, its profits, or pay any indebtedness owed to
the Borrower or any of its Subsidiaries (except for the waiving or deferring in
the ordinary course of business consistent with past practice subrogation and
reimbursement rights in connection with the guarantee obligations permitted
pursuant to this Agreement);

 

69



--------------------------------------------------------------------------------

(ii) make loans or advances to the Borrower or any of its Subsidiaries; or

(iii) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Subsidiaries.

(b) The restrictions in Section 6.02(a) hereof will not apply to encumbrances or
restrictions existing under or by reason of:

(i) agreements existing on the Closing Date as in effect on the date hereof and
any amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings of those agreements; provided that such amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings are not materially more restrictive, taken as a whole, with respect
to such dividend and other payment restrictions than those contained in those
agreements on the date hereof;

(ii) this Agreement and the other Loan Documents;

(iii) agreements governing other Indebtedness permitted to be incurred pursuant
to Section 6.03 and any amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings of those agreements
permitted to be incurred pursuant thereto; provided, that (A) the restrictions
are ordinary and customary with respect to the type of Indebtedness being
incurred and (B) such encumbrances or restrictions will not materially affect
the Borrower’s ability to make payments of principal or interest on the Loans,
as determined at the time such Indebtedness is incurred in good faith by the
senior management of the Borrower;

(iv) applicable law, rule, regulation or order;

(v) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business;

(vi) Liens permitted to be incurred under the provisions of Section 6.06 hereof
that limit the right of the debtor to dispose of the assets subject to such
Liens;

(vii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(viii) purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations that impose restrictions on the
property purchased or leased of the nature described in clause (iii) of
Section 6.02(a) hereof; and

(ix) provisions limiting the disposition or distribution of assets or property
in joint venture agreements, sale-leaseback agreements, stock sale agreements
and other similar agreements (including agreements entered into in connection
with a Restricted Investment) entered into with the approval of the Borrower’s
board of directors, which limitation is applicable only to the assets that are
the subject of such agreements.

 

70



--------------------------------------------------------------------------------

SECTION 6.03 Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness, and the Borrower will not issue any
Disqualified Stock and will not permit any of its Subsidiaries to issue any
shares of preferred stock.

(b) The provisions of Section 6.03(a) hereof will not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):

(i) Indebtedness (and Guarantees thereof) existing on the Petition Date (other
than Indebtedness of foreign Subsidiaries of the Borrower);

(ii) Indebtedness created hereunder and under the other Loan Documents;

(iii) The incurrence by the Borrower or any of its Subsidiaries of Indebtedness
represented by Capitalized Lease Obligations, mortgage financings or purchase
money obligations, in each case, incurred for the purpose of financing all or
any part of the purchase price or cost of design, construction, installation or
improvement of property, plant or equipment used in the business of the Borrower
or any of its Subsidiaries, in an aggregate principal amount, including all
Permitted Refinancing Indebtedness incurred to renew, refund, refinance,
replace, defease or discharge any Indebtedness incurred pursuant to this clause
(iii), not to exceed $5,000,000 at any time outstanding;

(iv) the incurrence by the Borrower or any of its Subsidiaries of Bank Product
Obligations in the ordinary course of business and of Hedging Obligations
entered into prior to the Petition Date in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes;

(v) the incurrence by the Borrower or any of its Subsidiaries of Indebtedness
owing under documentary or standby letters of credit for the purchase of goods
or other merchandise generally;

(vi) The incurrence by the Borrower or any of its Subsidiaries of Indebtedness
in respect of workers’ compensation claims, self-insurance obligations, bankers’
acceptances, performance and surety bonds in the ordinary course of business;

(vii) The incurrence by the Borrower or any of its Subsidiaries of Indebtedness
owing under overdraft facilities in connection with cash management arrangements
in the ordinary course of business;

(viii) the incurrence by (x) foreign Subsidiaries of the Borrower of
Indebtedness in an aggregate amount (or accreted value, as applicable) at any
time outstanding not to exceed $875,000,000 and (y) the Borrower or any of its
Subsidiaries of Indebtedness in an aggregate amount (or accreted value, as
applicable) at any time outstanding not to exceed $5,000,000;

 

71



--------------------------------------------------------------------------------

(ix) Guarantees by the Borrower or any Subsidiary which are incurred in the
ordinary course of business for the purpose of carrying unsold tobacco
inventories held against Confirmed Orders and other Guarantees by the Borrower
or any Subsidiary incurred in the ordinary course of business with respect to
Uncommitted Inventories in an aggregate amount not to exceed the amount of such
Uncommitted Inventories;

(x) To the extent constituting Indebtedness, financings permitted under
Section 6.04(l);

(xi) the incurrence by the Borrower or any of its Subsidiaries of Permitted
Refinancing Indebtedness in exchange for, or the net proceeds of which are used
to renew, refund, refinance, replace, defease or discharge any Indebtedness that
was permitted by this Agreement to be incurred under clauses (iii), (viii) or
(xi) of this Section 6.03(b);

(xii) the incurrence by the Borrower or any of its Subsidiaries of intercompany
Indebtedness between or among the Borrower and any of its Subsidiaries in the
ordinary course of business consistent with past practice; provided, that any
such Indebtedness, to the extent owed by the Borrower or any Subsidiary
Guarantor, shall be unsecured and expressly subordinated to the prior payment in
full in cash of all Obligations and an intercompany note evidencing such
indebtedness owed to a Loan Party shall delivered to the Collateral Agent
pursuant to Section 5.13 and 5.19; and

(xiii) the Guarantee by the Borrower or any of its Subsidiaries of Indebtedness
of the Borrower or a Subsidiary of the Borrower to the extent that the
guaranteed Indebtedness was permitted to be incurred by another provision of
this Section 6.03; provided that if the Indebtedness being guaranteed is
subordinated to or pari passu with the Credit Facility, then the Guarantee must
be subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed.

For purposes of determining compliance with this Section 6.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Permitted Debt described in clauses (i) through (xiii) above the Borrower will
be permitted to classify such item of Indebtedness on the date of its
incurrence, or later reclassify all or a portion of such item of Indebtedness,
in any manner that complies with this Section 6.03.

The Borrower will not incur, and will not permit any Subsidiary Guarantor to
incur, any Indebtedness (including Permitted Debt) that is contractually
subordinated in right of payment to any other Indebtedness of the Borrower or
such Subsidiary Guarantor unless such Indebtedness is also contractually
subordinated in right of payment to the Credit Facility and the Guarantees
thereof on substantially identical terms; provided, however, that no
Indebtedness will be deemed to be contractually subordinated in right of payment
to any other Indebtedness of the Borrower solely by virtue of being unsecured or
by virtue of being secured on junior priority basis.

The accrual of interest or preferred stock dividends and the accretion or
amortization of original issue discount will not be deemed to be an incurrence
of Indebtedness or an issuance of preferred stock or Disqualified Stock for
purposes of this covenant. For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be utilized, calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was incurred. Notwithstanding any
other provision of this Section 6.03, the maximum amount of Indebtedness that
the Borrower or any Subsidiary may incur pursuant to this Section 6.03 shall not
be deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.

 

72



--------------------------------------------------------------------------------

The amount of any Indebtedness outstanding as of any date will be:

(i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(ii) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(iii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:

(A) the Fair Market Value of such assets at the date of determination; and

(B) the amount of the Indebtedness of the other Person.

SECTION 6.04 Consolidation, Merger, Purchase or Sale of Assets, etc.

The Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions, or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions of inventory, materials, equipment, goods and
services in the ordinary course of business) of any Person, except that:

(a) Capital Expenditures by the Borrower and its Subsidiaries shall be permitted
(other than Capital Expenditures constituting an acquisition) in an amount not
to exceed $8,000,000 after the date hereof in accordance with the capital
expenditures budget delivered to the Lenders prior to the date hereof or the
Approved DIP Budget;

(b) the Borrower and its Subsidiaries may sell inventory in the ordinary course
of

business;

(c) the Borrower and its Subsidiaries may liquidate or otherwise dispose of
obsolete, expired, worn-out, excess or redundant property in the ordinary course
of business;

(d) Permitted Investments may be made;

(e) the Borrower and its Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property (so long as any such lease or license does
not create a Capitalized Lease Obligation except to the extent permitted by
Section 6.03(b)(iii));

(f) the Borrower and its Subsidiaries may sell or discount, in each case without
recourse and in the ordinary course of business, Accounts arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

 

73



--------------------------------------------------------------------------------

(g) the Borrower and its Subsidiaries may grant non-exclusive licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries, in
each case so long as no such grant otherwise affects the Collateral Agent’s
security interest in the asset or property subject thereto;

(h) the Borrower and its Subsidiaries may liquidate or otherwise dispose of Cash
Equivalents in the ordinary course of business, in each case for cash at Fair
Market Value;

(i) the Borrower and its Subsidiaries may make dispositions resulting from any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or its Subsidiaries to the extent such
taking or condemnation could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;

(j) Dividends may be paid to the extent permitted by Section 6.01;

(k) the Borrower and its Subsidiaries may dispose of property and assets to the
extent such property and assets were the subject of a casualty or of
condemnation proceedings upon the occurrence of the related Recovery Event;

(l) the sale of Accounts arising from sales of tobacco, which Accounts are sold
pursuant to the Existing Securitization Facilities or substantially similar
factoring arrangements without recourse;

(m) the Borrower and its Subsidiaries may cancel or abandon intellectual
property rights which are, in the reasonable business judgment of the Borrower
or such Subsidiary, no longer material to, or no longer used or useful in the
business of the Borrower or such Subsidiary;

(n) the dissolution, liquidation or winding up of a Subsidiary (other than a
Guarantor) of the Borrower, if the Borrower determines in good faith that such a
dissolution, liquidation or winding up is in the best interests of the Borrower
and its Subsidiaries and is not materially disadvantageous to the Lenders; and

(o) the Borrower and its Subsidiaries may consummate the Corporate Restructuring
Transaction and transactions listed on Schedule 6.04.

To the extent the Required Lenders waive the provisions of this Section 6.04
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.04 (other than to the Borrower or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
and/or evidence the foregoing; provided, however, that the Administrative
Agent’s Lien shall attach to the proceeds of any such sale. In connection with a
termination or release pursuant to this Section, the Administrative Agent and
the Collateral Agent shall promptly execute and deliver to the applicable Loan
Party, at the Borrower’s expense, all documents that the applicable Loan Party
shall reasonably request to evidence such termination or release, as applicable.

 

74



--------------------------------------------------------------------------------

SECTION 6.05 Transactions with Affiliates.

The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any transaction or series of transactions with any officer, director,
shareholder or Affiliate other than (a) transactions between the Borrower and
any of its Subsidiaries in the ordinary course of business consistent with past
practices as of the date hereof, (b) transactions on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate and (c) loans or advances to employees in the ordinary course of
business after the Petition Date not to exceed $500,000 in the aggregate at any
one time outstanding (determined without regard to any write-downs or write-offs
of such loans and advances).

SECTION 6.06 Liens.

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon or with respect to any property
or assets (real or personal, tangible or intangible) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired, or sell any such
property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of Accounts),
or assign any right to receive income or permit the filing of any financing
statement under the UCC or any other similar or equivalent notice of Lien under
any similar or equivalent recording or notice statute in any jurisdiction;
provided that the provisions of this Section 6.06 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet delinquent or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

(b) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (ii) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

(c) (i) Liens in existence on the Closing Date on assets of the Debtors which
are listed in Schedule 6.06 and (ii) Liens in existence on the Closing Date on
assets of the Subsidiaries of the Borrower that are not Debtors which are listed
in Schedule 6.06 and any modifications, replacements, renewals or extensions
thereof; provided that (A) such modified, replacement, renewal or extension Lien
does not extend to any additional property other than (i) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
(ii) to the extent otherwise constituting a Permitted Lien and (iii) proceeds
and products thereof, and (B) the obligations secured or benefited by such
modified, replacement, renewal or extension Lien are permitted by Section 6.03;

(d) (i) Liens created by or pursuant to this Agreement and the Security
Documents and (ii) Liens granted as adequate protection on account of the First
Lien Notes Obligations and Second Lien Notes Obligations and otherwise pursuant
to and in accordance with the Orders;

(e) (i) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Subsidiaries to other Persons not materially interfering with the
conduct of the business of the Borrower or any of its Subsidiaries and (ii) any
interest or title of a lessor, sublessor or licensor under any lease or license
agreement not prohibited by this Agreement to which the Borrower or any of its
Subsidiaries is a party;

 

75



--------------------------------------------------------------------------------

(f) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 6.03(b)(iii); provided that (i) such Liens only serve
to secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (ii) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any asset of the Borrower or any
other asset of the Borrower or any Subsidiary of the Borrower, other than
proceeds of such asset;

(g) Liens placed upon equipment, machinery or other capital asset acquired after
the Closing Date and used in the ordinary course of business of the Borrower or
any of its Subsidiaries and placed at the time of the acquisition thereof by the
Borrower or such Subsidiary or within 90 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment, machinery or capital asset or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided
that (i) the Indebtedness secured by such Liens is permitted by
Section 6.03(b)(iii) and (ii) in all events, the Lien encumbering the equipment
or machinery so acquired does not encumber any other asset of the Borrower or
such Subsidiary, other than proceeds of such asset;

(h) zoning restrictions, easements, rights-of-way, use restrictions,
encroachments and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the conduct of the business of the Borrower or any of its
Subsidiaries (taken as a whole);

(i) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

(j) Liens arising out of the existence of judgments or awards; provided that in
the case of any Loan Party, the Borrower or any other Loan Party shall in good
faith be prosecuting an appeal or proceedings for review and in respect of which
there shall have been secured a subsisting stay of execution pending such appeal
or proceedings and the Borrower or the applicable Loan Party shall have set
aside on its books, if required by GAAP, appropriate reserves for such Liens,
provided, further, that the aggregate amount of all cash and the Fair Market
Value of all other property subject to such Liens arising after the Petition
Date does not exceed the Threshold Amount;

(k) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party;

(l) attachment, judgment or similar Liens arising in connection with court
proceedings that are not stayed by the Cases; provided, that the execution or
other enforcement of such Liens with respect to judgments or decrees in the
aggregate do not give rise to an Event of Default under Section 7.09 is
effectively stayed, the claims secured thereby are being actively contested in
good faith by appropriate proceedings and the applicable Loan Party or
Subsidiary shall have set aside on its books, if required by GAAP, appropriate
reserves for such Liens;

(m) in respect of any real property, any facts that are disclosed by any survey
thereof or title insurance with respect thereto that do not materially impair
the value of such real property or the operations conducted on such real
property;

 

76



--------------------------------------------------------------------------------

(n) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

(o) Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (ii) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

(p) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries, in each case granted in
the ordinary course of business in favor of the bank or banks or other financial
institutions with which such accounts are maintained, securing amounts owing to
such bank or banks with respect to cash management and operating account
arrangements;

(q) Liens granted in the ordinary course of business on insurance policies,
proceeds thereof and the unearned portion of insurance premiums with respect
thereto securing the financing of the unpaid cost of the insurance policies to
the extent the financing is permitted under Section 6.03;

(r) Liens (not securing Indebtedness) which are incurred in the ordinary course
of business in connection with workers’ compensation, unemployment insurance,
old-age pensions, social security and public liability laws and similar
legislation;

(s) Liens securing the performance of bids, tenders, leases, contracts (other
than for the repayment of Indebtedness), statutory obligations, and other
obligations of like nature, incurred as an incident to and in the ordinary
course of business; and

(t) Liens on Accounts arising from transactions permitted by both
Section 6.04(l) and 6.03(b)(x);

(u) the Carve Out;

(v) Liens on the assets of a Foreign Subsidiary that is not a Loan Party
securing foreign lines of credit of the Foreign Subsidiaries in an aggregate
principal amount at any time outstanding not to exceed $450,000,000; and

(w) Liens existing on any asset prior to the acquisition thereof by a Loan Party
or a Subsidiary and not created in contemplation of such event and do not attach
to any other asset; and

(x) additional Liens (other than over DIP Collateral) of the Borrower or any of
its Subsidiaries not otherwise permitted by this Section 6.06 that do not secure
Indebtedness in a principal amount in excess of $5,000,000 in the aggregate for
all such Liens at any time.

In connection with the granting of Liens of the type described in clauses (c),
(f), (g), (i), (t) and (x) of this Section 6.06 by the Borrower or any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases in favor
of the holder or holders of such Liens, in either case solely with respect to
the item or items of equipment or other assets subject to such Liens).

 

77



--------------------------------------------------------------------------------

SECTION 6.07 Business Activities.

The Borrower will not, and will not permit any of its Subsidiaries to, engage
directly or indirectly in any business other than the businesses engaged in by
it and its Subsidiaries as of the date hereof and reasonable extensions thereof
and businesses ancillary or complementary thereto.

SECTION 6.08 Corporate Existence.

Except as otherwise contemplated under Section 5.04, the Borrower shall do or
cause to be done all things necessary to preserve and keep in full force and
effect:

(a) its corporate existence, and the corporate, partnership or other existence
of each of its Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Borrower or any
such Subsidiary; and

(b) the rights (charter and statutory), licenses and franchises of the Borrower
and its Subsidiaries.

SECTION 6.09 Budget Covenant. The Debtors shall not permit, as of any Variance
Report Date,

(x) the actual aggregate operating disbursements (excluding professional fees)
or Capital Expenditures of the Loan Parties and their Subsidiaries for any
Variance Testing Period to exceed 115% (or, in the case of any Variance Testing
Period of less than four weeks, 120%) of the projected aggregate operating
disbursements (excluding professional fees) or Capital Expenditures, as
applicable, of the Loan Parties and their Subsidiaries for such period set forth
in the Approved DIP Budget, or (y) the actual aggregate receipts for the
Variance Testing Period to be less than 85% (or, in the case of any Variance
Testing Period of less than four weeks, 80%) of the projected aggregate receipts
for such period set forth in the Approved DIP Budget.

SECTION 6.10 Use of Proceeds.

(a) The Borrower will not use the proceeds of any Credit Event, whether directly
or indirectly, in a manner inconsistent with the uses set forth in Section 3.08.

(b) The Borrower will (i) not contribute or otherwise make available the
proceeds of any Loan or any Credit Event hereunder, directly or indirectly, to
any person or entity (whether or not related to the Borrower, any of its
Subsidiaries or member of its group of companies) for the purpose of financing
the activities of any Sanctioned Person, to the extent such contribution or
provision of proceeds would be prohibited by Sanctions or would otherwise, to
the knowledge and belief of the Borrower, cause any person to be in breach of
Sanctions; (ii) not fund all or part of any repayment of any Loans or
Obligations hereunder out of proceeds derived from transactions which would be
prohibited by Sanctions or would otherwise cause any person to be in breach of
Sanctions; and (iii) ensure that appropriate controls and safeguards are in
place designed to prevent any proceeds of any Loan or any Credit Event hereunder
from being used contrary to clause (i) above.

 

78



--------------------------------------------------------------------------------

SECTION 6.11 Additional Bankruptcy Matters.

The Borrower will not, and will not permit its Subsidiaries, to do any of the
following:

(a) assert, join, investigate, support or prosecute any claim or cause of action
against any of the Secured Parties (in their capacities as such), unless such
claim or cause of action is in connection with the enforcement of the Loan
Documents or the RSA against any of the Secured Parties; provided that nothing
contained in this Section 6.11(a) shall prohibit the Debtors from responding to
or complying with discovery requests of any statutory committee appointed or
appearing in the Cases, in whatever form, made in connection with an
investigation against any of the Secured Parties or the payment from proceeds of
the Loans of professional fees related thereto;

(b) in the case of the Debtors, enter into any agreement to return any of its
inventory to any of its creditors for application against any pre-petition
Indebtedness, pre-petition trade payables or other pre-petition claims under
Section 546(c) of the Bankruptcy Code or agree that any creditor may take any
setoff or recoupment against any of its pre-petition Indebtedness, pre-petition
trade payables or other pre-petition claims based upon any such return pursuant
to Section 553(b)(1) of the Bankruptcy Code or otherwise if, after giving effect
to any such agreement, setoff or recoupment, the aggregate amount applied to
pre-petition Indebtedness, pre-petition trade payables and other pre-petition
claims subject to all such agreements, setoffs and recoupments since the
Petition Date would exceed $250,000;

(c) subject to the terms of the Orders and subject to Article VII, object to,
contest, delay, prevent or interfere with in any material manner the exercise of
rights and remedies by the Agents, the Lenders or other Secured Parties with
respect to the DIP Collateral following the occurrence of an Event of Default,
including without limitation a motion or petition by any Secured Party to lift
an applicable stay of proceedings to do the foregoing (provided that any Loan
Party may contest or dispute whether an Event of Default has occurred in
accordance with the terms of the Orders);

(d) except as expressly provided or permitted under this Agreement (including,
without limitation, to the extent pursuant to the Orders, any First Day Orders
or “second day” orders) or as otherwise contemplated in the then Approved DIP
Budget, make any payment or distribution to any non-Debtor Affiliate or insider
of any Debtor outside of the ordinary course of business;

(e) hold any proceeds of the Loans in any account other than the DIP Proceeds
Account, pending application thereof in accordance with this Agreement; or

(f) without the consent of the Required Financing Commitment Parties, move to
assume or reject any material lease, material license or other material contract
of any Debtor pursuant to Section 365 of the Bankruptcy Code.

SECTION 6.12 Minimum Liquidity. On the last Business Day of each week following
the Closing Date, the Borrower shall not allow Liquidity to be less than
(a) prior to the Final Order Entry Date, $15,000,000 and (b) thereafter,
$25,000,000, in either case on the last Business Day of two consecutive such
weeks.

 

79



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

SECTION 7.01 Payments. The Borrower shall (a) default in the payment when due of
any principal of any Loan, or (b) default, and such default shall continue
unremedied for three or more Business Days, in the payment when due of any
interest on any Loan or any fees or any other amounts owing hereunder or under
any other Loan Document; or

SECTION 7.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Loan Party herein or in any other Loan Document or in
any certificate delivered to the Administrative Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect (or any
respect, to the extent qualified by materiality or Material Adverse Effect) on
the date as of which made or deemed made; or

SECTION 7.03 Covenants. The Borrower or any of its Subsidiaries shall
(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 5.01(e), 5.01(f), 5.01(p), 5.01(q), 5.04, 5.17,
or Article VI, (b) default in the due performance or observance by it of
Section 5.01(g), 5.01(h), 5.01(o), 5.01(r), 5.07, 5.16 or 5.18 so long as such
default shall continue unremedied for a period of five days or (c) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than those set forth in Sections 7.01 or 7.02
or clause (a) or (b) above) and such default shall continue unremedied for a
period of twenty days after the earlier of (i) the date on which such default
shall first become known to any Responsible Officer of the Borrower or any other
Loan Party or (ii) the date on which written notice thereof is given to the
defaulting party by the Administrative Agent or the Required Lenders; or

SECTION 7.04 Default under Other Agreements. Except as a result of the
commencement of the Cases or unless the payment, acceleration and/or exercise of
remedies with respect to any such Indebtedness is stayed by the Bankruptcy
Court, (a) the Borrower or any of its Subsidiaries shall (i) default in any
payment of any Indebtedness (other than the Obligations) beyond the period of
grace, if any, provided in an instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness incurred after the Petition Date (or a trustee or
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Indebtedness to become due prior to
its Stated Maturity, or (b) any Indebtedness (other than the Obligations) of the
Borrower or any of its Subsidiaries shall be declared to be (or shall become)
due and payable prior to the Stated Maturity thereof; provided that it shall not
be a Default or an Event of Default under this Section 7.04 unless the aggregate
principal amount of all Indebtedness as described in preceding clauses (a) and
(b) is at least equal to the Threshold Amount; or

SECTION 7.05 Bankruptcy, etc. In each case other than the Cases: the Borrower or
any of its Subsidiaries shall commence a voluntary case concerning itself under
the Bankruptcy Code; or an involuntary case (including an expropriation,
attachment, sequestration, distress or execution or an analogous process in any
jurisdiction affecting any assets of the Borrower or any of its Subsidiaries) is
commenced against the Borrower or any of its Subsidiaries, and the petition,
claim or process in the case of an involuntary case is not dismissed within
sixty days after the filing thereof, provided, however, that during the pendency
of such period, each Lender shall be relieved of its obligation to extend credit
hereunder; or a custodian (as defined in the Bankruptcy Code), liquidator,
receiver, administrative receiver, administrator, reconstructor, compulsory
manager, or other similar officer is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any of its Subsidiaries, to
operate all or any substantial portion of the business of the Borrower or any of
its Subsidiaries, or the Borrower or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, administration, creditor

 

80



--------------------------------------------------------------------------------

voluntary arrangement, receivership, composition, compromise, assignment or
similar arrangement with creditors by reason of actual or anticipated financial
difficulties or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Subsidiaries (other
than the Cases), or there is commenced against the Borrower or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days after the filing thereof, or the Borrower or any of its Subsidiaries is
adjudicated insolvent or bankrupt (other than in connection with the Cases); or
any order of relief, moratorium or other order approving any such case or
proceeding (other than the Cases) is entered; or the Borrower or any of its
Subsidiaries makes a general assignment for the benefit of creditors; or any
Business action is taken by the Borrower or any of its Subsidiaries for the
purpose of effecting any of the foregoing; or

SECTION 7.06 ERISA.

(a) One or more ERISA Events shall have occurred;

(b) there is or arises an actual Unfunded Pension Liability (taking into account
only Plans with positive Unfunded Pension Liability);

(c) any material contribution required to made with respect to a Foreign Pension
Plan has not been timely made; or

(d) there is or arises any potential withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Subsidiary of the Borrower or the ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans;

and the liability of any or all of the Borrower, any Subsidiary of the Borrower
and the ERISA Affiliates contemplated by the foregoing clauses (a), (b), (c) and
(d), either individually or in the aggregate, has had, or could be reasonably
expected to have, a Material Adverse Effect; or

SECTION 7.07 Security Documents. Any of the Security Documents shall cease to be
in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Parties (other than pursuant to the terms hereof) a
perfected security interest in, and Lien on, all of the Collateral covered
thereby, in favor of the Collateral Agent, superior to and prior to the rights
of all third Persons (except in accordance with the Orders), and subject to no
other Liens (except as permitted by Section 6.06), or any Loan Party shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to any such Security Document
and such default shall continue beyond the period of grace, if any, specifically
applicable thereto pursuant to the terms of such Security Document; or

SECTION 7.08 Guaranties. The Guarantee Agreement or any provision thereof shall
cease to be in full force or effect as to any Subsidiary Guarantor, or any
Subsidiary Guarantor or any Person acting for or on behalf of such Subsidiary
Guarantor shall deny or disaffirm such Subsidiary Guarantor’s obligations under
the Guarantee Agreement or any Subsidiary Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guarantee Agreement; or

SECTION 7.09 Judgments. Except for any order fixing the amount of any claim in
the Cases, one or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (to the extent not paid or not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of thirty consecutive days, and
the aggregate amount of all such judgments equals or exceeds the Threshold
Amount; or

 

81



--------------------------------------------------------------------------------

SECTION 7.10 Change of Control. A Change of Control shall occur; or

SECTION 7.11 RSA. The RSA shall have terminated for any reason by the Debtors,
the Required Consenting First Lien Noteholders (as such term is defined in the
RSA) or, other than as a result of a breach thereof by any Consenting Second
Lien Noteholder (as defined in the RSA) that is also a Lender, the Required
Consenting Second Lien Noteholders (as such term is defined in the RSA), or is
modified, amended or waived in any manner materially adverse to the Secured
Parties without the prior consent of the Administrative Agent at the direction
of Required Financing Commitment Parties;

SECTION 7.12 Cases. There shall occur any of the following in the Cases:

(a) the bringing of a motion or taking of any action by any of the Debtors or
any Subsidiary, or any person claiming to act by or through any Debtor or any
Subsidiary (i) to grant any Lien other than Liens permitted pursuant to
Section 6.06 or the Orders upon or affecting any DIP Collateral or (ii) to use
cash collateral of the Agents and the other Secured Parties under Section 363(c)
of the Bankruptcy Code without the prior written consent of the Required
Financing Commitment Parties, except as provided in the Interim Order or Final
Order;

(b) the entry of an order in any of the Cases confirming a Reorganization Plan
that is not an Acceptable Plan;

(c) (A) the entry of an order amending, supplementing, staying, vacating or
otherwise modifying the Interim Order or the Final Order in any material respect
without the written consent of the Required Financing Commitment Parties, the
filing of a motion by a Loan Party or any Subsidiary thereof for reconsideration
with respect to the Interim Order or the Final Order, or the Interim Order or
the Final Order shall otherwise not be in full force and effect or

(B) any Debtor or any Subsidiary shall fail to comply with the Orders in any
material respect;

(d) the allowance of any claim or claims under Section 506(c) of the Bankruptcy
Code or otherwise against any Agent, any Lender, any other Secured Party or any
of the DIP Collateral;

(e) the appointment of a trustee, receiver or an examiner (other than a fee
examiner) in the Cases with expanded powers to operate or manage the financial
affairs, the business, or reorganization of the Debtors;

(f) the dismissal of any Case, or the conversion of any Case from one under
Chapter 11 to one under Chapter 7 of the Bankruptcy Code, or any Debtor shall
file a motion or other pleading seeking the dismissal of the Case under
Section 1112 of the Bankruptcy Code or otherwise;

(g) any Debtor shall file a motion seeking, or the Bankruptcy Court shall enter
an order granting, relief from or modification of the Automatic Stay (i) to
allow any creditor (other than the Agents) to execute upon or enforce a Lien on
any DIP Collateral with a value in excess of $2,500,000, (ii) except as set
forth in the RSA, approving any settlement or other stipulation not approved by
the Required Financing Commitment Parties (which approval shall not be
unreasonably withheld) with any secured creditor of any Debtor providing for
payments as adequate protection or otherwise to such secured creditor or
(iii) with respect to any Lien on or the granting of any Lien on any DIP
Collateral to any federal, state or local environmental or regulatory agency or
authority;

 

82



--------------------------------------------------------------------------------

(h) the commencement of a suit or an action (but not including a motion for
standing to commence a suit or an action) by a Loan Party or any Subsidiary
thereof against any Agent, any Lender or any other Secured Party, where such
suit or action asserts or seeks by or on behalf of a Debtor, a claim or any
legal or equitable remedy that would (x) have the effect of invalidating,
subordinating or challenging any or all of the Obligations or Liens of any Agent
(on behalf of the Secured Parties) to any other claim, or (y) have a Material
Adverse Effect on the rights and remedies of any Agent or the collectability of
all or any portion of the Obligations (other than a challenge as to whether an
Event of Default has, in fact, occurred and is continuing);

(i) the entry of an order in the Cases terminating the exclusive right of any
Debtor to file a Chapter 11 plan pursuant to Section 1121 of the Bankruptcy
Code;

(j) there shall arise or be granted by the Bankruptcy Court (i) any claim having
priority over any or all administrative expenses of the kind specified in clause
(b) of Section 503 of the Bankruptcy Code or clause (b) of Section 507 of the
Bankruptcy Code (other than the Carve Out) or (ii) any Lien on the DIP
Collateral having a priority senior to or pari passu with the Liens and security
interests granted herein, except, in each case, as expressly provided in the
Loan Documents or in the Orders then in effect (but only in the event
specifically consented to by the Administrative Agent (at the direction of the
Required Financing Commitment Parties)), whichever is in effect;

(k) an order of the Bankruptcy Court shall be entered denying or terminating use
of cash collateral by the Debtors;

(l) the filing of any motion by the Debtors seeking approval of (or the entry of
an order by the Bankruptcy Court approving) adequate protection in respect of
the First Lien Notes Obligations that is inconsistent with an Order;

(m) without the Required Financing Commitment Parties’ consent, the entry of any
order by the Bankruptcy Court granting, or the filing by any Debtor or any of
its Subsidiaries of any motion or other request with the Bankruptcy Court (in
each case, other than the Orders and motions seeking entry thereof or permitted
amendments or modifications thereto) seeking authority to use any cash proceeds
of any of the DIP Collateral other than in accordance with this Agreement or to
obtain any financing under Section 364 of the Bankruptcy Code other than
pursuant to the Loan Documents;

(n) without the Required Financing Commitment Parties’ consent, the filing by
any Debtor or any of its Subsidiaries of any motion or other request with the
Bankruptcy Court seeking authority to consummate a sale of material assets
constituting DIP Collateral outside the ordinary course of business and not
permitted hereunder;

(o) any Debtor shall make any payment (whether by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any of its
pre-petition Indebtedness or payables other than payments authorized or required
by one or more First Day Orders or related “second day” orders or any of the
Orders (or other orders with the consent of Required Financing Commitment
Parties) and consistent with the then Approved DIP Budget; or

 

83



--------------------------------------------------------------------------------

(p) the filing by any of the Debtors of a Reorganization Plan other than an
Acceptable Plan;

SECTION 7.13 Specified Agreements. The events described on Schedule 7.13 shall
have occurred.

then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent, at the request of the Required
Financing Commitment Parties shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; provided
that prior to the exercise of any right described herein or in any other Loan
Document, the Administrative Agent shall be required to provide five
(5) business days’ written notice to the Remedies Notice Parties (as defined in
the Orders) to the extent set forth in, and otherwise subject to the provisions
of, the Orders.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent as their agents and authorizes the Agents to take such actions
on its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the DIP Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement, the Security Documents, and the Orders.

The provisions of this Article VIII are solely for the benefit of Agents and
Lenders and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions thereof. In performing its functions and duties hereunder,
each Agent shall act solely as an agent of Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for the Loan Parties or any of their respective Subsidiaries.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable (nor shall
any Lender or Loan Party have any right of action whatsoever against any Agent)
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be

 

84



--------------------------------------------------------------------------------

necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or willful misconduct as determined by a final,
non-appealable judgment of a court of competent jurisdiction. Neither Agent
shall be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by the Borrower or a Lender, and neither Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until such Agent shall have
received instructions in respect thereof from Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08) and, upon receipt of such
instructions from Required Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or refrain from acting, or to exercise such
power, discretion or authority, in accordance with such instructions, including
for the avoidance of doubt refraining from any action that, in its opinion or
the opinion of its counsel, may be in violation of the automatic stay under the
Bankruptcy Code or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of the Bankruptcy Code. Each Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper person. Each Agent may also rely upon any statement made to it orally
or by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. Each Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Agents are not obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it. The Agents shall not be responsible for any unsuitability, inadequacy,
expiration or unfitness of any security interest created hereunder or pursuant
to any other security documents pertaining to this matter nor shall it be
obligated to make any investigation into, and shall be entitled to assume, the
adequacy and fitness of any security interest created hereunder or pursuant to
any other security document pertaining to this matter. In no event shall the
Agents be liable for any indirect, special, punitive or consequential loss or
damage of any kind whatsoever, including, but not limited to, lost profits, even
if such loss or damage was foreseeable or it has been advised of the likelihood
of such loss or damage and regardless of the form of action. In no event shall
the Agents be responsible or liable for any failure or delay in the performance
of its obligations hereunder arising out of or caused by, directly or
indirectly, forces beyond its control, including, without limitation, strikes,
work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services.

 

85



--------------------------------------------------------------------------------

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent (not to be unreasonably withheld, conditioned or delayed) of
the Borrower, to appoint a successor; provided that during the existence and
continuation of an Event of Default pursuant to Sections 7.01 or 7.05, no
consent of the Borrower shall be required. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retirement of the retiring Agent shall become effective on such 30th day and
the retiring Agent may (but shall not have any obligation to do so), on behalf
of the Lenders, appoint a successor Agent and, so long as no Event of Default
pursuant to Sections 7.01 or 7.05 shall have occurred and be continuing,
reasonably acceptable to the Borrower. Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.05 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by fax or other electronic
transmission (in PDF format) as follows:

(a) if to the Borrower, to it at 8001 Aerial Center Parkway, Morrisville, NC,
27560, Attention of Joel L. Thomas, Email: jlthomas@pyxus.com; and

(b) if to the Administrative Agent, to Cortland Capital Market Services LLC, 225
W. Washington St., 9th Floor, Chicago IL 60606 Attention of Steve Lenard, Email:
cpc.agency@cortlandglobal.com and legal@cortlandglobal.com; and

(c) if to a Lender, to it at its address (email or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

 

86



--------------------------------------------------------------------------------

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or other electronic transmission (in PDF format) on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among the
Borrower, the Administrative Agent and the applicable Lenders from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (i) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of foreign, United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information (as defined below), they shall be
treated as set forth in Section 9.17); (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor” and (iv) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC,” unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information:
(A) the Loan Documents, (B) any notification of changes in the terms of the
Credit Facility and (C) all information delivered pursuant to Sections 5.01(a),
(b), (c), (d), (g), (p) and (r).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of foreign, United
States Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN

THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS

 

87



--------------------------------------------------------------------------------

RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER
PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the communications have been
posted to the Platform shall constitute effective delivery of the communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not been terminated. The provisions of Sections 2.14, 2.16,
2.20, 9.05 and 9.17 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the Transactions, the repayment of any of the Loans, the expiration of the
Commitments, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent or any Lender.

SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

SECTION 9.04 Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

88



--------------------------------------------------------------------------------

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower and (except in the case of assignments in connection with the
Initial Allocation or pursuant to Section 2.21(b)) the prior written consent of
the Administrative Agent and the Borrower (not to be unreasonably withheld,
conditioned or delayed); provided, however, that (i) except in the case of
assignments in connection with the Initial Allocation or pursuant to
Section 2.21(b), the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be not less than $1,000,000 (with respect to an assignment of
Loans) (or, in any case, if less, the entire remaining amount of such Lender’s
Commitment or Loans) without the prior written consent of the Administrative
Agent and the Borrower (provided, that the consent of the Borrower shall not be
required after the occurrence and during the continuance of any Event of Default
referred to in Sections 7.01 or 7.05), (ii) except in the case of assignments in
connection with the Initial Allocation or pursuant to Section 2.21(b), the
parties to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent and will not apply in the case
of an assignment by a Lender to an Approved Fund that is managed by such Lender
or an Affiliate of such Lender or by an entity or an Affiliate of an entity that
administers or manages such Lender), (iii) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms, (iv) all documents reasonably
requested by the Administrative Agent pursuant to anti-money laundering rules
and regulations and (v) the assignee must be or become a party to the RSA. Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any fees accrued
for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment is as set forth in such Assignment and Acceptance; (ii) except as set
forth in (i) above, such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrower or any Subsidiary or
the performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial

 

89



--------------------------------------------------------------------------------

statements referred to in Section 3.05 or delivered pursuant to Section 5.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Collateral Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior written notice. Borrower hereby designates Administrative
Agent to serve as Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 9.04(d), and Borrower hereby agrees that,
to the extent Administrative Agent serves in such capacity, Administrative Agent
and its Related Parties shall constitute an “Indemnitee” hereunder and be
indemnified in accordance with Section 9.05(b) hereunder in connection with
serving in such capacity.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower to such assignment and any
applicable tax forms, the Administrative Agent shall promptly (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.14, 2.16 and 2.20 (subject to the requirements and
limitations therein including the requirements under Section 2.20(e)) to the
same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the participant acquired
the applicable participation), it being understood that the tax forms required

 

90



--------------------------------------------------------------------------------

under Section 2.20(e) shall be delivered to the participating Lender and
(iv) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans and
to approve any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications or waivers decreasing any fees
payable to such participating bank or person hereunder or the amount of
principal of or the rate at which interest is payable on the Loans in which such
participating bank or person has an interest, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans in which
such participating bank or person has an interest, increasing or extending the
Commitments in which such participating bank or person has an interest or
releasing any Subsidiary Guarantor (other than pursuant to the terms thereof or
in connection with the sale of such Subsidiary Guarantor in a transaction
permitted by Section 6.04) or all or substantially all of the DIP Collateral).
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.21 with respect to any participant. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.17.

(h) Any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting

 

91



--------------------------------------------------------------------------------

Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04, any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any investor, potential investor, rating agency, commercial paper
dealer, collateral manager, servicer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

SECTION 9.05 Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and the
Lenders in connection with the preparation and administration of this Agreement
and the other Loan Documents or in connection with any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the
Administrative Agent, the Collateral Agent and the Lenders in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, including its rights under this Section 9.05, or
in connection with the Loans made issued hereunder, the negotiation and
implementation of the RSA and an Acceptable Plan and any other matter, motion or
order bearing on the validity, priority and/or repayment of the Obligations in
accordance with the terms hereof, including the fees, charges and disbursements
of Wachtell, Lipton, Rosen & Katz, Morris Nichols Arsht & Tunnell LLP,
Macfarlanes LLP and De Brauw Blackstone Westbroek N.V., and the fees, charges
and disbursements of the Lender Financial Advisor and, in connection with any
such enforcement or protection, the fees, charges and disbursements of one
counsel in each relevant additional jurisdiction (and any such additional
counsel, if necessary, as a result of actual or potential conflicts of interest)
for the Administrative Agent, the Collateral Agent and the Lenders.

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender and each Related Party of any of the foregoing persons (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, penalties and
related reasonable out-of-pocket expenses,

 

92



--------------------------------------------------------------------------------

including reasonable fees, charges and disbursements of one counsel in each
relevant jurisdiction (and any such additional counsel, if necessary, as a
result of actual or potential conflicts of interest) for all Indemnitees,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions or any related transaction
and the other transactions contemplated thereby (including the syndication of
the Credit Facility), or, in the case of the Administrative Agent or Collateral
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) the use of
the proceeds of the Loans, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates), or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Claim related in any
way to the Borrower or the Subsidiaries; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities, penalties or related expenses (x) are determined by a
court of competent jurisdiction by final judgment to have resulted primarily
from (1) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (2) a material breach of the obligations under this Agreement of
such Indemnitee or any of such Indemnitee’s Affiliates or of any of its or their
respective officers, directors, employees, agents, advisors or other
representatives of the foregoing under this Agreement (as determined by a court
of competent jurisdiction in a final and nonappealable decision) or (y) result
from any proceeding (other than a proceeding against a party hereto acting
pursuant to this Agreement or in its capacity as such or of any of its
Affiliates or its or their respective officers, directors, employees, agents,
advisors and other representatives and the successors of each of the foregoing)
solely between or among Indemnitees not arising from any act or omission of a
Loan Party or any of its Affiliates.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Collateral Agent under paragraph (a) or
(b) of this Section 9.05, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent (or any sub-agent of the foregoing)
in its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the outstanding Loans and
unused Commitments at the time.

(d) To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall assert, and each hereby waives, any claim against any
Indemnitee or the Borrower and each of their respective Affiliates, as
applicable, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any Loan Document or other
agreement or instrument contemplated hereby, the Transactions or any Loan or the
use of the proceeds thereof; provided, that nothing contained in this sentence
shall limit the Borrower’s indemnification obligations above to the extent such
special, indirect, consequential and punitive damages are included in any third
party claim in connection with which any Indemnitee is entitled to
indemnification hereunder

 

93



--------------------------------------------------------------------------------

(e) No Indemnitee referred to above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the Transactions.

(f) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender. All amounts due under this Section 9.05 shall be payable, within 30 days
of written demand therefor with a reasonably detailed summary of the amounts
claimed.

SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender or an Affiliate of such Lender is hereby authorized at
any time and from time to time, except to the extent prohibited by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or an Affiliate of such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, provided that at such time such obligations are due or payable. The
rights of each Lender and Affiliates of such Lender under this Section 9.06 are
in addition to other rights and remedies (including other rights of setoff)
which such Lender or an Affiliate of such Lender may have. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, each
Secured Party expressly waives its right of setoff (and any similar right
including bankers’ liens) with respect to all lockboxes, deposit accounts and
other cash management accounts maintained by any grantor and into which any
collections for Government Accounts are deposited. For purposes hereof,
“Government Accounts” means all accounts on which any federal or state
government unit or any intermediary for any federal or state government unit is
the obligor.

SECTION 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, OR, AS
APPLICABLE, THE BANKRUPTCY CODE.

SECTION 9.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

94



--------------------------------------------------------------------------------

(b) Except as otherwise provided herein, neither this Agreement nor any
provision hereof, may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders; provided, however, that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan, or waive or
excuse any such payment or any part thereof, decrease the rate of interest on
any Loan or reduce the amount of any fee payable hereunder, without the prior
written consent of each Lender directly adversely affected thereby,
(ii) increase or extend the Commitment or decrease or extend the date for
payment of any fees or any other amount due and payable hereunder to any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the sharing provisions of Section 2.18, the
provisions of Section 9.04(j) or the provisions of this Section 9.08 or release
all or substantially all of the value of the Subsidiary Guarantors (other than
pursuant to the terms hereof or thereof or in connection with the sale of such
Subsidiary Guarantor in a transaction permitted by Section 6.04) or all or
substantially all of the DIP Collateral (or subordinate the Liens in favor of
the Collateral Agent on all or substantially all of the DIP Collateral), without
the prior written consent of each Lender, (iv) [reserved], (v) modify the
protections afforded to an SPC pursuant to the provisions of Section 9.04(i)
without the written consent of such SPC, (vi) [reserved], (vi) reduce the
percentage contained in the definition of the term “Required Lenders,” or impose
additional restrictions on the ability of the Lenders to assign their rights and
obligations under the Loan Documents, without the prior written consent of each
Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Commitments on the date hereof), (vii) amend the definition of “Financing
Commitment Party” or “Required Financing Commitment Parties” without the prior
written consent of each Financing Commitment Party, (viii) amend the definition
of “Backstop Commitment Party” without the prior written consent of each
Backstop Commitment Party or (ix) reduce the number or percentage of the Lenders
required to consent, approve or otherwise take any action under the Loan
Documents without the prior written consent of each Lender affected thereby;
provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent; and (B) the Borrower and the
Administrative Agent may amend or supplement this Agreement and any other Loan
Documents, without the consent of any Lender, in order to (x) cure an obvious
error or any error or omission of a technical or immaterial nature or (y) cause
any other Loan Documents to be consistent with this Agreement.

SECTION 9.09 Certain Releases of Guarantees and Security Interests.

(a) Upon the closing of any sale, transfer or other disposition of all of the
Equity Interests of any Subsidiary Guarantor permitted pursuant to Section 6.04,
(i) the obligations of such Subsidiary Guarantor pursuant to the Guarantee
Agreement shall automatically be discharged and released without any further
action by the Collateral Agent or any Lender, and (ii) the Administrative Agent
and the Lenders will, upon the reasonable request and at the sole expense of the
Borrower, execute and deliver any instrument or other document in a form
acceptable to the Collateral Agent which may reasonably be required to evidence
such discharge and release, all without representation, recourse or warranty.

 

95



--------------------------------------------------------------------------------

(b) Upon the closing of any sale, transfer or other disposition of Equity
Interests of any Subsidiary Guarantor or any other Subsidiary of the Borrower
permitted pursuant to Section 6.04, (i) the Collateral Agent shall release to
the Borrower, without representation, warranty or recourse, express or implied,
the pledged Equity Interests issued by such Subsidiary Guarantor and any pledged
Equity Interests issued by any other Subsidiary, as applicable, held by such
Subsidiary Guarantor, (ii) the Collateral Agent shall release its security
interest in all DIP Collateral of such Subsidiary, and (iii) the Collateral
Agent will, upon the request and at the sole expense of the Borrower, execute
and deliver any instrument or other document in a form acceptable to the
Collateral Agent which may reasonably be required to evidence such release.

(c) [Reserved].

(d) The Collateral Agent will, upon the request and at the sole expense of the
Borrower, execute and deliver any instrument or other document in a form
acceptable to the Collateral Agent which may be reasonably be required to
discharge and release, all without representation, recourse or warranty, any
Lien on any DIP Collateral granted to or held by the Collateral Agent under any
Loan Document (i) upon Payment in Full of the Obligations, (ii) that is sold,
transferred or otherwise disposed of or to be sold, transferred or otherwise
disposed of as part of or in connection with any sale, transfer or other
disposition permitted hereunder to a person other than the Borrower or any
Subsidiary Guarantor, and upon consummation by the Borrower or any Subsidiary of
any such sale, transfer or other disposition, any Lien granted by the Borrower
or such Subsidiary under the Loan Documents on such DIP Collateral shall
automatically be discharged and released, and (iii) the Collateral Agent and the
Lenders will, upon the request and at the sole expense of the Borrower, execute
and deliver any instrument or other document in a form acceptable to the
Collateral Agent which may reasonably be required to evidence such discharge and
release, all without representation, recourse or warranty.

(e) The Lenders hereby irrevocably authorize each of the Agents, at their option
and in its discretion, to take the actions described in this Section 9.09. Upon
request by any Agent at any time, the Borrower shall deliver a certificate to
such Agent stating that any sale, transfer or other disposition described in
this Section 9.09 is permitted under the Loan Documents. Upon request by any
Agent at any time, the Required Lenders will confirm in writing the Agents’
authority to release or subordinate its interest in particular types or items of
property, or to release any Subsidiary Guarantor from its obligations, in each
case pursuant to this Section 9.09. The Agents shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 9.10 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

96



--------------------------------------------------------------------------------

SECTION 9.11 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

SECTION 9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE

OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.12.

SECTION 9.13 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.14 Orders Control. To the extent that any specific provision hereof is
inconsistent with any of the Orders, the Interim Order or Final Order (as
applicable) shall control.

SECTION 9.15 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.16 Jurisdiction; Consent to Service of Process.

(a) During the pendency of the Cases, each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Bankruptcy Court, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment (in each case other than with respect to any Security Document to the
extent expressly provided otherwise therein), and each of the parties hereto
hereby irrevocably and unconditionally agrees that, during the pendency of the
Cases, all claims in respect of any such action or proceeding may be heard and
determined in such Bankruptcy Court (in each case other than with respect to any
Security Document to the extent expressly provided otherwise therein). Following
the close of the Cases, the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in New
York City, and any appellate court

 

97



--------------------------------------------------------------------------------

from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment (in each case other than with respect to any Security Document to the
extent expressly provided otherwise therein), and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court (in each case other than
with respect to any Security Document to the extent expressly provided otherwise
therein). Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction following the close
of the Cases.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents during the
pendency of the Cases in the Bankruptcy Court or, following the close of the
Cases, in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) Without limiting the foregoing, each of the Loan Parties (other than any
Loan Party organized under the laws of the United States or any State thereof or
the District of Columbia) irrevocably designates, appoints and empowers as of
the Closing Date, the Borrower (the “Process Agent”), with an office on the
Closing Date at 8001 Aerial Center Parkway, Morrisville, NC, 27560, as its
authorized designee, appointee and agent to receive, accept and acknowledge on
its behalf and for its property, service of copies of the summons and complaint
and any other process which may be served in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
or for recognition and enforcement of any judgment in respect thereof; such
service may be made by mailing or delivering a copy of such process to such Loan
Party in care of the Process Agent at the Process Agent’s above address, and
each such Loan Party hereby irrevocably authorizes and directs the Process Agent
to accept such service on its behalf. Each of the Loan Parties (other than any
Loan Party organized under the laws of the United States or any State thereof or
the District of Columbia) further agrees to take any and all such action as may
be necessary to maintain the designation and appointment of the Process Agent in
full force in effect for a period of three years following the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder (other than contingent amounts not then due and payable); provided,
that if the Process Agent shall cease to act as such, each such Loan Party
agrees to promptly designate a new authorized designee, appointee and agent in
New York City on the terms and for the purposes reasonably satisfactory to the
Administrative Agent hereunder.

SECTION 9.17 Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel, numbering, administration and settlement service providers, and

 

98



--------------------------------------------------------------------------------

other advisors (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.17, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.17. For the purposes of this Section 9.17,
“Information” shall mean all information received from the Borrower and related
to the Borrower or its business, other than any such information that was
available to the Administrative Agent, the Collateral Agent or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower; provided that any
Lender, the Administrative Agent or the Collateral Agent shall use commercially
reasonable efforts give the Borrower prior notice of any disclosure pursuant to
clause (c) to the extent permissible and reasonably practicable, except with
respect to any audit or examination conducted by bank accountants or any
governmental regulatory authority exercising examination or regulatory
authority. Any person required to maintain the confidentiality of Information as
provided in this Section 9.17 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord its
own confidential information.

SECTION 9.18 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower or such Subsidiary and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower or such Subsidiary in accordance with the
USA PATRIOT Act.

SECTION 9.19 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

99



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

The following terms shall for purposes of this Section 9.19 have the meanings
set forth below:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

100



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
transfer or dilute shares issued by a UK Financial Institution, to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 9.20 No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the other Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Lenders and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Collateral Agent, the Lenders or their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Collateral Agent, the Lenders and
their Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower and their Affiliates, and none of the Administrative
Agent, the Collateral Agent, the Lenders and their Affiliates has any obligation
to disclose any of such interests to the Borrower or any of their Affiliates. To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it or any of its Affiliates may have against the Administrative
Agent, the Collateral Agent, the Lenders and their Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

[Signature pages follow]

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

PYXUS INTERNATIONAL, INC. By:  

 

Name:   Joel L. Thomas Title:   Executive Vice President, Chief   Financial
Officer

Signature Page to DIP Credit Agreement



--------------------------------------------------------------------------------

Cortland Capital Market Services LLC, as Administrative Agent and Collateral
Agent

By:  

 

Name:  

 

Title:  

 

Signature Page to DIP Credit Agreement



--------------------------------------------------------------------------------

[    ], as a Lender By:  

 

Name:  

 

Title:  

 

Signature Page to DIP Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D

Exit Secured Notes Sheet

[See separate attachment]



--------------------------------------------------------------------------------

EXHIBIT D

Pyxus International, Inc.

Exit Secured Notes Term Sheet

This term sheet (together with all annexes, exhibits and schedules attached
hereto, the “Term Sheet”) sets forth certain material terms of the proposed Exit
Secured Notes (as defined below) and related accommodations. This Term Sheet is
the “Exit Secured Notes Term Sheet” referenced in the Restructuring Support
Agreement (as amended, supplemented or otherwise modified in accordance with its
terms, the “RSA”), dated as of June 14 2020 and to which this Term Sheet is
attached as Exhibit D.1

This Term Sheet does not address all terms that would be required in connection
with the Exit Secured Notes or that will be set forth in the Exit Secured Notes
Documents (as defined below) which are subject to negotiations and execution.
The Exit Secured Notes Documents will not contain any material terms or
conditions that are inconsistent in any material respect with this Term Sheet.

 

Overview    $280,843,750 aggregate principal amount of 10% Senior Secured Notes
(the “Exit Secured Notes”). Issuer    Pyxus International, Inc. (the “Issuer”).
Trustee and Collateral Agent    A financial institution selected by the Required
Consenting First Lien Noteholders and reasonably acceptable to the Issuer shall
act as the trustee and collateral agent under the Exit Secured Notes Indenture
(as defined below). Maturity Date    4 years from the Plan Effective Date.
Interest Rate    10% per annum. Call Protection    After the Plan Effective
Date, the Issuer may redeem the Exit Secured Notes at its option, in whole or
from time to time in part, at the redemption prices set forth below.   

•  Prior to the second anniversary of the Plan Effective Date, at a redemption
price equal to 100% of the aggregate principal amount of Exit Secured Notes to
be redeemed, plus accrued and unpaid interest thereon, plus a customary make-
whole premium (using a discount rate equal to the treasury rate on a comparable
treasury note plus 50 basis points);

  

•  On or after the second anniversary but prior to the third anniversary of the
Plan Effective Date, at a redemption price equal to 105.0% of the aggregate
principal amount of Exit Secured Notes to be redeemed, plus accrued and unpaid
interest thereon;

  

•  On or after the third anniversary of but prior to the date that is 3.5 years
after the Plan Effective Date, at a redemption price equal to 102.5% of the
aggregate principal amount of Exit Secured Notes to be redeemed, plus accrued
and unpaid interest thereon; and

  

•  On or after the date that is 3.5 years after the Plan Effective Date, at a
redemption price equal to 100% of the aggregate principal amount of Exit Secured
Notes to be redeemed, plus accrued and unpaid interest thereon.

   The Exit Secured Notes Indenture shall include customary language that the
call protection shall be payable upon acceleration, bankruptcy or other
insolvency events.

 

 

1

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the RSA.



--------------------------------------------------------------------------------

Guarantees2    The Exit Secured Notes initially will be guaranteed by:   

•  Alliance One Specialty Products, LLC, Alliance One International, LLC,
Alliance One North America, LLC and each other domestic subsidiary of the
Issuer, if any, that guarantees the Exit Term Facility or the Exit ABL Facility
as of the Plan Effective Date (collectively, the “Exit Secured Notes Domestic
Guarantors”); and

  

•  each foreign subsidiary of the Issuer, if any, that guarantees the Exit Term
Facility as of the Plan Effective Date (collectively, the “Exit Secured Notes
Foreign Guarantors”), subject to applicable laws and applicable local law
limitations; provided, that any such guarantee by an Exit Secured Notes Foreign
Guarantor shall be subordinated in right of payment to such subsidiary’s
guarantee of the Exit Term Facility.

Collateral and Priority2    Subject to the Documentation Principles (as defined
below), the Exit Secured Notes and the other obligations under the Exit Secured
Notes Indenture will be secured by:   

•  a lien on all “First Lien Notes Priority Collateral” (as defined in the
Senior Lien Intercreditor Agreement (as defined below)) of the Issuer and the
Exit Secured Notes Domestic Guarantors (the “Notes Priority Collateral”), senior
to the liens thereon securing obligations under the Exit ABL Credit Agreement
and the Exit Term Facility Agreement;

  

•  a lien on all “ABL Priority Collateral” (as defined in the Senior Lien
Intercreditor Agreement) of the Issuer and the Exit Secured Notes Domestic
Guarantors, (x) junior to the lien thereon securing obligations under the Exit
ABL Credit Agreement in respect of up to $125.0 million in aggregate principal
amount of loans and letters of credit outstanding thereunder from time to time,
(y) junior to the lien thereon securing obligations under the Exit Term Facility
Agreement in an amount equal to (A) $125.0 million, minus (B) the aggregate
principal amount of loans and letters of credit outstanding under the Exit ABL
Credit Agreement from time to time and (z) pari passu with the liens thereon
securing obligations under the Exit ABL Credit Agreement and the Exit Term
Facility Agreement, as applicable, in excess of such amounts; and

  

•  a lien on all assets of the Exit Secured Notes Foreign Guarantors pledged to
secure obligations under the Exit Term Facility Agreement (if any), junior to
the lien thereon securing obligations under the Exit Term Facility Agreement.

   Subject to the Documentation Principles, the rights and priorities of the
liens securing the Exit ABL Credit Agreement, the Exit Secured Notes and the
Exit Term Facility shall be set forth in one or more Exit Intercreditor
Agreements.    “Senior Lien Intercreditor Agreement” means that certain
intercreditor agreement, dated as of October 14, 2016, by and among Deutsche
Bank AG, New York Branch, as collateral agent under the ABL Credit Agreement,
and The Bank of New York Mellon Trust Company, N.A, as trustee and collateral
agent under the First Lien Notes Indenture. Guarantee and Collateral Releases   
After the Plan Effective Date, any guarantee by an Exit Secured Notes Foreign
Guarantor of, and all assets of such Exit Secured Notes Foreign Guarantor
pledged

 

 

2

To be structured in a manner to permit the Corporate Restructuring Transaction
(if any).



--------------------------------------------------------------------------------

   to secure, the Exit Secured Notes, shall automatically be released and
terminated to the extent the continuing provision of such guarantee or lien, as
applicable, could reasonably be expected to result in material adverse tax
consequences to the Issuer and its subsidiaries (as reasonably determined by the
Issuer); provided, that for so long as the Exit Term Facility (and any
indebtedness incurred to refinance the Exit Term Facility in respect of which
the applicable Exit Secured Notes Foreign Guarantor is an obligor) is
outstanding, no such guarantee or lien shall be released unless it is released
concurrently under the Exit Term Facility (and/or such refinancing
indebtedness).    After the Plan Effective Date, any guarantee by an Exit
Secured Notes Foreign Guarantor of, and all assets of such Exit Secured Notes
Foreign Guarantor pledged to secure, the Exit Secured Notes shall automatically
be released and terminated upon such subsidiary being released as a guarantor
and pledgor under the Exit Term Facility (and any indebtedness in respect of
which the applicable Exit Secured Notes Foreign Guarantor is an obligor incurred
to refinance the Exit Term Facility) upon the repayment (other than in
connection with a refinancing of the Exit Term Facility with indebtedness in
respect of which the applicable Exit Secured Notes Foreign Guarantor is an
obligor) of the Exit Term Facility (or any such refinancing indebtedness).   
Documentation    The Exit Secured Notes (including the terms and conditions
applicable thereto) will be documented pursuant to and evidenced by (a) an
indenture in form and substance substantially similar to the First Lien Notes
Indenture (subject to the Documentation Principles (as defined below), the “Exit
Secured Notes Indenture”) and (b) as applicable, the related notes, security
agreements, collateral agreements, pledge agreements, intercreditor agreements,
control agreements, guarantees, mortgages and other legal documentation or
instruments, in each case, in form and substance substantially similar to the
applicable Security Documents (as defined in the First Lien Notes Indenture)
(the foregoing clauses (a) and (b), subject to the Documentation Principles,
collectively, the “Exit Secured Notes Documents”), in each case forth herein,
(ii) negotiated in good faith and with such modifications as are (i) set
necessary to reflect the terms of the Plan, (iii) usual and customary for exit
financings of this kind and/or otherwise necessary to effectuate the financing
contemplated hereby and/or (iv) reasonably agreed among the Issuer, the Required
Consenting First Lien Noteholders, the Required Ad Hoc First Lien Consenting
Noteholders and the Required Consenting Second Lien Noteholders in light of the
reasonable commercial needs of the Reorganized Debtors (this paragraph, the
“Documentation Principles”). Affirmative    Subject to the Documentation
Principles, substantially similar to the First Lien Notes Covenants   
Indenture, except as set forth on Annex I hereto. Negative Covenants    Subject
to the Documentation Principles, substantially similar to the First Lien Notes
Indenture, except as set forth on Annex I hereto. Financial Covenants    None.
Events of Default    Subject to the Documentation Principles, substantially
similar to the First Lien Notes Indenture. Amendments    Subject to the
Documentation Principles, substantially similar to the First Lien Notes
Indenture.



--------------------------------------------------------------------------------

Distribution and Resales    The Exit Secured Notes will be distributed pursuant
to the Plan under Section 1145 of the Bankruptcy Code and resales shall occur as
144A-for-life. Governing Law    The Exit Secured Notes Documents will be
governed by the laws of the State of New York.



--------------------------------------------------------------------------------

Annex I

 

  •  

The definition of “Change of Control” shall be modified to be a sponsor-style
definition with “permitted holder” concept and holding company exception.

 

  •  

The ability of the Issuer to reinvest asset sale proceeds will be limited.

 

  •  

Section 4.03 (Reports) shall be modified to be consistent with market standards
for privately-held companies (if applicable), which shall include at a minimum
(i) annual audited consolidated financial statements and a reasonably detailed
management’s discussion and analysis, (ii) quarterly unaudited consolidated
financial statements and a reasonably detailed management’s discussion and
analysis and (iii) quarterly conference calls with the noteholders to discuss
the Issuer’s results of operations and financial performance for the immediately
preceding fiscal quarter and year-to-date, including a question and answer
session.

 

  •  

Section 4.07 (Restricted Payments) shall be modified to (i) exclude payments in
respect of the Exit Term Facility from the definition of “Restricted Payments”
(other than (x) during the continuance of any default or event of default and
(y) as set forth in the Exit Intercreditor Agreements), (ii) prohibit dividends
to holders of New Common Stock subject to ordinary course, de minimis and other
exceptions to be agreed (including exceptions in respect of any company
incentive or other compensation plan), (iii) limit non-ordinary course
investments from the Issuer and guarantors to non-guarantor subsidiaries,
subject to agreed upon baskets, (iv) limit investments by domestic guarantors in
foreign guarantors, subject to agreed upon baskets, and (v) otherwise modify
baskets in a manner to be agreed for the operational needs of the reorganized
company.

 

  •  

Section 4.09 (Incurrence of Indebtedness and Issuance of Preferred Stock) shall
be modified to (i) permit the incurrence of the Exit Term Facility (and any
refinancing thereof), (ii) change clause (14) thereof to permit additional
indebtedness at any time outstanding not to exceed the greater of (a)
$875 million and (b) the sum of (x) 65% of Eligible Inventory, plus (y) 65% of
Permitted Advances on Purchases of Tobacco, plus (z) 85% of Eligible Receivables
(as such terms are defined in the First Lien Notes Indenture), in each case
which basket shall be limited to indebtedness incurred by foreign subsidiaries,
(iii) fix the credit facilities basket size at $90 million and eliminate
incremental capacity thereunder, (iv) limit the incurrence of debt by
non-guarantor subsidiaries, subject to agreed upon baskets, and (v) otherwise
modify baskets in a manner to be agreed for the operational needs of the
reorganized company.

 

  •  

Section 4.12 (Liens) shall be modified to permit the incurrence of the liens
securing the Exit Term Facility (and any refinancing thereof, subject to the
lien priorities set forth herein) and otherwise modify baskets in a manner to be
agreed for the operational needs of the reorganized company.

 

  •  

Section 3.03 (Notice of Redemption) shall be modified to reduce minimum written
notice for redemptions from 30 days to 15 days.

 

  •  

Provisions requiring compliance with the Trust Indenture Act of 1939, as
amended, shall be deleted.

 

  •  

Section 9.02 (With Consent of Holders of Notes) shall be modified to clarify
that the “payments for consent” covenant shall not apply to retail investors.



--------------------------------------------------------------------------------

EXHIBIT E

Exit Term Facility Term Sheet

[See separate attachment]



--------------------------------------------------------------------------------

EXHIBIT E

Pyxus International, Inc.

Exit Term Facility Term Sheet

This term sheet (together with all annexes, exhibits and schedules attached
hereto, the “Term Sheet”) sets forth certain material terms of the proposed Exit
Term Facility and related accommodations. This Term Sheet is the “Exit Term
Facility Term Sheet” referenced in the Restructuring Support Agreement (as
amended, supplemented or otherwise modified in accordance with its terms, the
“RSA”), dated as of June 14, 2020 and to which this Term Sheet is attached as
Exhibit E.1

This Term Sheet does not address all terms that would be required in connection
with the Exit Term Facility or that will be set forth in the Exit Term Facility
Documents (as defined below) which are subject to negotiations and execution.
The Exit Term Facility Documents will not contain any material terms or
conditions that are inconsistent in any material respect with this Term Sheet.

 

Overview    On the Plan Effective Date, all outstanding DIP Loans, together with
the amount of the DIP Exit Fee, shall automatically be converted into or
exchanged for (or refinanced with proceeds from) a like amount of Exit Term
Loans under a secured Exit Term Facility in accordance with the Restructuring
Term Sheet. Borrower    Pyxus International, Inc., as a Reorganized Debtor (the
“Borrower”). Administrative Agent and Collateral Agent    Cortland Capital
Market Services LLC shall act as the administrative agent and the collateral
agent for the Exit Term Facility (collectively, the “Exit Facility Agent”).
Lenders    The DIP Lenders immediately prior to the Plan Effective Date and/or
their permitted successors and assignees. Maturity Date    4.5 years from the
Plan Effective Date. Amortization    None. Fees and Interest Rates    As set
forth on Annex I attached hereto. Mandatory Prepayments    None. Voluntary
Prepayments    Prepayable at any time without premium or penalty (other than
customary LIBOR breakage).

 

 

1

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the RSA.

 

-1-



--------------------------------------------------------------------------------

LOGO [g944528g0615021252448.jpg] Guarantees2    The Exit Term Facility initially
will be guaranteed by each subsidiary of the Borrower that guarantees the DIP
Facility immediately prior to the Plan Effective Date (collectively, the “Loan
Guarantors” and, together with the shall unconditionally Borrower, the “Loan
Parties”). Each Loan Guarantor guarantee all of the indebtedness, obligations
and liabilities of the Borrower and the other Loan Parties arising under or in
connection with the Exit Term Facility.    After the Plan Effective Date, any
Loan Guarantor’s guarantee shall automatically be released to the extent the
continuing provision of such guarantee could reasonably be expected to result in
material adverse tax consequences to the Borrower and its subsidiaries (as
reasonably determined by the Borrower). Collateral and Priority2    Subject to
the Documentation Principles (as defined below), the Exit Term Loans and the
other obligations under the Exit Term Facility Documents will be secured by:   

•  a lien on all assets of the foreign Loan Parties to the extent such lien
secured the DIP Facility, senior to the lien thereon securing obligations under
the Exit Secured Notes Indenture;

  

•  a lien on all “ABL Priority Collateral” (as defined in the Senior Lien
Intercreditor Agreement) of the domestic Loan Parties, (x) junior to the lien
thereon securing obligations under the Exit ABL Credit Agreement, (y) senior to
the lien thereon securing obligations under the Exit Secured Notes Indenture in
respect of principal obligations under the Exit Term Facility Agreement in an
amount equal to (A) $125.0 million, minus (B) the aggregate principal amount of
loans and letters of credit outstanding under the Exit ABL Credit Agreement from
time to time and (z) pari passu with the lien thereon securing the obligations
under the Exit Secured Notes Indenture in respect of obligations outstanding
under the Exit Term Facility Agreement in excess of such amount; and

•  a lien on all “First Lien Notes Priority Collateral” (as defined in the
Senior Lien Intercreditor Agreement) of the domestic Loan Parties, (x) senior to
the lien thereon securing obligations under the Exit ABL Credit Agreement and
(y) junior to the lien thereon securing obligations under the Exit Secured Notes
Indenture.

   Subject to the Documentation Principles, the rights and priorities of the
liens securing the Exit ABL Credit Agreement, the Exit Secured Notes and the
Exit Term Facility shall be set forth in one or more Exit Intercreditor
Agreements.    After the Plan Effective Date, any liens on assets of foreign
Loan Parties securing the obligations under the Exit Term Facility Documents
shall automatically be released to the extent the continuing provision of such a
lien could reasonably be expected to result in material adverse tax consequences
to the Borrower and its subsidiaries (as reasonably determined by the Borrower).

 

 

2

To be structured in a manner to permit the Corporate Restructuring Transaction
(if any).

 

 

-2-



--------------------------------------------------------------------------------

LOGO [g944528g0615021252448.jpg] Documentation    The Exit Term Facility
(including the terms and conditions applicable thereto) will be documented
pursuant to and evidenced by (a) the Exit Term Facility Agreement in form and
substance substantially similar to the Documentation Precedent (as defined
below), with such modifications as are (i) set forth herein, (ii) necessary to
reflect the terms of the RSA and of the Acceptable Plan to be consummated on the
Plan Effective Date and (iii) usual and customary for secured term loan
financings of this kind and/or otherwise necessary to effectuate the financing
contemplated hereby and (b) as applicable, the related notes, security
agreements, collateral agreements, pledge agreements, control agreements,
guarantees, mortgages and other legal documentation or instruments as are, in
each case, usual and customary for secured financings of this type and/or
reasonably necessary to effectuate the financing contemplated hereby, as
reasonably determined by the Required Consenting Second Lien Noteholders
(collectively, the “Exit Term Facility Documents”, and this paragraph, the
“Documentation Principles”).    “Documentation Precedent” means the Exit Secured
Notes Indenture as to negative covenants and events of default (and in any case
shall be no more restrictive than the Exit Secured Notes Indenture with respect
to negative covenants and events of default) and the Exit ABL Credit Agreement
otherwise, subject to appropriate modifications with respect to cash-flow term
loans rather than asset-backed revolving loans. Representations and Warranties
   Subject to the Documentation Principles, substantially similar to the Exit
ABL Credit Agreement. Affirmative Covenants    Subject to the Documentation
Principles, substantially similar to the Exit ABL Credit Agreement. Negative
Covenants    Subject to the Documentation Principles, substantially similar to
the Exit Secured Notes Indenture, with modifications thereto to (i) provide
“cushion” to baskets and thresholds therein customary for first lien/second lien
financing structures and (ii) include restrictions on investments or asset sales
by foreign Loan Parties and subsidiaries of such foreign Loan Parties (any of
the foregoing, a “Specified Entity”) in or to domestic Loan Parties or foreign
non- Loan Party subsidiaries of the Borrower (other than another Specified
Entity) other than investments in connection with the sales and purchases of
inventory and other transactions in the ordinary course of business consistent
with past practices and other exceptions to be agreed upon. Events of Default   
Subject to the Documentation Principles, substantially similar to the Exit
Secured Notes Indenture. Expenses and Indemnification    Subject to the
Documentation Principles, substantially similar to the Exit ABL Credit
Agreement. Amendments    Subject to the Documentation Principles, substantially
similar to the Exit ABL Credit Agreement. Governing Law    New York

 

-3-



--------------------------------------------------------------------------------

                  Annex I       Interest and Certain Fees       Interest Rate:
   The Exit Term Loans shall bear interest initially at a rate per annum equal
to the Adjusted LIBO Rate (or such similar term as defined in the Exit ABL
Credit Agreement) (subject to a floor of 1.50%) + 8.0% (the “Cash Interest”).
Interest Payment Dates:    In addition to the Cash Interest, from and after the
first anniversary of the Plan Effective Date, the Exit Term Loans shall also
bear interest at a rate per annum equal to 1.0%, which interest shall be payable
in kind in the form of additional Exit Term Loans (the “PIK Interest”). The rate
per annum of such PIK Interest shall increase to (i) 2.0% from and after the
second anniversary of the Plan Effective Date, (ii) 3.0% from and after the
third anniversary of the Plan Effective Date and (iii) 4.0% from and after the
fourth anniversary of the Plan Effective Date. Cash Interest shall be payable in
cash and PIK Interest shall be payable in kind as set forth above, in each case
in arrears on the last day of each interest period, upon any prepayment due to
acceleration and at final maturity. Fees:    None.                Default Rate:
   After any event of default, overdue principal, interest, fees and other
amounts, as applicable, shall bear interest at 2.00% per annum above the rate
otherwise applicable to such obligations. Rate and Fee Basis:    All per annum
rates shall be calculated on the basis of a year of 360 days. All amounts
payable under this Term Sheet will be made in Dollars (other than PIK Interest)
and, in any case, shall not be subject to counterclaim or set-off for, or
otherwise be affected by, any claim or dispute relating to any other matter.

*         *         *         *         *